Exhibit 10.1

 

Execution Version

 

SECURED TERM CREDIT AGREEMENT

 

DATED AS OF

 

FEBRUARY 1, 2018

 

AMONG

 

PETROSHARE CORP.,
AS BORROWER,

 

PROVIDENCE WATTENBERG, LP, as a Lender and Administrative Agent and

 

5NR WATTENBERG, LLC, as a Lender

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ANNEXES, EXHIBITS AND SCHEDULES

iii

ARTICLE I. Definitions and Accounting Matters

1

1.01

Terms Defined Above

1

1.02

Certain Defined Terms

1

1.03

Terms Generally; Rules of Construction

19

1.04

Accounting Terms and Determinations; GAAP

20

ARTICLE II. The Credits; Payments of principal and interest; fees

20

2.01

The Term Loan

20

2.02

Availability and Purpose of Advances

20

2.03

Note

22

2.04

Protective Advances

22

2.05

Repayment of Term Loans

22

2.06

Interest

23

2.07

Fees

23

2.08

Payments Generally

23

ARTICLE III. Prepayment

24

3.01

Prepayment

24

3.02

Make-Whole Premium

24

ARTICLE IV. Security; Other Rights Of Lender

25

4.01

Security; Additional Collateral; Release

25

4.02

Observer Rights

26

ARTICLE V. Conditions Precedent

26

5.01

Closing Date

26

ARTICLE VI. Representations and Warranties

29

6.01

Organization; Powers

29

6.02

Authority; Enforceability

29

6.03

Approvals; No Conflicts

30

6.04

Financial Information; Financial Condition; No Material Adverse Change

30

6.05

Litigation

30

6.06

Environmental Matters

31

6.07

Compliance with the Laws and Agreements; No Defaults

32

6.08

Investment Company Act

32

6.09

Taxes

32

6.10

Disclosure; No Material Misstatements

32

6.11

Insurance

32

6.12

Subsidiaries; Equity Interests

33

6.13

Properties; Title, Etc.

33

6.14

Maintenance of Properties

34

6.15

Commissions; Expenses

34

6.16

ERISA

34

6.17

Solvency

35

6.18

Employment Matters

35

6.19

Margin Stock

35

6.20

Gas Imbalances; Prepayments

35

6.21

Swap Agreements

35

6.22

USA PATRIOT Act

35

ARTICLE VII. Affirmative Covenants

35

7.01

Financial Statements; Other Reporting and Information

35

 

i

--------------------------------------------------------------------------------


 

7.02

Notices of Material Events

38

7.03

Existence; Conduct of Business

38

7.04

Payment of Obligations

38

7.05

Operation and Maintenance of Properties

39

7.06

Insurance

39

7.07

Books and Records; Inspection Rights

40

7.08

Compliance with Laws

40

7.09

Use of Proceeds

40

7.10

Environmental Matters

40

7.11

Further Assurances

40

7.12

Reserve Reports

41

7.13

Creditors

42

7.14

Conversion Rights

42

7.15

Share Purchase Option-Private Placement

44

7.16

Securities Purchase Option

44

7.17

Lenders’ Warrants

45

7.18

Borrower Covenants with Respect to the Common Stock

45

7.19

Board of Directors Rights

46

7.20

Additional Guarantors

46

7.21

Tax Reporting

46

7.22

Post-Closing Requirement

46

ARTICLE VIII. Negative Covenants

47

8.01

Financial Covenants

47

8.02

Debt

47

8.03

Liens

49

8.04

Investments, Loans and Advances

49

8.05

Nature of Business; Budget

50

8.06

Mergers, Etc.

50

8.07

Disposition of Properties

50

8.08

Restricted Payments

51

8.09

Joint Ventures

51

8.10

Change in Management or Compensation

51

8.11

Organizational Documents; Material Agreements; Funding and Operating Accounts

51

8.12

Limitations on Equity Sales

52

8.13

Transactions with Affiliates

52

ARTICLE IX. Events of Default; Remedies

52

9.01

Events of Default

52

9.02

Remedies

55

ARTICLE X. THE ADMINISTRATIVE AGENT

56

ARTICLE XI. Miscellaneous

60

11.01

Notices

60

11.02

Waivers; Amendments

61

11.03

Expenses, Indemnity; Damage Waiver

62

11.04

Successors and Assigns

64

11.05

Survival; Revival; Reinstatement

64

11.06

Counterparts; Integration; Effectiveness

65

11.07

Severability

65

11.08

Right of Setoff

65

11.09

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

66

11.10

Headings

67

11.11

Confidentiality

67

11.12

Interest Rate Limitation

67

11.13

EXCULPATION PROVISIONS

68

11.14

No Third Party Beneficiaries

69

11.15

USA Patriot Act Notice

69

11.16

Termination; Limited Survival

69

11.17

No Fiduciary Duty

69

 

ii

--------------------------------------------------------------------------------


 

ANNEXES, EXHIBITS AND SCHEDULES

 

Annex A

Commitments

Annex B

Oil and Gas Properties

 

 

Exhibit A

Form of Note

Exhibit B

Form of Compliance Certificate

Exhibit C

List of Security Instruments

Exhibit D

Form of Distribution Request

Exhibit E

Form of PDP PV Coverage Ratio Report

Exhibit F

Form of Notice of Conversion

Exhibit G

Form of Notice of Exercise

Exhibit H

Form of Warrant

 

 

Schedule 1.02(a)

Base Case Model

Schedule 1.02(c)

Material Agreements

Schedule 6.06

Environmental Matters

Schedule 6.12

Subsidiaries and Equity Interests

Schedule 6.13(c)

Material Adverse Effects

Schedule 6.13(f)

Preferential Rights and Consents

Schedule 8.02

Existing Debt

Schedule 8.03

Existing Liens

Schedule 8.04

Investments

 

iii

--------------------------------------------------------------------------------


 

THIS SECURED TERM CREDIT AGREEMENT dated as of February 1, 2018, is by and among
PETROSHARE CORP., a Colorado corporation (the “Borrower”), PROVIDENCE
WATTENBERG, LP, a Texas limited partnership (“Providence”), as a Lender and as
administrative agent for itself and the other Lenders (in such capacity, the
“Administrative Agent”) and 5NR WATTENBERG, LLC, a Texas limited liability
company (“5NR” and together with Providence, each a “Lender” and collectively
the “Lenders”).

 

RECITALS

 

A.                                    Borrower has requested that Lenders
provide certain term loans to Borrower.

 

B.                                    Lenders are willing to provide such terms
loans to Borrower upon and subject to the provisions, terms and conditions
hereinafter set forth.

 

C.                                    In consideration of the mutual covenants
and agreements herein contained and of the term loans and the commitments
hereinafter referred to, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged and confessed, the parties
hereto agree as follows:

 

ARTICLE I.
DEFINITIONS AND ACCOUNTING MATTERS

 

1.01                        Terms Defined Above.  As used in this Agreement,
each term defined above has the meaning indicated above.

 

1.02                        Certain Defined Terms.  As used in this Agreement,
the following terms have the meanings specified below:

 

“Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001).

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement” means this Secured Term Credit Agreement, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Aggregate Commitments” means the sum of the Commitments of the Lenders, which
shall equal $25,000,000.

 

“Applicable Margin” means a rate of 14% calculated on an annual basis.

 

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage of the Aggregate Commitments represented by such Lender’s Commitment,
as such percentage is set forth on Annex A.

 

1

--------------------------------------------------------------------------------


 

“Approved Independent Public Accountants” means independent public accountants
(a) of recognized national standing having all accreditations, registrations and
designations required by the SEC for a firm preparing or issuing an audit report
with respect to any issuer, and (b) reasonably acceptable to the Lenders. 
Lenders agree that Eide Bailly is an Approved Independent Public Accountant and
acceptable to them.

 

“Approved Petroleum Engineers” means Cawley, Gillespie & Associates and any
other firm of independent petroleum engineers approved by Lenders.

 

“ASC 410” means the Accounting Standards Codification No. 410 (Asset Retirement
and Environmental Obligations), as issued by the Financial Accounting Standards
Board, as amended.

 

“ASC 815” means the Accounting Standards Codification No. 815 (Derivatives and
Hedging), as issued by the Financial Accounting Standards Board, as amended.

 

“Base Case Model” means the comprehensive financial plan and projections
prepared in good faith by Borrower under certain assumptions showing the
Borrower’s monthly cash flow forecast and development plan beginning on the
Closing Date through and including December 31, 2020 in form and substance
satisfactory to the Lenders in their sole discretion.  The Base Case Model as of
the Closing Date is attached hereto as Schedule 1.02(a) and has been approved
and accepted by the Lenders and will be updated semi-annually as required by
this Agreement.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

 

“Board of Directors” means the Board of Directors of Borrower, or such other
governing body of Borrower.

 

“Borrower” has the meaning set forth in the preamble hereof.

 

“Budget” means (a) at any time prior to January 1, 2019, the operating and
capital expenditure budget of the Borrower delivered on or prior to the Closing
Date, and (b) at any time on or after January 1, 2019, the operating and capital
expenditure budget of the Borrower most recently delivered pursuant to
Section 7.01(e).

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by Law
to remain closed.

 

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

 

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of Borrower or any of its Subsidiaries.

 

2

--------------------------------------------------------------------------------


 

“Change in Control” means the occurrence of one or more of the following events:
(a) the acquisition of ownership, directly or indirectly, beneficially or of
record on a fully diluted basis, by any Person or “group” (within the meaning of
the Exchange Act and the rules of the SEC thereunder as in effect on the date
hereof) of 50% or more of the outstanding shares of the voting equity interests
of Borrower, or (b) occupation of a majority of the seats (other than vacant
seats) on the Board of Directors by Persons who were neither (i) nominated by
the Board of Directors nor (ii) appointed by the directors so nominated.

 

“Closing Date” means February 1, 2018.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

 

“Collateral” means the Property and proceeds and other rights thereof covered by
the Security Instruments, including, without limitation, the “Collateral” and
the “Mortgaged Properties” as defined therein.

 

“Commitment” shall mean, with respect to each Lender, the amount of funds
committed to be loaned by such Lender hereunder in accordance with the terms
hereof.  Each Lender’s Commitment is listed on Annex A attached hereto.

 

“Common Stock” means Borrower’s Equity Interests consisting of common stock, par
value $0.001 per share.

 

“Compliance Certificate” means a certificate substantially in the form attached
hereto as Exhibit B, executed and delivered by a Financial Officer of Borrower.

 

“Consolidated Net Income” means with respect to Borrower and the Consolidated
Subsidiaries, for any period, the aggregate of the net income (or loss) of such
Persons after allowances for Taxes for such period determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from such
net income (to the extent included therein) the following:

 

(a)                                 the net income of any Person in which
Borrower or any of the Consolidated Subsidiaries has an interest (which interest
does not cause the net income of such other Person to be permitted to be
consolidated with the net income of Borrower or the Consolidated Subsidiaries in
accordance with GAAP), except to the extent of the amount of dividends or
distributions actually paid in cash during such period by such other Person to
Borrower or any of the Consolidated Subsidiaries, as the case may be;

 

(b)                                 the net income (but not loss) during such
period of any Consolidated Subsidiary of Borrower to the extent that the
declaration or payment of dividends or similar distributions or transfers or
loans by that Consolidated Subsidiary is not at the time permitted by operation
of the terms of its charter or any agreement, instrument or Law applicable to
such Consolidated Subsidiary or is otherwise restricted or prohibited, in each
case determined in accordance with GAAP;

 

3

--------------------------------------------------------------------------------


 

(c)                                  the net income (or loss) of any Person
acquired in a pooling-of-interests transaction for any period prior to the date
of such transaction;

 

(d)                                 any extraordinary gains or losses during
such period;

 

(e)                                  any gains or losses attributable to
write-ups or write-downs of assets, including impairments;

 

(f)                                   any gains, charges or losses that do not
constitute cash items in the current period or any future period and are
required to be included in net income of Borrower and its Consolidated
Subsidiaries (including as a result of the application of ASC 410 and ASC 815);
and

 

(g)                                  any net income or loss of any Person
resulting from cash gains or losses in connection with asset sales.

 

“Consolidated Subsidiaries” means each Subsidiary of Borrower (whether now
existing or hereafter created or acquired) the financial statements of which are
or are permitted to be consolidated with the financial statements of Borrower in
accordance with GAAP.  For the avoidance of doubt, each Consolidated Subsidiary
shall be a Guarantor.

 

“Contract Rate” means a rate per annum equal to the lesser of (a) the Reference
Rate, plus the Applicable Margin and (b) the Highest Lawful Rate.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 10% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person (other than as a limited partner of such other
Person) will be deemed to “control” such other Person.  “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Conversion Date” has the meaning set forth in Section 7.14(b).

 

“Convertible Debt Amount” has the meaning set forth in Section 7.14(b).

 

“Conversion Floor Price” means a price per share of Common Stock of $1.55 as of
the Closing Date, and as further adjusted pursuant to Section 7.14(e).

 

“Convertible Notes” means those certain 10% Unsecured Convertible Promissory
Notes in the original principal amount of $10,000,000 and with an outstanding
principal balance as of the date hereof of $4,833,200, and the 15% Series B
Unsecured Convertible Promissory Notes with an original and outstanding
principal balance as of the date hereof of $4,724,900, in each case due on
December 31, 2018 and in the form as of the Closing Date.

 

“Convertible Note Debt” means the aggregate unsecured Debt due and owing by
Borrower under the Convertible Notes.

 

4

--------------------------------------------------------------------------------


 

“Convertible Securities” means any securities (directly or indirectly)
convertible into or exchangeable for Common Stock, but excluding Options.

 

“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable, accrued expenses, liabilities or other obligations of such
Person to pay the deferred purchase price of Property or services which are
outstanding more than ninety (90) days (unless such Person is on notice that it
is in breach of such obligation, then in such case (30) days) past the date of
receipt of the invoice (unless being contested in good faith by appropriate
action and for which adequate reserves have been maintained in accordance with
GAAP); (d) all obligations under Capital Leases; (e) all obligations under
Synthetic Leases; (f) all Debt (as defined in the other clauses of this
definition) of others secured by (or for which the holder of such Debt has an
existing right, contingent or otherwise, to be secured by) a Lien on any
Property of such Person, whether or not such Debt is assumed by such Person;
(g) all Debt (as defined in the other clauses of this definition) of others
guaranteed by such Person or in which such Person otherwise assures a creditor
against loss of the Debt (howsoever such assurance shall be made) to the extent
of the lesser of the amount of such Debt and the maximum stated amount of such
guarantee or assurance against loss; (h) all obligations or undertakings of such
Person to maintain or cause to be maintained the financial position or financial
covenants of others or to purchase the Debt or Property of others;
(i) obligations to deliver commodities, goods or services, including, without
limitation, Hydrocarbons, in consideration of one or more advance payments,
other than gas balancing arrangements in the ordinary course of business;
(j) any Debt of a partnership for which such Person is liable either by
agreement, by operation of Law but only to the extent of such liability (except
to the extent the terms of such Debt provide that such Person is not liable
therefore); (k) Disqualified Capital Stock; (l) the undischarged balance of any
production payment created by such Person or for the creation of which such
Person directly or indirectly received payment; (m) all obligations under Swap
Agreements; and (n) any indebtedness, liability or obligation arising with
respect to any transaction which is the functional equivalent of or takes the
place of borrowing but which does not constitute a liability on the balance
sheets of such Person.  The Debt of any Person shall include all obligations of
such Person of the character described above to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
not included as a liability of such Person under GAAP.

 

“Debtor Relief Law” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition which constitutes an Event of Default or
which, upon notice, lapse of time or both, could become an Event of Default.

 

“Default Rate” has the meaning set forth in Section 2.06(b).

 

5

--------------------------------------------------------------------------------


 

“Distribution Request” has the meaning set forth in Section 2.02(c).

 

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans, or other
Obligations hereunder outstanding and all commitments to lend have expired or
terminated.

 

“Dollars” “USD” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States of America or any state thereof or the District of Columbia.

 

“EBITDA” means, for any period, the sum of Consolidated Net Income for such
period plus the following expenses or charges to the extent deducted from
Consolidated Net Income in such period: interest, income taxes, depreciation,
depletion, amortization, hedging, stock-based compensation, ceiling test
impairments and other noncash charges, minus without duplication and to the
extent included in the calculation of Consolidated Net Income for such period,
the sum of (i) extraordinary or non-recurring gains; (ii) gains from
dispositions of assets (other than Hydrocarbons produced in the ordinary course
of business); and (iii) other non-cash gains.

 

“Environmental Laws” means any and all Laws pertaining in any way to health,
safety, the environment or the preservation or reclamation of natural resources,
in effect in any and all jurisdictions in which Borrower or any Subsidiary is
conducting or at any time has conducted business, or where any Property of
Borrower or any Subsidiary is located, including without limitation, the Oil
Pollution Act of 1990 (“OPA”), as amended, the Clean Air Act, as amended, the
Comprehensive Environmental, Response, Compensation, and Liability Act of 1980
(“CERCLA”), as amended, the Federal Water Pollution Control Act, as amended, the
Occupational Safety and Health Act of 1970, as amended, the Resource
Conservation and Recovery Act of 1976 (“RCRA”), as amended, the Safe Drinking
Water Act, as amended, the Toxic Substances Control Act, as amended, the
Superfund Amendments and Reauthorization Act of 1986, as amended, the Hazardous
Materials Transportation Act, as amended, and other environmental conservation
or protection Laws.  The term “oil” shall have the meaning specified in OPA, the
terms “hazardous substance” and “release” (or “threatened release”) have the
meanings specified in CERCLA, the terms “solid waste” and “disposal” (or
“disposed”) have the meanings specified in RCRA and the term “oil and gas waste”
shall mean that waste that is excluded from the definition of “hazardous waste”
pursuant to 40 C.F.R. Section 261.4(b)(5) (“Section 261.4(b)(5)”); provided that
(a) in the event either OPA, CERCLA, RCRA or Section 261.4(b)(5) is amended so
as to broaden the meaning of any term defined thereby, such broader meaning
shall apply subsequent to the effective date of such amendment and (b) to the
extent the Laws of the state or other jurisdiction in which any Property of
Borrower or any Subsidiary is located establish a meaning for “oil,” “hazardous
substance,” “release,” “solid waste,” “disposal”

 

6

--------------------------------------------------------------------------------


 

or “oil and gas waste” which is broader than that specified in either OPA,
CERCLA, RCRA or Section 261.4(b)(5), such broader meaning shall apply.

 

“Environmental Permit” means any permit, registration, license, approval,
consent, exemption, variance, or other authorization required under or issued
pursuant to applicable Environmental Laws.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Loan Party or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by any Loan Party or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by any
Loan Party or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by any Loan Party or any ERISA Affiliate of any notice, or the receipt
by any Multiemployer Plan from any Loan Party or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.

 

“Event of Default” has the meaning set forth in Section 9.01.

 

“Excepted Liens” means:  (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent by more than 60 days or which are
being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP; (c) statutory landlord’s
liens, carriers’, warehousemen’s, repairmen’s, mechanics’, workers’,
materialmen’s, construction or

 

7

--------------------------------------------------------------------------------


 

other like Liens arising by operation of law in the ordinary course of business
or incident to the exploration, development, operation and maintenance of Oil
and Gas Properties, each of which is in respect of obligations that are not
delinquent by more than 60 days or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP; (d) contractual Liens under the Operating Agreements;
(e) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a creditor
depository institution, provided that no such deposit account is a dedicated
cash collateral account or is subject to restrictions against access by the
depositor in excess of those set forth by regulations promulgated by the Board
and no such deposit account is intended by Borrower or any of its Subsidiaries
to provide collateral to the depository institution; (f) easements, zoning
restrictions, rights-of-way, servitudes, permits, surface leases, and similar
encumbrances on real property imposed by Law or arising in the ordinary course
of business or minor imperfections in title relating to any Property, which do
not materially impair the use of such Property for the purposes of which such
Property is held by Borrower or any of its Subsidiaries or materially impair the
value of such Property subject thereto; (g) Liens on cash or securities pledged
to secure performance of tenders, surety and appeal bonds, government contracts,
performance and return of money bonds, bids, trade contracts, leases, statutory
obligations, regulatory obligations and other obligations of a like nature, in
each case, incurred in the ordinary course of business consistent with past
practices in connection with the operation of the Oil and Gas Properties and not
in connection with borrowed money; (h) Liens arising from Uniform Commercial
Code financing statement filings regarding operating leases entered into in the
ordinary course of business covering the property under the lease; and (i) Liens
in favor of PEP III granted pursuant to the Participation Agreement; provided
that Liens described in clauses (a) through (e) shall remain “Excepted Liens”
only for so long as no action to enforce such Lien has been commenced and no
intention to subordinate the first priority Lien granted in favor of the Secured
Parties is to be hereby implied or expressed by the permitted existence of such
Excepted Liens.

 

“Excluded Offering” means any offering, issuance or sale by the Borrower after
the Closing Date of: (a) securities issued upon any conversion or exercise of
any other security in accordance with the terms thereof, or (b) securities
issued (i) to directors, officers, employees, or consultants of the Borrower in
connection with their service as directors of the Borrower, their employment by
the Borrower or their retention as consultants by the Borrower and not for the
primary purpose of raising capital, (ii) to persons in connection with a joint
venture, strategic alliance or other commercial relationship with such person
(including persons that are customers, suppliers and strategic partners of the
Borrower) relating to the operation of the Borrower’s business and not for the
primary purpose of raising capital, (iii) in connection with a transaction in
which the Borrower, directly or indirectly, acquires another business or its
tangible or intangible assets, or (iv) to lenders as equity incentives in
connection with debt financings of the Borrower, in each case where such
transactions have been approved by the Board.

 

“Existing Providence Facility A” means the secured revolving line of credit
under and pursuant to that certain Revolving Line of Credit Facility Agreement,
dated May 13, 2015, between Providence Energy Operators, LLC, as lender, and
Borrower, as amended or modified from time to time

 

8

--------------------------------------------------------------------------------


 

“Existing Providence Facility B” means the secured revolving line of credit
under and pursuant to that certain Revolving Line of Credit Facility Agreement,
dated October 13, 2016, between PEP III, as lender, and Borrower, as amended or
modified from time to time.

 

“Expiration Date” has the meaning set forth Section 7.15(a) hereof.

 

“Fair Market Value” means, as of any particular date: (a) the closing sales
prices of the Common Stock for such day on the principal securities exchange on
which the Common Stock may at the time be listed; (b) if there have been no
sales of the Common Stock on such exchange on any such day, the average of the
highest bid and lowest asked prices for the Common Stock on such exchange at the
end of such day; (c) if on any such day the Common Stock is not listed on a
domestic securities exchange, the closing sales price of the Common Stock as
quoted on the Pink OTC Markets or similar quotation system or association for
such day; or (d) if there have been no sales of the Common Stock on the Pink OTC
Markets or similar quotation system or association on such day, the average of
the highest bid and lowest asked prices for the Common Stock quoted on the Pink
OTC Markets or similar quotation system or association at the end of such day;
in each case, averaged over twenty (20) consecutive Business Days ending on the
Business Day immediately prior to the day as of which “Fair Market Value” is
being determined; provided, that if the Common Stock is listed on any domestic
securities exchange, the term “Business Day” as used in this sentence means
Business Days on which such exchange is open for trading. If at any time the
Common Stock is not listed on any domestic securities exchange or quoted on the
OTC Bulletin Board, the Pink OTC Markets or similar quotation system or
association, the “Fair Market Value” of the Common Stock shall be the fair
market value per share as determined jointly by the Board of Directors and the
Administrative Agent. For purposes of this definition, “Pink OTC Markets” means
the OTC Markets Group Inc. electronic inter-dealer quotation system, including
OTCQX, OTCQB and OTC Pink.

 

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.  Unless
otherwise specified, all references herein to a Financial Officer shall mean a
Financial Officer of Borrower.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Funding Account” means a deposit account in Borrower’s name into which the
proceeds of the Loans will be deposited.

 

“Funds Flow” has the meaning set forth in Section 5.01(j).

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.04.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or

 

9

--------------------------------------------------------------------------------


 

pertaining to government over Borrower or any of its Subsidiaries, any of their
Properties or Lender.

 

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, of any Governmental Authority.

 

“Guarantors” means any Subsidiary that guarantees the Obligations pursuant to
Section 7.20.

 

“Guaranty Agreement” means an agreement executed by the Guarantors in form and
substance satisfactory to the Lenders, unconditionally guarantying on a joint
and several basis, payment of the Obligations.

 

“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law and including, without
limitation:  (a) any chemical, compound, material, product, byproduct, substance
or waste defined as or included in the definition or meaning of “hazardous
substance,” “hazardous material,” “hazardous waste,” “solid waste,” “toxic
waste,” “extremely hazardous substance,” “toxic substance,” “contaminant,”
“pollutant,” or words of similar meaning or import found in any applicable
Environmental Law; (b) petroleum hydrocarbons, petroleum products, petroleum
substances, natural gas, oil, oil and gas waste, crude oil, and any components,
fractions, or derivatives thereof; and (c) radioactive materials, explosives,
asbestos or asbestos containing materials, polychlorinated biphenyls, radon, or
infectious or medical wastes.

 

“Highest Lawful Rate” means, with respect to each Lender, the maximum
non-usurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on each Note or on other
Obligations under Laws applicable to Lenders which are presently in effect or,
to the extent allowed by applicable Law, under such applicable Laws which may
hereafter be in effect and which allow a higher maximum non-usurious interest
rate than applicable Laws allow as of the date hereof.

 

“Hydrocarbon Interests” means all right, title, interest and estate now owned or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

 

“Hydrocarbons” means oil, gas, coal seam gas, casing head gas, drip gasolines,
natural gasoline, condensate, distillate, and all other liquid and gaseous
hydrocarbons produced or to be produced in conjunction therewith, and all
products, by-products and all other substances derived therefrom or the
processing thereof, and all other minerals and substances, including Sulphur,
lignite, coal, uranium, thorium, iron, geothermal steam, water, carbon dioxide,
helium, and any and all other minerals, ores, or substances of value, and the
products and proceeds therefrom, including all gas resulting from the in-situ
combustion of coal or lignite.

 

10

--------------------------------------------------------------------------------


 

“Initial Interest Payment Date” means March 1, 2018; provided that, if such date
is not a Business Day then such date will be the next succeeding Business Day.

 

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the Closing Date, by and among the Administrative Agent, PEP III and the
Borrower.

 

“Interest Payment Date” means the first day of each calendar month, beginning
with the Initial Interest Payment Date; provided that, if such Interest Payment
Date is not a Business Day then such Interest Payment Date will be the next
succeeding Business Day.

 

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) or holding of Equity Interests of
any other Person or any agreement to make any such acquisition (including,
without limitation, any “short sale” or any sale of any securities at a time
when such securities are not owned by the Person entering into such short sale);
(b) the making of any advance, loan or capital contribution to, the assumption
of Debt of, the purchase or other acquisition of any other Debt of or equity
participation or interest in, or other extension of credit to, any other Person
(including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to
such Person, but excluding any such advance, loan or extension of credit having
a term not exceeding ninety (90) days representing the purchase price of
inventory or supplies sold by such Person in the ordinary course of business);
(c) the purchase or acquisition (in one or a series of transactions) of Property
of another Person that constitutes a business unit or (d) the entering into of
any guarantee of, or other contingent obligation (including the deposit of any
Equity Interests to be sold) with respect to, Debt or other liability of any
other Person.

 

“Law” means any law, statute, code, ordinance, order, determination, rule,
regulation, judgment, decree, injunction, franchise, permit, certificate,
license, authorization or other directive or requirement, whether now or
hereinafter in effect, including, without limitation, Environmental Laws, energy
regulations and occupational, safety and health standards or controls, of any
Governmental Authority.

 

“Lenders’ Option” has the meaning set forth Section 7.15(a) hereof.

 

“Letter Agreement” means that certain letter agreement between Borrower and
Lenders dated December 21, 2017 pursuant to which the Lenders loaned Borrower
the sum of $5,000,000 and were granted certain rights in return.

 

“LIBO Rate” means a rate determined by the Administrative Agent, which is equal
to the offered rate that appears on the relevant page of the Bloomberg Financial
Market Information System that displays an average British Bankers Association
Interest Settlement Rate for deposits in dollars with a term equivalent to three
months.  If such rate is no longer available, the Administrative Agent and the
Borrower shall negotiate in good faith to amend this definition for a reference
rate to replace the LIBO Rate (subject to the approval of the Lenders).   Until
such alternative reference rate is agreed, the LIBO Rate shall mean the greater
of (a) the Prime Rate and (b) 1.00%.

 

11

--------------------------------------------------------------------------------


 

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties.  The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations. For the
purposes of this Agreement, Borrower and its Subsidiaries shall be deemed to be
the owner of any Property which they have acquired or hold subject to a
conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.

 

“Loan Balance” means the aggregate outstanding, unpaid principal balance of the
Loans at any given time.  When used with respect to any Lender, “Loan Balance”
shall refer to the aggregate outstanding, unpaid principal balance of the Loans
made by such Lender.

 

“Loan Documents” means this Agreement, the Note, the Security Instruments, the
Registration Rights Agreement, the Warrant, the Lenders’ Option, and each other
agreement, instrument, or document executed by Borrower, any Guarantor or any of
Borrower’s or a Guarantor’s Subsidiaries or any of their officers at any time in
connection with this Agreement.

 

“Loan Parties” means collectively, the Borrower and the Guarantors, and each
individually, a “Loan Party”.

 

“Loans” means the loans made by the Lenders pursuant to Article II hereof.

 

“Make-Whole Premium” means, with respect to a prepayment of the Loans by the
Borrower pursuant to Section 3.01 or following acceleration of the Obligations
pursuant to Section 9.02 (including, without limitation, acceleration resulting
in connection with the occurrence of any of the events set forth in
Section 9.01(g), Section 9.01(h) or Section 9.01(i)), an amount equal to (a) the
product of 0.40 multiplied by the principal amount of the Loans, exclusive of
any such principal amount of the Loans that has been converted pursuant to
Section 7.14 prior to such prepayment, less (b) the aggregate amount of interest
payments received by Lender prior to or contemporaneous with the date of such
prepayment, less (c) the amount of the Origination Fee and the Underwriting Fee
paid by Borrower to Lenders prior to the date of such prepayment.

 

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property, condition (financial
or otherwise) or prospects of Borrower and its Subsidiaries taken as a whole,
(b) the ability of Borrower, any of its Subsidiaries or any Guarantor to perform
any of its obligations under any Loan Document to which it is a party after
giving effect to any cure period contained in such Loan Document, (c) the
validity or enforceability of the material terms of any Loan Document or (d) the
rights and remedies of or benefits available to the Secured Parties under any
Loan Document.

 

12

--------------------------------------------------------------------------------


 

“Material Agreements” means all Operating Agreements; the Participation
Agreement; Hydrocarbon purchase, sales, exchange, processing, gathering,
treatment, compression and transportation agreements; farm-out or farm in
agreements; exploration agreements; unitization agreements; joint venture,
limited or general partnership, dry hole, bottom hole, acreage contribution,
purchase and acquisition agreements; area of mutual interest agreements; salt
water disposal agreements, and servicing contracts; pooling agreements; in each
case, to which Borrower is a party, including any of the foregoing that relate
or affect the ownership, use or operation of the Oil and Gas Properties,
including, without limitation, the agreements set forth on Schedule
1.02(c) attached hereto.  Notwithstanding the foregoing, Material Agreements do
not include the Loan Documents, oil and gas leases of the Loan Parties
comprising the Oil and Gas Properties and any agreements with an implied
monetary value equal to or less than $250,000.

 

“Material Indebtedness” means Debt (but excluding the Loans hereunder) of
Borrower and its Subsidiaries in an aggregate principal amount exceeding
$200,000.

 

“Maturity Date” means February 1, 2020.

 

“Maximum Conversion Price” has the meaning set forth Section 7.14(a) hereof.

 

“Minimum Conversion Price” has the meaning set forth in Section 7.14(a) hereof.

 

“Mortgaged Property” has the meaning set forth in the Mortgages and includes,
without limitation, any Property owned by Borrower which is subject to the Liens
existing and to exist under the terms of the Mortgages, including, without
limitation, in accordance with Section 4.01(b).

 

“Mortgages” means the mortgages or deeds of trust executed by any one or more of
the Loan Parties in favor of the Administrative Agent for the ratable benefit of
the Secured Parties in form and substance satisfactory to Lenders, as the same
may be amended, restated, supplemented or otherwise modified from time to time,
including the Mortgages executed and delivered on the Closing Date.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Revenue Interest” means, with respect to any Oil and Gas Property, the
decimal or percentage share of Hydrocarbons produced and saved from or allocable
to that Oil and Gas Property, after deduction of landowner’s or lessor’s royalty
interests, non-participating royalty interests, overriding royalty interests,
production payments, net profits interests and other burdens on or paid out of
such production.

 

“Note” means each promissory note made by Borrower described in Section 2.03 and
being substantially in the form of Exhibit A, together with all amendments,
modifications, replacements, extensions and rearrangements thereof.

 

“Notice of Conversion” has the meaning set forth in Section 7.14(b).

 

“NYMEX” means the New York Mercantile Exchange.

 

13

--------------------------------------------------------------------------------


 

“Obligations” means any and all amounts, including, without limitation, all
principal, interest, Make-Whole Premium, fees and expenses (including reasonable
attorneys’ fees and expenses and including any obligations in respect of
interest, fees, or expenses that accrue after maturity, before and after an
Event of Default, and during the pendency, and after the filing of any
proceeding, under any Debtor Relief Law, regardless of whether allowed or
allowable in whole or in part as a claim in such proceeding), reimbursements and
indemnifications, owing or to be owing by Borrower, any of its Subsidiaries or
any Guarantor (whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising) to Lender under any Loan Document; and all renewals,
extensions and/or rearrangements of any of the above.  For the avoidance of
doubt, “Obligations” shall include Protective Advances and all principal,
interest, fees and expenses (including reasonable attorneys’ fees and expenses)
in respect thereof owing by Borrower and the other Loan Parties.

 

“Observer” has the meaning set forth in Section 4.02.

 

“Oil and Gas Properties” means all of Borrower’s and its Subsidiaries’ right,
title and interest, whether now owned or hereafter acquired, in and to
(a) Hydrocarbon Interests and Wells, including those that are described in Annex
B attached hereto and made a part hereof, as such Annex B may be amended and
supplemented from time to time, or as otherwise described in and covered by (or
purported to be described in) any of the Security Instruments, whether or not
such Oil and Gas Properties are described in Annex B attached hereto; (b) the
Properties now or hereafter pooled or unitized with the Hydrocarbon Interests or
Wells; (c) all presently existing or future unitization, pooling agreements and
declarations of pooled units and the units created thereby (including without
limitation all units created under orders, regulations and rules of any
Governmental Authority) which may affect all or any portion of the Hydrocarbon
Interests or Wells; (d) all operating agreements, including the Operating
Agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests or Wells; (e) all Hydrocarbons in and
under and which may be produced and saved or attributable to the Hydrocarbon
Interests or Wells, including all oil in tanks, and all rents, issues, profits,
proceeds, products, revenues and other incomes from or attributable to the
Hydrocarbon Interests or Wells; (f) all tenements, hereditaments, appurtenances
and Properties in any manner appertaining, belonging, affixed or incidental to
the Hydrocarbon Interests or Wells; and (g) all Properties, rights, titles,
interests and estates, including any and all Property, real or personal, now
owned or hereinafter acquired and situated upon, used, held for use or useful
primarily in connection with the operating, working or development of any of the
properties or interests described or referred to in subsections (a) through
(g) above (excluding drilling rigs, automotive equipment, rolling stock, rental
equipment or other personal Property which may be temporarily on such premises
for the purpose of oil and gas operations) and including any and all buildings,
structures, fuel separators, liquid extraction plants, plant compressors, pumps,
pumping units, field gathering systems, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements and servitudes together with
all additions, substitutions, replacements, accessions and attachments to any
and all of the foregoing.

 

14

--------------------------------------------------------------------------------


 

“Operating Account” means a deposit account into which revenue from Borrower’s
operations and otherwise will be deposited.

 

“Operating Agreements” means all operating agreements or joint operating
agreements that relate to or cover any of the Oil and Gas Properties.

 

“Options” means any warrants or other rights or options to subscribe for or
purchase Common Stock or Convertible Securities.

 

“Organizational Documents” means, with respect to any Person, (a) in the case of
any corporation, the certificate of incorporation and by-laws (or similar
documents) of such Person, (b) in the case of any limited liability company, the
certificate of formation and limited liability company agreement (or similar
documents) of such Person, (c) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such Person, (d) in the case of any general partnership, the
partnership agreement (or similar document) of such Person and (e) in any other
case, the functional equivalent of the foregoing.  For the avoidance of doubt,
“Organizational Documents” includes, without limitation, the Bylaws of Borrower
dated November 30, 2012 and the Articles of Incorporation dated September 4,
2012 as amended by the Articles of Amendment to Articles of Incorporation dated
on or about October 10, 2017.

 

“Origination Fee” has the meaning set forth in Section 2.07(a).

 

“Participation Agreement” has the meaning set forth in Section 5.01(u).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“PDP Present Value” means the present value (discounted at ten percent (10%) per
annum) of future net cash flow attributable to all Proved Developed Producing
Reserves from the Oil and Gas Properties of the Loan Parties calculated based on
the most recently delivered Reserve Report, as supplemented by the most recently
delivered Sem-Annual Updates consistent with SEC reporting requirements at the
time, except that commodity prices used in the report shall be pursuant to
Section 7.07(b)(iii).

 

“PDP PV Coverage Ratio” means the ratio of Borrower’s (a) PDP Present Value to
(b) the Loan Balance.

 

“PEP III” means Providence Energy Partners III, LP.

 

“Permitted Equity Sales” means the sale of Common Stock (i) in a firm commitment
underwitten offering to the public registered with the SEC and (ii) which
results in net proceeds to the Borrower of not less than $15,000,000.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

15

--------------------------------------------------------------------------------


 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Loan Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledge Agreements” means, collectively, those certain Pledge Agreements
executed by Borrower in relation to its Subsidiaries in form and substance
satisfactory to Lender to secure the payment of the Obligations, as the same may
be amended, restated, supplemented or otherwise modified from time to time.

 

“Prime Rate” means the rate of interest per annum identified as the U.S. “Prime
Rate” in the “Money Rates” section of The Wall Street Journal; each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced as being effective.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Protective Advance” has the meaning set forth in Section 2.04.

 

“Proved Reserves” means “Proved Reserves” as defined in the Definitions for Oil
and Gas Reserves (in this paragraph, the “Definitions”) promulgated by the
Society of Petroleum Engineers (or any generally recognized successor) as in
effect at the time in question.  “Proved Developed Reserves” means Proved
Reserves which are categorized as “Developed” in the Definitions, “Proved
Developed Producing Reserves” means Proved Reserves which are categorized as
both “Developed” and “Producing” in the Definitions, “Proved Developed
Nonproducing Reserves” or “PDNP” means Proved Reserves which are categorized as
both “Developed” and “Nonproducing” in the Definitions, and “Proved Undeveloped
Reserves” or “PUD” means Proved Reserves which are categorized as “Undeveloped”
in the Definitions.

 

“Purchasers” means all Persons that are purchasers of production of Hydrocarbons
from the Loan Parties’ Oil and Gas Properties or otherwise receiving the Loan
Parties’ share of such Hydrocarbons.

 

“Reference Rate” means the greater of (i) the LIBO Rate, or (ii) 1.00%;
provided, that the Reference Rate shall not exceed 3.00%.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the Closing Date, among the Borrower and Lenders, as amended from time to
time in accordance with its terms.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

 

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

 

16

--------------------------------------------------------------------------------


 

“Remedial Work” has the meaning set forth in Section 7.06.

 

“Reserve Report” means a report, in form and substance reasonably satisfactory
to Lenders prepared by an Approved Petroleum Engineer, setting forth, effective
as of each January 1st the Proved Reserves attributable to the Oil and Gas
Properties of Borrower and its Consolidated Subsidiaries, (a) together with a
projection of the rate of production and future net income, Taxes, operating
expenses and capital expenditures with respect thereto as of such date, based
upon the economic parameters (including without limitation Hydrocarbon prices,
and discount rate assumptions), and (b) prepared in accordance with  the
requirements and assumptions set forth in Section 7.07(b).

 

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person.  Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of Borrower.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in any Loan
Party, or any payment (whether in cash, securities or other Property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interests in any Loan Party or any option, warrant or other right to acquire any
such Equity Interests in any Loan Party.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Secured Parties” means, collectively, the Administrative Agent and the Lenders.

 

“Security Instruments” means the Mortgages, each Pledge Agreement, and other
agreements, instruments or certificates described or referred to in Exhibit C,
and any and all other agreements or instruments, now or hereafter executed and
delivered by Borrower or any Guarantor in connection with, or as security for
the payment or performance of the Obligations, as such agreements may be
amended, modified, supplemented or restated from time to time.

 

“Security Termination” means the occurrence of each of the following: (a) the
Termination Date, and (b) the payment in full in cash of all Obligations, in
each case, other than indemnity obligations and similar obligations that survive
the termination of this Agreement for which no notice of a claim has been
received by Borrower or Lender.

 

“Semi-Annual Update” has the meaning set forth in Section 7.07(a).

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature, (c) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital, and (d) such Person is able to pay its debts and liabilities,
contingent obligations and other commitments as they mature in the

 

17

--------------------------------------------------------------------------------


 

ordinary course of business.  The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

“Subsidiary” means: (a) any Person of which at least a majority of the
outstanding Equity Interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors, manager or other governing body
of such Person (irrespective of whether or not at the time Equity Interests of
any other class or classes of such Person shall have or might have voting power
by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by Borrower or one or more of its Subsidiaries or
by Borrower and one or more of its Subsidiaries and (b) any partnership of which
Borrower or any of its Subsidiaries is a general partner.  Unless otherwise
indicated herein, each reference to the term “Subsidiary” shall mean a
Subsidiary of Borrower.

 

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future or credit default or derivative transaction or option or similar
agreement involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
in no event shall any (a) phantom stock or similar plan providing for payments
only on account of services provided by current or former directors, officers,
employees or consultants of any Loan Party or any Subsidiary or (b) near term
spot market purchase and sale of a commodity in the ordinary course of business
based on a price determined by a rate quoted on an organized exchange for actual
physical delivery, be a Swap Agreement.

 

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income Taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Termination Date” means the earlier to occur of (i) the Maturity Date, (ii) the
date on which all of Obligations under the Loan Documents are indefeasibly paid
in full in cash (other than indemnity obligations and similar obligations that,
in each case, by their terms survive the termination of this Agreement) and
(iii) the date that the Obligations are accelerated pursuant Section 9.02.

 

“Total Debt” means, at any date, all Debt of Borrower and the Consolidated
Subsidiaries on a consolidated and combined basis.

 

18

--------------------------------------------------------------------------------


 

“Total Leverage Ratio” means, when determined, the ratio of Total Debt to
EBITDA.

 

“Tranche” means, as applicable, either Tranche A or Tranche B.

 

“Tranche A” has the meaning set forth in Section 2.02(a).

 

“Tranche B” has the meaning set forth in Section 2.02(b).

 

“Transactions” means, with respect to (a) Borrower, the execution, delivery and
performance by Borrower of this Agreement, and each other Loan Document to which
it is a party, the borrowing of Loans, the use of the proceeds thereof, and the
grant of Liens by Borrower on Mortgaged Properties and other Properties pursuant
to the Security Instruments to which it is a party and (b) each Guarantor, the
execution, delivery and performance by such Guarantor of each Loan Document to
which it is a party, the guaranteeing of the Obligations and the other
obligations under the Guaranty Agreement by such Guarantor and such Guarantor’s
grant of the security interests and provision of Collateral under the Security
Agreement and other Security Instruments to which it is a party, and the grant
of Liens by such Guarantor on Mortgaged Properties and other Properties pursuant
to the Security Instruments to which it is a party.

 

“UCC” means the Uniform Commercial Code as in effect on the date hereof in the
State of Colorado, as amended from time to time, and any successor statute;
provided that, in the event that, by reason of mandatory provisions of Law, any
or all of the attachment, perfection or priority of the security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of Colorado, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions related to such provisions.

 

“Underwriting Fee” has the meaning set forth in Section 2.07(b).

 

“Warrant” shall have the meaning set forth in Section 7.17.

 

“Well” means any existing or future oil or gas well, salt water disposal well,
injection well, water supply well or any other well or wellbore located on or
related to the Hydrocarbon Interests, whether producing, shut-in, sidetrack,
behind pipe or non-producing wells, or any lands pooled or unitized therewith,
and any facility or equipment in addition to or replacement of any such well.

 

“Working Interest” means the property interest which (i) entitles its owner to
explore and develop the Hydrocarbons in and under any Hydrocarbon Interest, or
the lands pooled or unitized therewith, for oil and gas production purposes and
(ii) obligates its owner to bear a proportionate share, in accordance with the
percentage of ownership, of the costs and expenses of such exploration and
development.

 

1.03                        Terms Generally; Rules of Construction.  The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The

 

19

--------------------------------------------------------------------------------


 

words “include”, “includes” and “including” shall be deemed to be followed by
the phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth in the Loan Documents), (b) any reference herein to
any Law shall be construed as referring to such Law as amended, modified,
codified or reenacted, in whole or in part, and in effect from time to time,
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to the restrictions contained in the
Loan Documents), (d) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (e) with respect to the
determination of any time period, the word “from” means “from but excluding” and
the word “to” means “to and including” and (f) any reference herein to Articles,
Sections, Annexes, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Annexes, Exhibits and Schedules to, this
Agreement.  No provision of this Agreement or any other Loan Document shall be
interpreted or construed against any Person solely because such Person or its
legal representative drafted such provision.

 

1.04                        Accounting Terms and Determinations; GAAP.  Unless
otherwise specified herein, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters hereunder
shall be made, and all financial statements and certificates and reports as to
financial matters required to be furnished to Lender hereunder shall be
prepared, in accordance with GAAP, applied on a basis consistent with the
financial statements except for changes in which Borrower’s independent
certified public accountants concur and which are disclosed to Lender on the
next date on which financial statements are required to be delivered to Lender
pursuant to Section 7.01(a); provided that, unless Borrower and Lender shall
otherwise agree in writing, no such change shall modify or affect the manner in
which compliance with the covenants contained herein is computed such that all
such computations shall be conducted utilizing financial information presented
consistently with prior periods; and provided further that interim financial
statements shall be prepared in accordance with SEC rules for interim financial
statements.

 

ARTICLE II.
THE CREDITS; PAYMENTS OF PRINCIPAL AND INTEREST; FEES

 

2.01                        Commitments.  Subject to the terms and conditions
set forth herein, each Lender agrees to make Loans to Borrower on the Closing
Date in an amount not to exceed such Lender’s Commitment.  Amounts repaid in
respect of the Loans cannot be reborrowed.

 

2.02                        Availability and Purpose of Advances.

 

(a)                                 Tranche A.  On December 21, 2017, certain
Affiliates of the Lenders advanced to Borrower the sum of $5,000,000 (“Tranche
A”) pursuant to the Letter Agreement.  The proceeds of such advance were paid by
Lenders’ Affiliates directly to vendors of Borrower in accordance with
instructions provided to such Affiliates of Lenders by Borrower.  Upon execution
of this Agreement and effective on the Closing Date, the Loans constituting
Tranche A

 

20

--------------------------------------------------------------------------------


 

shall be contributed by such Affiliates to the Lenders and continued hereunder,
and will become for all purposes part of the Loans advanced by the Lenders to
Borrower hereunder.  Interest on Tranche A accrued from December 21, 2017
through but excluding the Closing Date at the Contract Rate shall be paid by
Borrower to each Lender (in accordance with the amount of Tranche A advanced by
each Lender’s Affiliate) on the Closing Date.  Upon the payment of all interest
owing with respect to such Loans to the Lenders on the Closing Date as described
above in this Section 2.02(a), the obligations of the Borrower to such
Affiliates under the Letter Agreement with respect to such Loans will be
satisfied in full.

 

(b)                                 Tranche B. Lenders agree, severally and not
jointly, to make available to Borrower on the Closing Date additional Loans in
an aggregate amount equal to $20,000,000 (the “Tranche B”), subject to the terms
and conditions set forth herein.  Each Lender shall make available funds so that
the total amount of Loans advanced by such Lender under Tranche A and Tranche B
is equal to its Commitment. The proceeds of Tranche B shall be used (i) to  pay
fees and expenses due and owing by Borrower on the Closing Date, (ii) to repay
in full all of the Debt owing with respect to the Existing Providence Facility
A, (iii) to repay a principal amount of the outstanding Debt under the Existing
Providence Facility B equal to $1,500,000, together with all accrued and unpaid
interest owing under such facility as of the Closing Date and (iv) to make the
other payments expressly set forth in the Funds Flow.  After payment in full of
the foregoing expenditures, the remaining balance of Tranche B shall be
deposited by Lenders into the Funding Account for funding of approved capital
and other expenditures, including but not limited to working capital, interest
on the Loans, general and administrative expenses and those costs and expenses
related to the Shook Pad and non-operated projects, all in accordance with the
Base Case Model as approved by the Lenders.

 

(c)                                  Funding Account.  On or before the Closing
Date, Borrower shall authorize a representative of Administrative Agent as a
co-signer on the Funding Account for all disbursements from such account. 
Borrower may, on at least 24 hours prior written notice to Administrative Agent,
but no more than once each week, request a release (a “Distribution Request”, in
substantially the form of Exhibit D) of sums from the Funding Account to pay,
without duplication, any amounts desired by Borrower consistent with the Base
Case Model.  Each Distribution Request shall contain a description in such
detail as Lenders may reasonably request as to the proposed amount of such
distribution and the intended recipient and shall be accompanied by appropriate
supporting documentation. Unless (i) a Default has occurred and is continuing or
would result from such transfer of funds, or (ii) Administrative Agent notifies
Borrower in writing within such 24 hour period that a Distribution Request fails
to satisfy the foregoing criteria or that Administrative Agent requires
additional information with respect to the requested disbursement (in which
case, Administrative Agent will describe requested information in reasonable
detail), then Administrative Agent will promptly approve the Distribution
Request and cause its representative to initiate a transfer of funds for the
requested amount from the Funding Account to the Operating Account by online
transfer or as otherwise requested by Borrower.  Borrower shall use such
disbursed amounts exclusively to pay the amounts included in the applicable
Distribution Request.

 

(d)                                 Operating Account.  On or before the Closing
Date, Borrower shall also authorize a representative of Administrative Agent as
a co-signer on the Operating Account for disbursements from such account of
$1,000,000 or more.  Administrative Agent shall also have

 

21

--------------------------------------------------------------------------------


 

viewing rights with regard to the Operating Account at any time.  In the event
that Borrower initiates a disbursement of an amount of $1,000,000 or more
pursuant to a Distribution Request, then, unless a Default has occurred and is
continuing or would result from such transfer of funds, the Administrative Agent
will promptly cause its representative to approve a wire transfer to such party
as listed in the Distribution Request.

 

2.03                        Notes.  The Loans made by each Lender shall be
evidenced by a single promissory note made by Borrower payable to the order of
such Lender in substantially the form of Exhibit A, dated as of the Closing Date
in a principal amount equal to such Lender’s Commitment and otherwise duly
completed.  The amount and interest rate of each Loan made by such Lender, and
all payments made on account of principal thereof, shall be recorded by such
Lender on its books.  Lender may attach a schedule to the Note to evidence
payments on the Note but failure to make any such notation or to attach a
schedule shall not affect Lender’s or Borrower’s rights or obligations in
respect of the Loans or affect the validity of the Note.

 

2.04                        Protective Advances.  Notwithstanding anything to
the contrary in this Agreement, and whether or not an Event of Default or a
Default shall have occurred and be continuing, Lenders upon not less than three
Business Days’ notice and Borrower’s right to cure during such three Business
Day period, are authorized, from time to time in Lenders’ sole discretion (but
Lenders shall have absolutely no obligation to) make an advance for purposes of
(i)  preserving or protecting the Collateral, or any portion thereof, or
(ii) paying any other amount chargeable to or required to be paid by Borrower
pursuant to the terms of this Agreement and the other Loan Documents, including,
without limitation, payments of principal, interest, fees and reimbursable
expenses (each such advance in this Section 2.04, a “Protective Advance”).
Protective Advances may be made without Borrower’s compliance with any of the
terms of this Agreement (including the conditions precedent set forth in this
Article II and Article V). Each Protective Advance under clause (i) or clause
(ii) preceding shall be disbursed by Lenders as either of them deems necessary
or prudent in order to, among other things, protect Lenders’ interest in the
Collateral or to perform any obligation of Borrower under this Agreement or the
Operating Agreements. Each Protective Advance under this Agreement shall bear
interest at the lesser of (x) the Highest Lawful Rate and (y) the Default Rate,
beginning on the date of the advance of such Protective Advance and continuing
until such Protective Advance is paid in full in accordance with this Agreement.
Accrued interest on Protective Advances shall be payable in arrears on the last
Business Day of each calendar month and until repaid in full. Notwithstanding
anything to the contrary in this Agreement or any Loan Documents, any Protective
Advance made under this Section 2.04 shall not cure any Default or Event of
Default occurring and continuing on the date such Protective Advance is made by
Lender. Protective Advances shall constitute Obligations and will be entitled to
the benefit of the Liens under the Security Instruments.  Borrower shall pay the
unpaid principal amount and all unpaid and accrued interest of each Protective
Advance on the earlier of the Termination Date and the date on which demand for
payment is made by Lender.

 

2.05                        Repayment of Loans.  Borrower unconditionally
promises to pay to each Lender all of the Obligations owing to such Lender on
the Termination Date.  All payments to be made by Borrower to each Lender will
be made by wire transfer in immediately available funds not later than 5:00
p.m. Dallas, Texas, time on the date due to such Lender in accordance with wire
instructions provided by such Lender to Borrower.

 

22

--------------------------------------------------------------------------------


 

2.06                        Interest.

 

(a)                                 Loans.  All Loans outstanding under this
Agreement shall bear interest at the Contract Rate beginning on the date of the
advance of each such Loan and continuing until such Loan is paid in full in
accordance with this Agreement.

 

(b)                                 Post-Default.  Notwithstanding the
foregoing, if an Event of Default has occurred and is continuing, or if any
principal of or interest on any Loan or any fee or other amount payable by
Borrower or any Guarantor hereunder or under any other Loan Document is not paid
when due, whether at stated maturity, upon acceleration or otherwise, then,
automatically, all Loans outstanding, together with all overdue amounts shall
bear interest, after as well as before judgment, at a rate per annum equal to
five percent (5%) plus the Contract Rate (the “Default Rate”).  Administrative
Agent will provide prompt notice to Borrower of the implementation of the
Default Rate in accordance with this Section 2.06(b), but the failure to provide
such notice shall not relieve Borrower from its obligation to pay interest at
the Default Rate or result in the incurrence by the Administrative Agent of any
liability to any Person.

 

(c)                                  Interest Payment Dates.  Accrued interest
on each Loan shall be payable in arrears on each Interest Payment Date and on
the Termination Date; provided that (i) interest accrued pursuant to
Section 2.06(b) shall be payable on demand, and (ii) in the event of the
prepayment of the Loans pursuant to Section 3.01, all accrued and unpaid
interest shall be payable on the date of such payment.

 

(d)                                 Interest Rate Computations.  All interest
hereunder shall be computed on the basis of a year of 360 days, and in each case
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

 

2.07                        Fees.

 

(a)                                 Origination Fee.  On the Closing Date,
Borrower shall pay to each Lender an origination fee (the “Origination Fee”)
equal to such Lender’s Applicable Percentage of one million two hundred fifty
thousand dollars ($1,250,000). The Origination Fees shall be included in the
Funds Flow and payable from the proceeds of Tranche B.

 

(b)                                 Underwriting Fee.  On the first anniversary
of the Closing Date, Borrower shall pay to each Lender an underwriting fee (the
“Underwriting Fee”) equal to such Lender’s Applicable Percentage of one million
two hundred fifty thousand dollars ($1,250,000).  Any Lender that defaults in
its obligation to make Loans under this Agreement shall not be entitled to
either the Origination Fee or the Underwriting Fee, and the obligations of
Borrower to pay such fees shall be proportionately reduced.

 

2.08                        Payments Generally.

 

(a)                                 Payments by Borrower.  All payments to be
made by the Borrower hereunder and the other Loan Documents shall be made
without condition or deduction for any counterclaim, defense, recoupment, setoff
or Taxes.  Except as otherwise expressly provided herein, all such payments
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s office in

 

23

--------------------------------------------------------------------------------


 

immediately available funds not later than 3:00 p.m. (Dallas, Texas time) on the
date specified herein.  All amounts received by the Administrative Agent after
such time on any date shall be deemed to have been received on the next
succeeding Business Day and any applicable interest or fees shall continue to
accrue.  The Administrative Agent will promptly distribute to each Lender its
ratable share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s office (or otherwise
distribute such payment in like funds as received to the Person or Persons
entitled thereto as provided herein).  If any payment to be made by the Borrower
shall fall due on a day that is not a Business Day, payment shall be made on the
next succeeding Business Day and such extension of time shall be reflected in
computing interest or fees, as the case may be.  All payments hereunder or under
any other Loan Document shall be made in dollars.  Fees, once paid, shall be
fully earned and shall not be refundable under any circumstances.

 

(b)                                 Application of Insufficient Payments. 
Subject to Section 9.02, if at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest, fees and other amounts then due hereunder, such funds shall be applied
(i) first, to pay interest, fees and other amounts then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest,
fees and other amounts then due to such parties, and (ii) second, to pay
principal then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal then due to such parties.

 

ARTICLE III.
PREPAYMENT

 

3.01                        Prepayment.

 

(a)                                 Optional Prepayment.  Borrower shall have
the right at any time and from time to time to prepay the Loan Balance in whole
(but not in part) prior to the Maturity Date, upon (i) providing Lenders at
least 14-days’ prior written notice and (ii) payment of the Make-Whole Premium
in accordance with Section 3.02.

 

(b)                                 Notice and Terms of Optional Prepayment. 
Borrower shall notify each Lender by email with confirmation of reply email of
its intention to prepay the Obligations in full, not later than 5:00 p.m.,
Dallas, Texas time, fourteen (14) days before the proposed date of prepayment. 
Each such notice shall be irrevocable and shall specify the prepayment date, the
amount of Obligations outstanding and the applicable Make-Whole Premium.

 

3.02                        Make-Whole Premium.  Upon prepayment of the Loan
Balance pursuant to Section 3.01 or following acceleration of the Obligations
pursuant to Section 9.02 (including, without limitation, acceleration resulting
in connection with the occurrence of any of the events set forth in
Section 9.01(g), Section 9.01(h) or Section 9.01(i)), Borrower shall pay Lenders
the applicable Make-Whole Premium contemporaneously with such prepayment.  The
term “prepayment” in this Section 3.02 shall include amounts that are settled,
compromised or otherwise extinguished, whether voluntarily or involuntarily,
including, without limitation, any prepayment made in connection with a
refinancing following the acceleration of the Obligations pursuant to
Section 9.02.  For the avoidance of doubt, the Make-Whole Premium shall not be

 

24

--------------------------------------------------------------------------------


 

payable with regard to any amounts of principal that are converted to Common
Stock in accordance with Section 7.14.

 

ARTICLE IV.
SECURITY; OTHER RIGHTS OF LENDER

 

4.01                        Security; Additional Collateral; Release.

 

(a)                                 Grant of Liens and Security Interests.  As
security for all of the Obligations owed to the Secured Parties under this
Agreement and the other Loan Documents, each of Borrower and the other Loan
Parties hereby grants, assigns, transfers and conveys to Administrative Agent,
for the ratable benefit of the Lenders, a first priority mortgage Lien on and
first priority security interest in all of the Oil and Gas Properties and other
Mortgaged Property under the Mortgages. In addition to the foregoing, as further
security for all of the Obligations owed to Lender, each of Borrower and the
other Loan Parties hereby grants, assigns, transfers and conveys to
Administrative Agent, a first priority security interest in all other Collateral
(not otherwise described in the immediately preceding sentence) under the
Security Instruments. Notwithstanding the foregoing, the parties acknowledge and
agree that the lien of the Lenders shall rank pari passu with the lien of PEP
III existing on the date hereof, which lien shall survive the execution of this
Agreement and shall be subject to the terms and conditions of the Intercreditor
Agreement.

 

(b)                                 Additional Collateral.  In the event
Borrower or any other Loan Party acquires additional Oil and Gas Properties
after the Closing Date, then Borrower shall, and shall cause its Subsidiaries
to, promptly (in any event within five (5) Business Days or such later date as
permitted by Lenders in their sole discretion) execute and deliver such
Mortgages and other Security Instruments as Lenders may reasonably request to
grant to Administrative Agent for the benefit of the Secured Parties as security
for the Obligations a first-priority Lien on such additional Oil and Gas
Properties not already subject to a Lien of the Security Instruments such that
after giving effect thereto, the Mortgaged Properties will represent all of the
Oil and Gas Properties of the Loan Parties, subject only to Excepted Liens. 
Contemporaneous with the foregoing, Borrower shall, subject to Lenders’
approval, update Annex B to add such additional Oil and Gas Properties. All such
Liens will be created and perfected by and in accordance with the provisions of
deeds of trust, security agreements and financing statements or other Security
Instruments, all in form and substance satisfactory to Lenders and in sufficient
executed (and acknowledged where necessary or appropriate) counterparts for
recording purposes.

 

(c)                                  Release of Liens; General Release. 
Following Security Termination, Administrative Agent will deliver to Borrower,
at Borrower’s expense, releases of all Liens arising under the Security
Instruments with an acknowledgment that the same have been terminated.

 

(d)                                 Disposition of Proceeds of Production.  The
Security Instruments (subject to the limitations in this Section 4.01(d))
contain an assignment by Borrower and/or the Guarantors unto and in favor of
Administrative Agent for the benefit of the Secured Parties of all of Borrower’s
or such Guarantor’s right, title and interest in and to production and all
proceeds attributable thereto which may be produced from or allocated to the
Mortgaged Property.  The

 

25

--------------------------------------------------------------------------------


 

Security Instruments further provide in general for the application of such
proceeds to the satisfaction of the Obligations and other obligations described
therein and secured thereby.  Notwithstanding anything in the Security
Instruments to the contrary, Administrative Agent shall not exercise its right
to receive proceeds of production unless an Event of Default has occurred and is
continuing.  Borrower and the other Loan Parties hereby authorize the
Administrative Agent, on behalf of the Secured Parties, and grant to the
Administrative Agent the power and authority in place and stead of Borrower and
such Loan Parties, to take such actions as may be necessary to cause such
proceeds to be paid to the Administrative Agent upon the occurrence and during
the continuance of an Event of Default.

 

4.02                        Observer Rights.  With respect to any Lender, until
such time as the Board of Directors is expanded and one or more individuals
designated by such Lender is appointed to the Board of Directors in accordance
with Section 7.19, such Lender shall have the right to designate one non-voting
Person or representative (each such designee, an “Observer”) to attend and
observe all meetings of the Board of Directors and any committees, including
special committees thereof. Borrower shall provide each Observer with notice of
(in the same manner that notice is given to the Board of Directors or other
members thereof) all meetings (whether in person, telephonic or otherwise) of
the Board of Directors, including all committee meetings. Borrower shall also
provide to each Observer a copy of all notices, agendas and other materials or
information distributed to the Board of Directors and any committees thereof,
whether provided to the Board of Directors or other members thereof in advance
or, during or after any meeting. Except for disclosures required by law, the
Observers shall keep all such materials and information confidential. The
Borrower shall reimburse the Observers upon demand for any and all reasonable
out-of-pocket expenses incurred by any such Observer in connection with the
foregoing board visitation rights.

 

ARTICLE V.
CONDITIONS PRECEDENT

 

5.01                        Closing Date.  The effectiveness of this Agreement
and the obligations of Lenders to make Loans under Tranche B on the Closing Date
shall not become effective until the date on which each of the following
conditions is satisfied:

 

(a)                                 Lenders shall have received a certificate of
a Responsible Officer of Borrower setting forth (i) resolutions of its Board of
Directors with respect to the authorization of Borrower to execute and deliver
the Loan Documents to which it is a party and to enter into the Transactions
contemplated in those documents, (ii) the officers of Borrower (y) who are
authorized to sign the Loan Documents to which Borrower is a party and (z) who
will, until replaced by another officer or officers duly authorized for that
purpose, act as its representative for the purposes of signing documents and
giving notices and other communications in connection with this Agreement and
the Transactions contemplated hereby, (iii) specimen signatures of such
authorized officers, and (iv) the Organizational Documents of Borrower,
certified as being true and complete.

 

(b)                                 Lenders shall have received certificates of
the appropriate Governmental Authorities with respect to the existence,
qualification and good standing of Borrower.

 

26

--------------------------------------------------------------------------------


 

(c)                                  Lenders shall have received from each party
hereto duly executed counterparts (in such number as may be requested by each
Lender) of this Agreement signed on behalf of such party.

 

(d)                                 Each Lender shall have received a duly
executed Note in a principal amount equal to such Lender’s Commitment dated as
of the date hereof.

 

(e)                                  Lenders shall have received from each party
thereto duly executed counterparts (in such number as may be requested by
Lender) of (i) the Security Instruments, including each Mortgage, the Pledge
Agreement (if any), and the other Security Instruments described on Exhibit C,
(ii) a Guaranty executed by each Subsidiary of the Borrower (if any), (iii) the
Registration Rights Agreement, (iv) the Lenders’ Option, (v) the Warrant and
(vi) the other Loan Documents.  In connection with the execution and delivery of
the Security Instruments, Lenders shall be satisfied that the Security
Instruments create Liens (which, upon the Administrative Agent’s recordation of
the Mortgages and properly completed financing statements in the proper
jurisdictions therefor, shall be first priority, perfected Liens) on (A) all of
Borrower’s Equity Interests in all Subsidiaries, if any, and (B) all assets of
Borrower and its Subsidiaries, including all of the Oil and Gas Properties,
subject only to Excepted Liens.

 

(f)                                   Lenders shall have received an opinion of
Polsinelli PC, special counsel to the Loan Parties, in form and substance
reasonably satisfactory to the Administrative Agent covering such other matters
relating to the Loan Parties, this Agreement or the Transactions as the Lenders
shall reasonably request.

 

(g)                                  No material adverse change to the
environmental condition of the Oil and Gas Properties to be pledged as
Collateral shall have occurred.

 

(h)                                 Lenders shall have received a certificate of
a Responsible Officer of Borrower certifying that, as of the Closing Date:
(i) the representations and warranties of the Loan Parties set forth in any Loan
Document shall be true and correct in all respects, (ii) no Default or Event of
Default exists, and (iii) the Loan Parties are in compliance in all material
respects with all obligations under the Loan Documents.

 

(i)                                     Lenders shall have received the Base
Case Model, in form and content satisfactory to the Lenders in their sole
discretion.

 

(j)                                    Lenders shall have received and approved
a funds flow memorandum with Financial Officer’s certification regarding the use
and application of proceeds of Tranche B (the “Funds Flow”).

 

(k)                                 Lenders shall have received appropriate UCC
search certificates for Colorado and any other jurisdiction reasonably requested
by Lenders reflecting no prior Liens encumbering the Properties of Borrower and
the Subsidiaries other than Excepted Liens and the Liens to be released on the
Closing Date.

 

(l)                                     Lenders shall have received copies of
the Operating Agreements and the other Material Agreements.

 

27

--------------------------------------------------------------------------------


 

(m)                             Borrower shall have delivered to each Lender
that is subject to the Act such information requested by Lender in order to
comply with the Act.

 

(n)                                 At the time of and immediately after giving
effect to any Loan under Tranche B, no Default or Event of Default shall have
occurred and be continuing.

 

(o)                                 There shall exist no event of default (or
condition which would constitute an event of default with the giving of notice
or the passage of time or both) under any existing material obligation of
Borrower or any of its Affiliates or Subsidiaries, or under any capital stock
agreements, financing agreements, material lease agreements or other material
contracts of Borrower or its Affiliates or Subsidiaries, if any.

 

(p)                                 Substantially contemporaneously with the
funding of the Loans hereunder, all Debt outstanding under the Existing
Providence Facility A shall have been paid in full and all Liens granted by the
Borrower to secure such Debt shall have been released by Providence Energy
Operators, LLC.

 

(q)                                 Substantially contemporaneously with the
funding of the Loans hereunder, PEP III shall have received payment of the Debt
under the Existing Providence Facility B in a principal amount equal to
$1,500,000, together with all accrued and unpaid interest owing with respect to
such facility as of the Closing Date.

 

(r)                                    Borrower and PEP III shall have amended
the documents evidencing the Existing Providence Facility B to reflect the
revised terms of such documents as set forth in the Letter Agreement.

 

(s)                                   The Administrative Agent, PEP III and the
Borrower shall have executed and delivered the Intercreditor Agreement.

 

(t)                                    Lenders shall have received such other
documents as such Lender or its counsel may reasonably request including audited
and interim financial statements.

 

(u)                                 Borrower and the Providence Parties shall
have reached agreement and executed an amendment to that certain Amended and
Restated Participation Agreement dated November 16, 2017 (the “Participation
Agreement”) to extend the right of PEP III thereunder for a period until two
years after the Closing Date and to recognize PEP III’s right to assign that
right to any Providence Affiliate.

 

(v)                                 The Administrative Agent and its counsel
shall have completed all legal due diligence, the results of which shall be
satisfactory to the Administrative Agent in its sole discretion.

 

(w)                               The Administrative Agent shall have received
evidence of insurance coverage in form, scope, and substance reasonably
satisfactory to the Administrative Agent and otherwise in compliance with the
terms of Section 7.06.

 

(x)                                 The Borrower shall have adopted a resolution
to increase the size of the Board of Directors from six directors to nine
directors and Lenders shall have designated

 

28

--------------------------------------------------------------------------------


 

up to three directors, two designated by Providence and one designated by 5NR;
provided, however, that the formal appointment of such designees shall be
subject to background checks on such individuals and other customary diligence;
and  provided further that at least one director designated by the Lenders shall
qualify as independent under rules promulgated by the NYSE American.  During the
30 days following the repayment of the Loans, Borrower may request that one of
the three directors designated by Lenders tender his or her resignation from the
Board of Directors; or, if Providence and its Affiliates do not own in the
aggregate 5% or more of Borrower’s Common Stock, then Borrower may request that
all directors designated by Lenders tender his or her resignation.   Upon
receipt of such request, Providence shall advise the Lenders which
director(s) is (are) to resign and the applicable Lender will cause its designee
director(s) to resign.  All remaining Lender-designated directors will
thereafter be deemed designees of Providence.  So long as Providence and its
Affiliates own in the aggregate 5% or more of Borrower’s Common Stock,
Providence shall be entitled to have two designees on the Board.

 

(y)                                 The Lenders shall have received the Budget
for 2018.

 

(z)                                  The Lenders shall have received
(i) evidence satisfactory to them that the Funding Account has been opened by
the Borrower and (ii) all documentation necessary to cause transfers from such
account to be subject to the approval of the Administrative Agent in accordance
with Section 2.02(c).

 

(aa)                          The Lenders shall have received evidence
satisfactory to them that Borrower has authorize a representative of
Administrative Agent as a co-signer on the Operating Account for disbursements
from such account of $1,000,000 or more.

 

ARTICLE VI.
REPRESENTATIONS AND WARRANTIES

 

Borrower and the other Loan Parties represent and warrant to Lenders that:

 

6.01                        Organization; Powers.  Borrower is duly organized,
validly existing and in good standing under the Laws of the jurisdiction of its
organization, has all requisite power and authority, and has all governmental
licenses, authorizations, consents and approvals necessary, to own its assets
and to carry on its business as now conducted, and is qualified to do business
in, and is in good standing in, every jurisdiction where such qualification is
required.

 

6.02                        Authority; Enforceability.  The Transactions are
within Borrower’s powers and have been duly authorized by all necessary
corporate action including, without limitation, any action required to be taken
by the Board of Directors, in order to ensure the due authorization of the
Transactions.  Each Loan Document to which Borrower is a party has been duly
executed and delivered by Borrower and constitutes a legal, valid and binding
obligation of Borrower, enforceable against it in accordance with its terms,
subject to Debtor Relief Laws or other Laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

29

--------------------------------------------------------------------------------


 

6.03                        Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority or any other third Person (including
the Board of Directors or the governing body of any other Person, whether
interested or disinterested), nor is any such consent, approval, registration,
filing or other action necessary for the validity or enforceability of any Loan
Document or the consummation of the Transactions contemplated thereby, except
either as expressly contemplated in the Loan Documents or such as have been
obtained or made and are in full force and effect, (b) will not violate any
applicable Law or the Organizational Documents of Borrower or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, loan or credit agreement or other instrument in respect of Debt
binding upon Borrower or its Properties, or give rise to a right thereunder to
require any payment to be made by Borrower and (d) will not result in the
creation or imposition of any Lien on any Property of Borrower (other than the
Liens created by the Loan Documents).

 

6.04                        Financial Information; Financial Condition; No
Material Adverse Change.

 

(a)                                 The financial statements furnished to the
Lenders on or prior to the Closing Date present fairly the revenues, direct
operating expenses, and consolidated financial condition of the Persons covered
thereby as at the dates thereof and the results of their operations for the
periods then ended.  All balance sheets, all statements of operations and of
cash flow and all other financial information of Borrower and the other Loan
Parties furnished pursuant to Section 7.01(a) and (b) have been and will for
periods following the Closing Date be prepared in accordance with GAAP
consistently applied (except for interim statements prepared in accordance with
rules of the SEC), and do or will present fairly the consolidated financial
condition of the Persons covered thereby as at the dates thereof and the results
of their operations for the periods then ended.

 

(b)                                 Borrower has heretofore furnished to the
Lenders on or before the Closing Date the Base Case Model.  The Base Case Model
was prepared in good faith on the basis of assumptions, data, information,
tests, or conditions believed to be reasonable at the time such Base Case Model
was furnished.

 

(c)                                  Borrower on the date hereof has no Debt
(including Disqualified Capital Stock), or any contingent liabilities
(including, without limitation, any contingent liabilities related to profit
participations, finder’s fees or similar arrangements), off-balance sheet
liabilities or partnerships, liabilities for Taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable commitments
that are not reflected on such balance sheets and statements of income,
shareholders equity and cash flows or otherwise permitted under Section 8.02.

 

(d)                                 Borrower is not a party to, bound by or
subject to any indenture, Material Agreement, Organizational Document,
injunction, order, restriction or decree not otherwise disclosed in any SEC
filing of Borrower or previously disclosed to the Lenders in writing.

 

6.05                        Litigation.  There are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of Borrower, threatened against or affecting
Borrower.

 

30

--------------------------------------------------------------------------------


 

6.06        Environmental Matters.  Except for such matters as set forth on
Schedule 6.06:

 

(a)           Each of the Properties of the Loan Parties and the operations
thereon are, and within all applicable statute of limitation periods have been,
in compliance with all applicable Environmental Laws;

 

(b)           The Loan Parties have no notice of any claims, demands, suits,
orders, inquiries, or proceedings concerning any violation of, or any liability
(including as a potentially responsible party) under, any applicable
Environmental Law that is pending or threatened against any Loan Party or its
Properties or as a result of any operations at the Properties;

 

(c)           None of its Properties contain or have contained any: 
(i) underground storage tanks; (ii) asbestos-containing materials;
(iii) landfills or dumps; (iv) hazardous waste management units as defined
pursuant to RCRA or any comparable state Law; or (v) sites on or nominated for
the National Priority List promulgated pursuant to CERCLA or any state remedial
priority list promulgated or published pursuant to any comparable state Law;

 

(d)           (i) There has been no Release or threatened Release, or prior
Release, of Hazardous Materials at, on, under or from any of the Loan Parties’
Properties which has caused at such Properties (or at any third party site) any
condition that could result in remediation; (ii) there are no existing material
investigations, remediations, abatements, removals, or monitorings of Hazardous
Materials required under applicable Environmental Laws at such Properties (other
than monitoring and reporting of Hydrocarbons in the ordinary course of
business); and (iii) to the knowledge of Borrower, none of such Properties are
adversely affected by any Release or threatened Release, or have been adversely
affected by any prior Release, of a Hazardous Material originating or emanating
from any other real property;

 

(e)           Borrower has not received any notice asserting an alleged
liability or obligation under any applicable Environmental Laws with respect to
the investigation, remediation, abatement, removal, or monitoring of any
Hazardous Materials at, under, or Released or threatened to be Released from any
real properties offsite Borrower’s Properties and there are no conditions or
circumstances that would reasonably be expected to result in the receipt of such
written notice;

 

(f)            There has been no exposure of any Person or property to any
Hazardous Materials as a result of or in connection with the operations and
businesses of any of the Loan Parties’ Properties that could reasonably be
expected to form the basis for a claim for damages or compensation that could
reasonably be excepted to result in a liability of Borrower and there are no
conditions or circumstances that could reasonably be expected to result in the
receipt of notice regarding such exposure; and

 

(g)           As of the Closing Date, Borrower has provided to Lenders complete
and correct copies of all material environmental site assessment reports,
investigations, studies, analyses, and correspondence on environmental matters
(including matters relating to any alleged non-compliance with or liability
under Environmental Laws) that are in Borrower’s possession, knowledge or
control and relating to its Properties or operations thereon.

 

31

--------------------------------------------------------------------------------


 

6.07        Compliance with the Laws and Agreements; No Defaults.  Each Loan
Party is in compliance with all Laws applicable to it or its Property, excluding
Environmental Laws, which representations and warranties with respect thereto
are addressed exclusively in Section 6.06, and all agreements and other
instruments binding upon it or its Property, and possesses all licenses,
permits, franchises, exemptions, approvals and other authorizations granted by
Governmental Authorities necessary for the ownership of its Property and the
conduct of its business.

 

6.08        Investment Company Act.  No Loan Party is an “investment company” or
a company “controlled” by an “investment company,” within the meaning of, or
subject to regulation under, the Investment Company Act of 1940, as amended.

 

6.09        Taxes.  Each Loan Party has timely filed or caused to be filed all
Tax returns and reports required to have been filed and has paid or caused to be
paid all Taxes required to have been paid by it, except where any filing,
non-filing, payment or non-payment is with respect to Taxes that are being
contested in good faith by appropriate proceedings and for which Borrower has
set aside on its books adequate reserves in accordance with GAAP.  The charges,
accruals and reserves on the books of Borrower in respect of Taxes and other
governmental charges are, in the reasonable opinion of Borrower, adequate in all
material respects.  No Tax Lien has been filed and no claim is being asserted
with respect to any such Tax or other such governmental charge.

 

6.10        Disclosure; No Material Misstatements.  Borrower has disclosed or
filed with the SEC true and correct copies of all material agreements to which
it or any of its Subsidiaries, and its and their respective assets, is subject. 
None of the reports, financial statements, or certificates furnished by or on
behalf of Borrower to any Lender or any of its Affiliates in connection with the
negotiation of this Agreement or any other Loan Document or delivered hereunder
or under any other Loan Document (as modified or supplemented by other
information so furnished) or in connection with the Transactions contemplated
hereby or thereby contains any untrue statement of a material fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.  There are no
statements or conclusions in any Reserve Report known to the Borrower which are
based upon or include materially inaccurate information or fail to take into
account material information regarding the matters reported therein, it being
understood that each Reserve Report is necessarily based on professional
opinions, estimates and projections and that Borrower does not warrant that such
opinions, estimates and projections will ultimately prove to have been
accurate.  The most recently delivered Reserve Report was prepared in good faith
on the basis of assumptions that were reasonable in light of the conditions
existing at the time of delivery.

 

6.11        Insurance.  Borrower has (a) all insurance policies sufficient for
the compliance with all Laws and all agreements to which Borrower is a party and
(b) insurance coverage in at least amounts and against such risk (including,
without limitation, public liability) that are usually insured against by
companies similarly situated and engaged in the same or a similar business for
the assets and operations of Borrower.  The Administrative Agent has been named
as additional insured in respect of such liability insurance policies and as
lender’s loss payable with respect to Property loss insurance.

 

32

--------------------------------------------------------------------------------


 

6.12        Subsidiaries; Equity Interests.  Except as set forth on Schedule
6.12, Borrower has no Subsidiaries and owns no Equity Interests in any other
corporation, limited liability company, limited partnership, general partnership
or any comparable non-U.S. entity.  Borrower has no Foreign Subsidiaries.  The
ownership information with respect to each Subsidiary of Borrower, if any, is
set forth on Schedule 6.12.

 

6.13        Properties; Title, Etc.

 

(a)           The Borrower has good and defensible title to, or valid leasehold
and fee interests in, the Oil and Gas Properties and good title to, or valid
leasehold and fee interests in, licenses of, or rights to use, all of its
personal Properties necessary or used in the ordinary conduct of its business,
in each case, free and clear of all Liens except Liens permitted by
Section 8.03.  After giving full effect to the Excepted Liens and other than
changes which arise pursuant to non-consent provisions of operating agreements
or other agreements (if any) described in an exhibit to any Security Instrument,
Borrower or any of the other Loan Parties specified as the owner owns at least
the Net Revenue Interest attributable to the Hydrocarbon Interests and Wells as
reflected in the most recently delivered Reserve Report, and as set forth in
Annex B attached hereto (or in the most recent update to Annex B delivered by
Borrower to Lender in accordance with Section 4.01(b)), and the ownership of
such Properties shall not in any material respect obligate the Loan Parties to
bear the costs and expenses relating to the maintenance, development and
operations of each such Property in an amount materially in excess of the
Working Interest of each Property set forth in the most recently delivered
Reserve Report, and as set forth on Annex B attached hereto (or in the most
recent update to Annex B delivered by Borrower to Lender in accordance with
Section 4.01(b)), that is not offset by a corresponding proportionate increase
in Borrower’s or any of its Subsidiaries’ Net Revenue Interest in such Property.

 

(b)           To the knowledge of Borrower, all leases and agreements necessary
for the conduct of the business of Borrower are valid and subsisting, in full
force and effect, and there exists no default thereunder.

 

(c)           Except as set forth in Schedule 6.13(c), there has been no event,
development or circumstance that has had or could reasonably expected to have a
Material Adverse Effect since the last interim financial statement date.

 

(d)           The rights and Properties presently owned, leased or licensed by
Borrower including, without limitation, all easements and rights of way, include
all rights and Properties necessary to permit Borrower to conduct its business
in all material respects in the same manner as its business has been conducted
prior to the Closing Date.

 

(e)           All of the material tangible personal Properties of Borrower that
are reasonably necessary for the operation of their businesses are in good
working condition (ordinary wear and tear excepted) and are maintained in
accordance with prudent business standards.

 

33

--------------------------------------------------------------------------------


 

(f)            Except as set forth on Schedule 6.13(f), there are no
(i) preferential rights to purchase or (ii) required consents to assignment, in
either case, affecting any Oil and Gas Properties.

 

6.14        Maintenance of Properties.  The Oil and Gas Properties (and
Properties unitized therewith) of the Borrower and its Subsidiaries have been
maintained, operated and developed in a good and workmanlike manner and in
conformity with all Governmental Requirements and in conformity with the
provisions of all leases, subleases or other contracts comprising a part of the
Hydrocarbon Interests and other contracts and agreements forming a part of the
Oil and Gas Properties of the Borrower and its Subsidiaries.  Specifically in
connection with the foregoing, (i) no Oil and Gas Property of the Borrower or
any Subsidiary is subject to having allowable production reduced below the full
and regular allowable (including the maximum permissible tolerance) because of
any overproduction (whether or not the same was permissible at the time) and
(ii) none of the wells comprising a part of the Oil and Gas Properties (or
Properties unitized therewith) of the Borrower and its Subsidiaries is deviated
from the vertical more than the maximum permitted by Governmental Requirements,
and such wells are, in fact, bottomed under and are producing from, and the well
bores are wholly within, the Oil and Gas Properties (or in the case of wells
located on Properties unitized therewith, such unitized Properties) of the
Borrower and its Subsidiaries.  The wells drilled in respect of proved producing
Oil and Gas Properties described in the Reserve Report (other than wells drilled
in respect of such proved producing Oil and Gas Properties that have been
subsequently disposed of in accordance with the terms of this Agreement) are
capable of, and are presently, either producing Hydrocarbons in commercially
profitable quantities or in the process of being worked over or enhanced, and
the Loan Party that owns such proved producing Oil and Gas Properties is
currently receiving payments for its share of production, with no funds in
respect of any thereof being presently held in suspense, other than any such
funds being held in suspense pending delivery of appropriate division orders.
All pipelines, wells, gas processing plants, platforms and other material
improvements, fixtures and equipment owned in whole or in part by the Borrower
or any Subsidiary that are necessary to conduct normal operations are being
maintained in a state adequate to conduct normal operations, and with respect to
such of the foregoing which are operated by the Borrower or any Subsidiary, in a
manner consistent with the past practices of the Borrower and its Subsidiaries.

 

6.15        Commissions; Expenses.  No broker’s or finder’s fees or commissions
have been paid or will be payable by Borrower or any of its Affiliates to any
Person in connection with the Transactions contemplated by this Agreement,
except as payable to Lender or its respective Affiliates.

 

6.16        ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan.

 

34

--------------------------------------------------------------------------------


 

6.17        Solvency.  After giving effect to the Transactions and any
contribution provisions contained in any Loan Document, the Loan Parties and
each of its Subsidiaries are Solvent.

 

6.18        Employment Matters.  As of the Closing Date, there are no strikes,
lockouts or slowdowns against the Borrower or any of its Subsidiaries pending
or, to the knowledge of the Borrower, threatened.  All payments due from the
Borrower or any Subsidiary, or for which any claim may be made against Borrower
or any Subsidiary, on account of wages and employee health and welfare insurance
and other benefits, have been paid or accrued as a liability on the books of the
Borrower or such Subsidiary.

 

6.19        Margin Stock.  Neither the Borrower nor any Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation  U issued by the Federal Reserve Board), and no part of
the proceeds of any Loan will be used to purchase or carry any margin stock or
to extend credit to others for the purpose of purchasing or carrying margin
stock.

 

6.20        Gas Imbalances; Prepayments.  On a net basis there are no gas
imbalances, take or pay or other prepayments which would require the Borrower or
any Subsidiary to deliver Hydrocarbons produced from the Oil and Gas Properties
of the Borrower and its Subsidiaries at some future time without then or
thereafter receiving full payment therefor exceeding a volume equal to 1% of the
total proved reserves (on an mcf equivalent basis) set forth in the most
recently delivered Reserve Report in the aggregate.

 

6.21        Swap Agreements.  No Loan Party has entered into any Swap Agreements
except as otherwise permitted by the Lenders in writing.

 

6.22        USA PATRIOT Act.  Neither Borrower nor any of its respective
Affiliates is a country, individual or entity named on the Specifically
Designated National and Blocked Persons list issued by the Office of Foreign
Asset Control of the Department of the Treasury of the United States of America.

 

ARTICLE VII.
AFFIRMATIVE COVENANTS

 

Borrower and the other Loan Parties covenant and agree with Lender that:

 

7.01        Financial Statements; Other Reporting and Information.  Borrower
will furnish to each Lender:

 

(a)           Annual Financial Statements.  As soon as available, and not later
than 90 days after the end of each fiscal year of Borrower (beginning with the
fiscal year ending December 31, 2017), its audited consolidated balance sheet
and related statements of operations, shareholders’ equity and cash flows as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by Approved Independent
Public Accountants to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of Borrower and its Consolidated Subsidiaries on a consolidated
basis, as applicable, in accordance with GAAP consistently applied.

 

35

--------------------------------------------------------------------------------


 

(b)           Quarterly Financial Statements.  As soon as available, and not
later than 60 days after the end of each of the first three fiscal quarters of
each fiscal year of Borrower, its unaudited, consolidated balance sheet and
related statements of operations and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth,
in comparative form the figures for the corresponding period or periods of (or,
in the case of the balance sheet, as of the end of) the previous fiscal year,
all certified by one of its Financial Officers as presenting fairly in all
material respects the financial condition and results of operations of Borrower
and its Subsidiaries on a consolidated basis, as applicable, in accordance with
GAAP consistently applied, subject to normal year-end audit adjustments and SEC
rules relating to interim financial statements.

 

(c)           Compliance Certificate.  Concurrently with any delivery of
financial statements under Section 7.01(a) or Section 7.01(b), a Compliance
Certificate in substantially the form of Exhibit B hereto (i) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 8.01, and (iii) stating whether any change in the
application of GAAP to the financial statements being delivered in connection
with such compliance certificate has occurred since the date of the most
recently delivered financial statements and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate.

 

(d)           PDP PV Coverage Ratio Report. Concurrently with any delivery of
financial statements under Section 7.01(a) or Section 7.01(b), a report in the
form of Exhibit E hereto providing detailed calculations of the PDP PV Coverage
Ratio based on the most recently delivered Reserve Report or Semi-Annual Update.

 

(e)           Budget.  Not later than 15 days prior to the end of each fiscal
year beginning with the fiscal year ending December 31, 2018, an annual Budget
in form satisfactory to Lenders.

 

(f)            SEC and Other Filings; Reports to Shareholders.  Promptly after
the same become publicly available, copies of all financial statements, periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of the SEC, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be.

 

(g)           Acquisition; Mergers.  Promptly, but in any event within three
(3) Business Days after entering into any written agreement between Borrower and
any other Person, any information regarding any proposed or potential
acquisition of Equity Interests or any merger or consolidation relating to
Borrower or any Subsidiary and thereafter provide Lenders all copies of any
related documents or communications, as any Lender may request; provided that
(i) Borrower shall provide all such copies and information at least thirty (30)
days prior to closing of any such transaction and (ii) each Lender has executed
and delivered a mutually agreeable confidentiality or non-disclosure agreement
until such information has been made public.

 

36

--------------------------------------------------------------------------------


 

(h)           Notice of Sales of Oil and Gas Properties.  In the event Borrower
or any of its Subsidiaries intends to sell, transfer, assign or otherwise
dispose, or has sold, transferred, assigned or otherwise disposed of, any Oil or
Gas Properties or any Equity Interests in any Subsidiary, which shall be in
compliance with the provisions of the Loan Documents, Borrower will provide such
notice thereof, the price thereof, the anticipated date of closing and such
other information requested by Lender as soon as commercially practicable but in
no event less than 30 days prior to the completion of such sale, transfer,
assignment or disposition.

 

(i)            Notice of Casualty Events.  Prompt written notice, and in any
event within three Business Days, of the occurrence of any Casualty Event in an
amount exceeding, or the commencement of any action or proceeding that could
reasonably be expected to result in a Casualty Event.

 

(j)            Notices Under Material Instruments.  Promptly after the
furnishing thereof, copies of any financial statement, report or notice
furnished to or by any Person pursuant to the terms of any preferred stock
designation, indenture, loan or credit or other similar agreement, other than
this Agreement and not otherwise required to be furnished to the Lenders
pursuant to any other provision of this Section 7.01.

 

(k)           Information Regarding Borrower and Guarantors.  Prompt written
notice (and in any event within thirty (30) days prior thereto) of any change
(i) in the Borrower’s or any Guarantor’s corporate or limited liability company
name, (ii) in the location of the Borrower’s or any Guarantor’s chief executive
office or principal place of business, (iii) in the Borrower’s or any
Guarantor’s identity or corporate structure, (iv) in the Borrower’s or any
Guarantor’s jurisdiction of organization or such Person’s organizational
identification number in such jurisdiction of organization, and (v) in the
Borrower’s or any Guarantor’s federal taxpayer identification number.

 

(l)            Production Report and Lease Operating Statements.  Concurrently
with any delivery of financial statements under clauses (a) or (b) above, a
report setting forth, for each calendar month during the then current fiscal
year to date, the volume of production and sales attributable to production (and
the prices at which such sales were made and the revenues derived from such
sales) for each such calendar month from the Oil and Gas Properties of the
Borrower and its Subsidiaries, and setting forth the related ad valorem,
severance and production taxes and lease operating expenses attributable thereto
and incurred for each such calendar month.

 

(m)          Notices of Certain Changes. Promptly, but in any event within five
(5) Business Days after the execution thereof, copies of any amendment,
modification or supplement to the certificate or articles of incorporation,
by-laws, any preferred stock designation or any other Organizational Document of
the Borrower or any Subsidiary.

 

(n)           Other Requested Information.  Promptly following any request
therefor, such other information regarding the operations, business affairs and
financial condition of any Loan Party, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender may reasonably request.

 

37

--------------------------------------------------------------------------------


 

7.02        Notices of Material Events.  Borrower will furnish to Administrative
Agent written notice within two (2) Business Days of the following:

 

(a)           the occurrence of any Default;

 

(b)           the filing or commencement of, or the threat in writing of, any
action, suit, investigation, arbitration or proceeding or the threat in writing
of any investigation, in each case, by or before any arbitrator or Governmental
Authority against or affecting Borrower or any Subsidiary thereof, or any
material adverse development in any action, suit, proceeding, investigation or
arbitration (whether or not previously disclosed to the Lenders);

 

(c)           the occurrence of any ERISA Event;

 

(d)           any written notice or written claim to the effect that any Loan
Party is or may be liable to any Person as a result of the release by any Loan
Party, or any other Person of any Hazardous Materials into the environment,
which could reasonably be expected to have a Material Adverse Effect;

 

(e)           any written notice alleging any violation of any Environmental Law
by any Loan Party, which could reasonably be expected to have a Material Adverse
Effect;

 

(f)            the receipt by the Borrower or any Subsidiary of any management
letter or comparable analysis prepared by the auditors for the Borrower or any
such Subsidiary; and

 

(g)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section 7.02 shall be accompanied by a
statement of a Responsible Officer of Borrower setting forth the details of the
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.

 

7.03        Existence; Conduct of Business.  The Borrower will, and will cause
each Subsidiary to, (a) do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
qualifications, licenses, permits, franchises, governmental authorizations and
intellectual property rights material to the conduct of its business, and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted, and (b) carry on and conduct its business in
substantial compliance with the Budget and substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted.

 

7.04        Payment of Obligations.  Borrower and each other Loan Party will pay
its obligations, including Tax liabilities, before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings and (b) Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto; provided, however, each Loan Party will, and will cause each Subsidiary
to,

 

38

--------------------------------------------------------------------------------


 

remit withholding taxes and other payroll taxes to appropriate Governmental
Authorities as and when claimed to be due, notwithstanding the foregoing
exceptions.

 

7.05        Operation and Maintenance of Properties.  The Borrower at its sole
expense will, and will cause each of its Subsidiaries to:

 

(a)           operate its Oil and Gas Properties and other material Properties
or cause such Oil and Gas Properties and other material Properties to be
operated in accordance with the practices of the industry and in compliance with
all applicable contracts and agreements and in compliance with all Governmental
Requirements, including, without limitation, applicable pro ration requirements
and Environmental Laws, and all applicable laws, rules and regulations of every
other Governmental Authority from time to time constituted to regulate the
development and operation of its Oil and Gas Properties and the production and
sale of Hydrocarbons and other minerals therefrom;

 

(b)           keep and maintain all Property material to the conduct of its
business in good working order and condition (ordinary wear and tear excepted);
preserve, maintain and keep in good repair, working order and efficiency
(ordinary wear and tear and obsolescence excepted) all of its material Oil and
Gas Properties and other material Properties, including, without limitation, all
equipment, machinery and facilities;

 

(c)           promptly pay and discharge, or make reasonable and customary
efforts to cause to be paid and discharged, all delay rentals, royalties,
expenses and indebtedness accruing under the leases or other agreements
affecting or pertaining to its Oil and Gas Properties and do all other things
necessary to keep materially unimpaired its rights with respect thereto and
prevent any forfeiture thereof or default thereunder;

 

(d)           promptly perform, or make reasonable and customary efforts to
cause to be performed, in accordance with industry standards, the obligations
required by each and all of the assignments, deeds, leases, sub-leases,
contracts and agreements affecting its interests in its Oil and Gas Properties
and other material Properties;

 

(e)           operate its Oil and Gas Properties and other material Properties
or cause or make reasonable and customary efforts to cause such Oil and Gas
Properties and other material Properties to be operated in accordance with the
practices of the industry and in material compliance with all applicable
contracts and agreements and in compliance in all material respects with all
Governmental Requirements; and

 

(f)            to the extent that a Loan Party is not the operator of any
Property, the Borrower shall use reasonable efforts to cause the operator to
comply with this Section 7.05.

 

7.06        Insurance.  The Borrower will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations.  The loss payable clauses or provisions in said
insurance policy or policies insuring any of the Collateral for the Loans shall

 

39

--------------------------------------------------------------------------------


 

be endorsed in favor of and made payable to the Administrative Agent as its
interests may appear and such policies shall name the Administrative Agent as
“additional insured” and provide that the insurer will give at least thirty (30)
days prior written notice to the Administrative Agent of any cancellation (or
ten (10) days prior written notice in the event of cancellation for nonpayment
of provisions).

 

7.07        Books and Records; Inspection Rights.  The Borrower will, and will
cause each Subsidiary to, keep proper books of record and account in which full,
true and correct entries are made of all dealings and transactions in relation
to its business and activities.  The Borrower will, and will cause each
Subsidiary to, permit any representatives designated by the Administrative Agent
or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.

 

7.08        Compliance with Laws.  The Borrower will, and will cause each
Subsidiary to, comply with all Requirements of Law applicable to it or its
Property.

 

7.09        Use of Proceeds.  The proceeds of the Loans will be used only to pay
the fees, expenses and transaction costs of the Transactions as described in the
Letter Agreement and the Funds Flow and the Base Case Model.  No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Federal
Reserve Board, including Regulations T, U and X.

 

7.10        Environmental Matters.  Borrower will and will use commercially
reasonable effort to cause the operator of any of the Loan Parties’ Oil and Gas
Properties to (i) comply, and cause Borrower’s Oil and Gas Properties and
operations to comply in all material respects, with all applicable Environmental
Laws; (ii) not dispose of or otherwise release any oil, oil and gas waste,
hazardous substance, or solid waste on, under, about or from any of Borrower’s
Oil and Gas Properties except in compliance in all material respects with
applicable Environmental Laws; (iii) timely obtain or file all material notices,
permits, licenses, exemptions, approvals, registrations or other authorizations,
if any, required under applicable Environmental Laws to be obtained or filed in
connection with the operation or use of Borrower’s Oil and Gas Properties;
(iv) promptly commence and diligently prosecute to completion any assessment,
evaluation, investigation, monitoring, containment, cleanup, removal, repair,
restoration, remediation or other remedial obligations (collectively, the
“Remedial Work”) in the event any Remedial Work is required or reasonably
necessary under applicable Environmental Laws because of or in connection with
the actual or suspected past, present or future disposal or other release of any
oil, oil and gas waste, hazardous substance or solid waste on, under, about or
from any of Borrower’s Oil and Gas Properties; and (v) establish and implement
such policies of environmental audit and compliance as may be necessary to
continuously determine and assure that the obligations under this Section 7.06
are timely and fully satisfied.

 

7.11        Further Assurances.

 

(a)           The Borrower at its sole expense will, and will cause each
Subsidiary to, promptly execute and deliver to the Administrative Agent all such
other documents,

 

40

--------------------------------------------------------------------------------


 

agreements and instruments reasonably requested by the Administrative Agent to
comply with, cure any defects or accomplish the conditions precedent, covenants
and agreements of the Borrower or any other Loan Party, as the case may be, in
the Loan Documents, including the Notes, or to further evidence and more fully
describe the Collateral intended as security for the Obligations, or to correct
any omissions in this Agreement or the Security Instruments, or to state more
fully the obligations secured therein, or to perfect, protect or preserve any
Liens created pursuant to this Agreement or any of the Security Instruments or
the priority thereof, or to make any recordings, file any notices or obtain any
consents, all as may be reasonably necessary or appropriate, in the reasonable
discretion of the Administrative Agent, in connection therewith.

 

(b)           The Borrower hereby authorizes the Administrative Agent to file
one or more financing or continuation statements, and amendments thereto,
relative to all or any part of the Collateral without the signature of the
Borrower or any other Guarantor where permitted by law. A carbon, photographic
or other reproduction of the Security Instruments or any financing statement
covering the Collateral or any part thereof shall be sufficient as a financing
statement where permitted by law. The Borrower acknowledges and agrees that any
such financing statement may describe the collateral as “all assets” of the
applicable Loan Party or words of similar effect as may be required by the
Administrative Agent.

 

7.12        Reserve Reports.

 

(a)           On or before March 15 of each year, Borrower shall furnish to
Lenders a Reserve Report attributable to the Hydrocarbon Interests of Borrower
as of the immediately preceding January 1. Each Reserve Report shall be prepared
by the Approved Petroleum Engineers.  Additionally, Borrower shall furnish to
Lender within 30 days of June 30 of each calendar year, an internally-prepared
update of the Reserve Report reflecting additions and subtractions to the
Hydrocarbons (the “Semi-Annual Update”) as of June 30 of each calendar year. 
Each Semi-Annual Update shall (x) be prepared by or under the supervision of the
chief engineer of Borrower and (y) include an analysis using the pricing
assumptions set forth in Section 7.12(b)(iii) below.  At Lenders’ request, the
Semi-Annual Update shall be audited or engineered at Borrower’s expense.

 

(b)           Each Reserve Report shall be prepared in accordance with the
following requirements and assumptions:

 

(i)            Proved Reserves shall be estimated and reported in accordance
with Definitions for Oil and Gas Reserves promulgated by the Society of
Petroleum Engineers (or any generally recognized successor) as in effect at the
time in question;

 

(ii)           A production forecast shall be provided that is consistent with
the Proved Reserves, recent production rates and trends, and regulatory
requirements, operational considerations, and infrastructure or market
constraints in effect at the time;

 

(iii)          Hydrocarbon pricing assumptions—

 

41

--------------------------------------------------------------------------------


 

(A)          for all natural gas to be sold by Borrower, the purchase price for
each month in the forecast will be the monthly natural gas futures quotes as
reflected in NYMEX as of the effective date of the Reserve Report;

 

(B)          for all natural gas to be sold by Borrower on a fixed price basis
or with respect to which the price has been hedged, the purchase price will be
the fixed price for the volumes indicated in the contract, agreement or
arrangement;

 

(C)          for all crude oil to be sold by Borrower other than crude oil
described in Section 7.12(b)(iii)(D), the purchase price for each month in the
forecast will be the monthly crude oil futures quotes as reflected in the NYMEX
after applying any hedges in place as of the effective date of the Reserve
Report or the Semi-Annual Update, as the case may be for the remaining term of
the Loan;

 

(D)          for natural gas liquids to be sold by Borrower, the purchase price
for each month in the forecast will be the crude oil purchase prices obtained
pursuant to Section 7.12(b)(iii)(C) multiplied by natural gas liquids adjustment
factor based on historical realizations; and

 

(E)           all Hydrocarbon pricing assumptions will be further adjusted by
appropriate quality, transportation and location differentials as reflected in
Borrower’s lease operating statements;

 

(iv)          projected operating expenses will reflect the current operating
conditions as defined by the average of the previous twelve months of actual
expenses as reported in Borrower’s lease operating statements, and Approved by
Lender; and

 

(v)           Capital expenditures will be based on AFEs and actual costs from
similar recent projects.

 

7.13        Creditors.  Borrower shall provide each Lender, within ten
(10) Business Days following any written request therefor from any Lender, a
true and complete schedule of Borrower’s creditors, including the amount due to
each and the date each payment is due.

 

7.14        Conversion Rights.

 

(a)           Conversion Privilege. Subject to and in compliance with this
Section 7.14, at any time on or after the Closing Date and until the Termination
Date, each Lender may, from time to time, convert all or part of the outstanding
principal amount of Loans made by such Lender to Borrower for shares of Common
Stock.

 

(i)            With respect to each Lender, with regard to 20% of the Loan
Balance, the number of shares of Common Stock issuable upon conversion shall be
determined by dividing said principal by a price per share of Common Stock of
$1.15 (the “Minimum Conversion Price”), as that price may be adjusted pursuant
to this Section 7.14.

 

(ii)           With respect to each Lender, with regard to the remaining 80% of
the Loan Balance, the number of shares of Common Stock issuable upon conversion
shall be

 

42

--------------------------------------------------------------------------------


 

determined by dividing the aggregate principal amount of the Loan Balance to be
converted by a price per share of Common Stock of $1.55, as such price per share
may be adjusted pursuant to this Section 7.14 (the “Maximum Conversion Price”).

 

(iii)          Any prepayments of the principal amount of the Loans will first
reduce the amount of the outstanding principal convertible by each Lender
pursuant to Section 7.14(a)(ii) above.  If 80% of the principal of the Loans has
been repaid, then future prepayments will reduce the amount of the outstanding
principal convertible pursuant to Section 7.14(a)(i) above.

 

(iv)          Any conversions exercised by any Lender consistent with this
Section 7.14 will first reduce the amount of the outstanding principal
convertible by such Lender pursuant to Section 7.14(a)(i) above.  Subsequent
conversions by any Lender will reduce the amount of the outstanding principal
convertible by such Lender pursuant to Section 7.14(a)(ii) above.

 

(b)           Conversion Procedure. To exercise its conversion right, Lender
must deliver a written Notice of Conversion in the form of Exhibit F (the
“Notice of Conversion”), which notice shall specify the amount of the Loan
Balance being converted on such date (the “Convertible Debt Amount”). Borrower
shall deliver to Lender, no later than the third Business Day following
Borrower’s receipt of a Notice of Conversion a certificate for the number of
full shares of Common Stock issuable upon the conversion and cash in payment for
any interest accrued but unpaid on the Convertible Debt Amount and in lieu of
any fractional share determined pursuant to Section 7.14(c). The Person in whose
name the certificate is registered shall be treated as the stockholder of record
on and after the date such certificate is issued (the “Conversion Date”). Upon
conversion, that portion of the Convertible Debt Amount shall be paid in shares
of Common Stock.

 

(c)           Fractional Shares. Borrower will not issue any fractional shares
of Common Stock upon conversion of the Convertible Debt Amount. Instead Borrower
will deliver cash for the value of any fractional share. The value of a
fractional share shall be determined to the nearest 1/1000th of a share by
multiplying the Conversion Price by the fractional amount and rounding the
product to the nearest whole cent.

 

(d)           Taxes on Conversion. If Lender converts any Convertible Debt
Amount, Borrower shall pay any documentary, stamp or similar issue or transfer
tax due on the issue of the shares of Common Stock upon the conversion. Nothing
herein shall preclude any tax withholding required by law or regulations.

 

(e)           Adjustment for Change in Capital Stock.  In case Borrower shall
(i) pay a dividend, or make a distribution, in shares of Common Stock, on its
shares of Common Stock as expressly permitted herein, (ii) subdivide its
outstanding Common Stock into a greater number of shares, or (iii) combine its
outstanding Common Stock into a smaller number of shares, the Conversion Price
in effect immediately prior thereto shall be adjusted so that Lenders upon
converting the Convertible Debt Amount thereafter shall be entitled to receive
the number of shares of Common Stock which Lender would have owned or have been
entitled to receive after the occurrence of any of the events described above
had such Convertible Debt Amount been

 

43

--------------------------------------------------------------------------------


 

converted immediately before the occurrence of such event. If any dividend or
distribution of the type described in clause (i) above is not so paid or made,
the Conversion Price shall again be adjusted to the Conversion Price, as
applicable, which would then be in effect if such dividend or distribution had
not been declared. An adjustment made pursuant to this Section 7.14(e) shall
become effective immediately after the record date in the case of a dividend and
shall become effective immediately after the effective date in the case of a
subdivision or combination.

 

(f)            Notice of Adjustment.  Whenever the Conversion Price is adjusted
pursuant to any provision of this Section 7.14, Borrower shall promptly deliver
to Lender a notice setting forth the Conversion Price after such adjustment and
setting forth a brief statement of the facts requiring such adjustment.

 

7.15        Share Purchase Option-Private Placement

 

(a)           Lenders’ Privilege.     Subject to and in compliance with this
Section 7.15, Borrower grants to each Lender an option (the “Lenders’ Option”),
exercisable for one time only beginning on the Maturity Date and continuing for
a period of 12 months thereafter (the “Expiration Date”), to purchase such
Lender’s allocable portion of up to $25,000,000 (in proportion to the Lenders’
Commitments) of Borrower’s Common Stock at a price per share equal to the
then-30 day volume weighted average price of the Common Stock as determined with
reference to the principal trading market for the Common Stock, less a discount
of 10%; provided, however, that the price per share for the Common Stock in any
such transaction shall not be less than $1.85, as such price shall be adjusted
in the same circumstances and manner as the Conversion Price is adjusted under
Section 7.14(e).  Lenders shall be granted registration rights with respect to
such securities acquired substantially in the form of the Registration Rights
Agreement.

 

(b)           Exercise of Lenders’ Option.   The Lenders’ Option shall be
exercisable by each Lender by delivering to Borrower a Notice of Exercise
executed by such Lender in the form attached as Exhibit G not later than 5:00 pm
Mountain Time on the Expiration Date, which notice shall be irrevocable.  If the
Expiration Date shall not be a Business Day, the option shall be exercisable
until 5:00 p.m. on the next succeeding Business Day.  Within 10 Business Days
following receipt of a Notice of Exercise, Borrower shall compute the applicable
sale price for the transaction and the number of shares to be purchased by each
Lender and deliver such information to each Lender. Borrower’s determination of
the sale price shall be final and binding, absent manifest error.

 

(c)           Closing of Purchase.   The closing of the purchase and sale of the
Common Stock pursuant to a Lender’s exercise of the Lenders’ Option shall be
completed within not more than 30 days following Borrower’s receipt of the
Notice of Exercise.

 

7.16        Securities Purchase Option.

 

(a)           Lenders’ Privilege.  From the Closing Date to December 31, 2018,
Lenders shall have the option to purchase up to 50% of any securities offered by
Borrower in any public or private offering during that time other than Excluded
Offerings.  From and after January 1, 2019, Lenders shall have the option to
purchase up to 25% of any securities offered

 

44

--------------------------------------------------------------------------------


 

by Borrower in any public or private offering other than Excluded Offerings.  In
either event, Lenders shall be entitled to purchase their allotted portion of
any securities on the same terms and conditions as other purchasers in the
public or private offering.  Lenders shall be granted registration rights with
respect to such securities acquired substantially in the form of the
Registration Rights Agreement.

 

(b)           Exercise of Privilege.  In the event Borrower proposes to conduct
an offering (other than an Excluded Offering) after the Closing Date, whether by
means of a private placement, underwritten offering or other offering, Borrower
shall give Lenders not less than 20 days’ advance written notice of the proposed
offering, including a description of the securities, the price per share or
other unit, the plan of distribution and date of commencement.  Lenders shall
have five Business Days from receipt of such notice to accept such offer by
providing written notice to Borrower. Such acceptance shall be irrevocable
unless Borrower notifies Lenders that the terms of the offering have changed in
any material respect.  In the event of any material change in the terms,
Borrower shall provide notice of such change and Lenders shall have three
Business Days to reaffirm their participation or decline.

 

7.17        Lenders’ Warrants  Borrower hereby grants to each Lender a warrant
to purchase such Lender’s allocable portion of  1,500,000 shares of Common Stock
(in proportion to the Lenders’ Commitments) exercisable beginning on the Closing
Date and continuing until the Maturity Date (“Warrant”).  The Warrant shall be
exercisable at a price of $0.01 per share, subject to adjustment in certain
events as provided in the Warrant.  The Warrant shall be in the form of
Exhibit H.

 

7.18        Borrower Covenants with Respect to the Common Stock.

 

(a)           Registration Rights Agreement.  Contemporaneously with the
execution of this Agreement, the parties have entered into the Registration
Rights Agreement covering all Common Stock or other equity securities issuable
to Lenders upon conversion of the Notes or exercise of Lenders’ rights under
Sections 7.14, 7.15, 7.16 and 7.17.  At any time when a Registration Default (as
defined under the Registration Rights Agreement) has occurred and is continuing,
then, automatically in such case, (i) if the Loans are outstanding, all Loans
outstanding, together with all overdue amounts shall bear additional interest at
a rate per annum equal to the Default Rate for as long as such Registration
Default is continuing or (ii) if the Loans are no longer outstanding, Borrower
shall pay to Lenders as directed by the Administrative Agent, an amount equal to
the daily amount of interest that would accrue on the maximum principal amount
of Loans advanced by the Lenders hereunder if such principal amount were still
outstanding at a rate per annum equal to the Default Rate as long as such
Registration Default is continuing.

 

(b)           Reserve for Issuance. Borrower has reserved and shall maintain out
of its authorized but unissued shares of Common Stock a sufficient number of
shares of Common Stock to permit the conversion by Lenders of the maximum number
of shares of Common Stock into which Lenders may convert the Notes under
Section 7.14 and that Lenders may acquire under Sections 7.15 and 7.17. All
shares of Common Stock delivered upon conversion of any Convertible Debt Amount
or upon exercise of Lenders’ rights provided in Sections 7.15, 7.16 and 7.17
shall be newly issued shares or treasury shares, shall be duly and validly
issued and

 

45

--------------------------------------------------------------------------------


 

fully paid and non-assessable and shall be free from preemptive rights and free
of any Lien, charge or adverse claim or similar encumbrances.

 

7.19        Board of Directors Rights.  In addition to the rights granted to
Lenders in Section 5.01(x) with regard to Lenders’ right to designate three
additional members to Borrower’s Board of Directors, Borrower agrees that
following an Event of Default, Lenders shall have the right to nominate a
majority of the Board of Directors.  Such nomination shall be subject to a vote
of the Borrower’s shareholders at Borrower’s next annual meeting of
shareholders, or at Lenders’ option, at a special meeting of shareholders called
for that purpose.  Borrower agrees to take all corporate actions to facilitate
such appointment, including, without limitation, holding such special meeting at
Lenders’ request and paying the costs associated with the meeting, including the
solicitation of proxies if required.  Notwithstanding the forgoing, any
nominations by Lenders must result in a majority of the Board of Directors being
deemed independent under rules promulgated by the NYSE American.  At the request
of Borrower, any individual elected to the Board of Directors pursuant to this
Section 7.19 shall tender his or her resignation from such Board at such time as
the Event of Default is cured or when the Loans are repaid in full.

 

7.20        Additional Guarantors.  If the Borrower shall form or acquire a
Subsidiary or otherwise determines that any Person is a Subsidiary, then the
Borrower shall promptly cause such Subsidiary to (i) execute and deliver to the
Administrative Agent a Guaranty Agreement, (ii) absolutely and unconditionally
guarantee the payment and performance of the Obligations pursuant to the
Guaranty Agreement, and (iii) grant to the Administrative Agent, for the benefit
of the Security Parties, a perfected, first-priority security interest in and
Lien on all or substantially all of the assets of such Subsidiary, including all
of the Equity Interests of each Subsidiary now or hereafter owned by such
Subsidiary.  Each Loan Party expressly agrees that its obligations arising under
the Loan Documents shall not be affected or diminished by the addition or
release of any other Loan Party.

 

7.21        Tax Reporting.  The Borrower agrees to consult with each Lender
prior to filing any tax return which includes a valuation of any equity rights
granted to such Lender hereunder, including for purposes of determining the
amount of any “original interest discount” with respect to the Loans.

 

7.22        Post-Closing Requirement.  No later than February 14, 2018 (or such
later date as the Administrative Agent may permit in its sole discretion), the
Borrower shall have taken all actions required by the Administrative Agent to
cause CFW Resources LLC (“CFW”) to be a Loan Party, including, without
limitation, delivery of the following, each in form and substance satisfactory
to the Lenders: (a) a Pledge Agreement executed by the Borrower pursuant to
which the Equity Interests owned by the Borrower in CFW will constitute
Collateral; (b) a Guaranty Agreement executed by CFW; (c) Mortgages and all
other Security Instruments required by the Lenders as necessary to establish
perfected Liens in favor of the Administrative Agent covering all of the assets
of CFW; (d) a certificate of a Responsible Officer of CFW setting forth
(i) resolutions of its managers or other governing body with respect to the
authorization of CFW to execute and deliver the Loan Documents to which it is a
party and to enter into the Transactions contemplated in those documents,
(ii) the officers of CFW (Y) who are authorized to sign the Loan Documents to
which CFW is a party and (Z) who will, until replaced by another officer or
officers duly authorized for that purpose, act as its representative for the
purposes of signing

 

46

--------------------------------------------------------------------------------


 

documents and giving notices and other communications in connection with the
Loan Documents and the Transactions contemplated hereby, (iii) specimen
signatures of such authorized officers, and (iv) the Organizational Documents of
CFW, certified as being true and complete; (e) an opinion of Polsinelli PC,
special counsel to CFW covering such matters relating to CFW and the Loan
Documents as the Lenders shall request; and (f) such other certificates and
documents as the Administrative Agent shall request in connection therewith.

 

ARTICLE VIII.
NEGATIVE COVENANTS

 

Borrower and the other Loan Parties covenant and agree with Lender that:

 

8.01        Financial Covenants.

 

(a)           Total Leverage Ratio.

 

(i)            Borrower shall not permit, for the trailing four fiscal quarter
period ending on the dates provided in the table below, the Total Leverage Ratio
to exceed the ratio provided opposite such date:

 

Fiscal Quarter End

 

Maximum Total
 Leverage Ratio

June 30, 2018

 

4.0 to 1.0

September 30, 2018

 

4.0 to 1.0

December 31, 2018

 

4.0 to 1.0

March 31, 2019 and the last day of each fiscal quarter ended thereafter

 

3.5 to 1.0

 

;provided, that for purposes of calculating the Total Leverage Ratio in this
Section 8.01(a)(i): (x) as of June 30, 2018, EBITDA shall be measured by
multiplying the EBITDA for the two fiscal quarters then ending by two (2); and
(y) as of September 30, 2018, EBITDA shall be measured by multiplying the EBITDA
for the three fiscal quarters then ending by 4/3rds.

 

(b)           PDP PV Coverage Ratio.  Borrower shall not permit the PDP PV
Coverage Ratio to be less than (i) during the period from June 30, 2018 through
and including December 31, 2018, 1.10 to 1.00, and (ii) after December 31, 2018,
1.25 to 1.00.

 

8.02        Debt.  Borrower will not, and will not permit any of the other Loan
Parties to, incur, create, assume or suffer to exist any Debt, except:

 

(a)           the Obligations.

 

47

--------------------------------------------------------------------------------


 

(b)           Debt incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Leases and any
Debt assumed in connection with the acquisition of any such assets or secured by
a Lien on any such assets prior to the acquisition thereof, and extensions,
renewals and replacements of any such Debt that do not increase the outstanding
principal amount thereof; provided that (i) such Debt is incurred prior to or
within 90 days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of obligations permitted by
this Section 8.02(b) shall not exceed $100,000 at any time outstanding.

 

(c)           Debt incurred or deposits made by Borrower (i) under worker’s
compensation Laws, unemployment insurance Laws or similar legislation, or
(ii) in connection with bids, tenders, contracts (other than for the payment of
Debt) or leases to which such Borrower or such Subsidiary is a party prior to
the Closing Date, (iii) to secure public or statutory obligations of such
Borrower, and (iv) of cash or United States Government bonds made to secure the
performance of statutory obligations, surety, stay, customs and appeal bonds to
which such Borrower is a party in connection with the operation of the Oil and
Gas Properties, in each case in the ordinary course of business and consistent
with past practices.

 

(d)           intercompany Debt between the Borrower and any Guarantor or
between Guarantors; provided that all such Debt is unsecured and subordinated to
the Indebtedness as and to the extent set forth in the Guaranty Agreement.

 

(e)           endorsements of negotiable instruments for collection in the
ordinary course of business and consistent with past practices.

 

(f)            the Convertible Note Debt outstanding as of the Closing Date;
provided that (i) the principal amount of such Debt is not increased after the
Closing Date or reclassified and (ii) the rate of interest charged with respect
to such Debt is not increased, unless, in each case, approved by the Lenders.

 

(g)           Debt existing on the date hereof and set forth in Schedule 8.02
and extensions, renewals and replacements of any such Debt that do not increase
the outstanding principal amount thereof or shorten the tenor.

 

(h)           Debt incurred in connection with the financing of insurance
premiums in the ordinary course of business consistent with past practices and
the sound business judgment of Borrower and in an aggregate amount not to exceed
$150,000 outstanding at any time, exclusive of any premiums for D&O policies
which insure Borrower or its officers or directors, as such insurance exists as
of the Closing Date unless otherwise Approved by Lender.

 

(i)            the Debt under the Existing Providence Facility B remaining after
the partial repayment of such Debt with the proceeds of the Loans.

 

(j)            other unsecured Debt of Borrower; provided that the aggregate
principal amount of Debt permitted by this clause (i) shall not exceed $250,000
at any time outstanding.

 

48

--------------------------------------------------------------------------------


 

8.03        Liens.  Borrower will not, and will not permit any of the other Loan
Parties to, create, incur, assume, suffer to exist or permit to exist any Lien
on any of its Properties (now owned or hereafter acquired), except:

 

(a)           Liens securing the Obligations.

 

(b)           Excepted Liens.

 

(c)           Liens on fixed or capital assets acquired, constructed or improved
by Borrower, including Liens securing Capital Leases; provided that (i) such
security interests secure only Debt permitted by Section 8.02(b) and (ii) such
security interests shall not apply to any other property or assets of any
Borrower or any Subsidiary.

 

(d)           Liens on insurance policies, premiums and assets related to the
insurance policy being financed in accordance with Section 8.02(h) of this
Agreement.

 

(e)           any Lien on any property or asset of any Borrower existing on the
date hereof and set forth in Schedule 8.03; provided that (i) such Lien shall
not apply to any other property or asset of any Borrower or any Subsidiary and
(ii) such Lien shall secure only those obligations which it secures on the date
hereof and extensions, renewals and replacements as permitted by
Section 8.02(g).

 

8.04        Investments, Loans and Advances.  Borrower will not, and will not
permit any of the other Loan Parties to, make or permit to remain outstanding
any Investments in or to any Person, other than:

 

(a)           outstanding (but not increases in) Investments listed on Schedule
8.04.

 

(b)           accounts receivable arising in the ordinary course of business and
consistent with past practices.

 

(c)           Investments (i) made by the Borrower in or to any Guarantor (or
any Person that becomes a Guarantor upon the making of such investment so long
as such investment is not made in connection with the acquisition of such
Person); and (ii) made by any Guarantor in or to any other Guarantor (or any
Person that becomes a Guarantor upon the making of such investment so long as
such investment is not made in connection with the acquisition of such Person).

 

(d)           Guarantees constituting Debt to the extent permitted by
Section 8.02.

 

(e)           Investments by the Borrower and its Subsidiaries that are
(i) customary in the oil and gas exploration and production business, (ii) made
in the ordinary course of the Borrower’s or such Subsidiary’s business, and
(iii) made in the form of, or pursuant to, oil, gas and mineral leases,
operating agreements, farm-in agreements, farm-out agreements, development
agreements, unitization agreements, joint bidding agreements, services contracts
and other similar agreements that a reasonable and prudent oil and gas industry
owner or operator would find acceptable.

 

49

--------------------------------------------------------------------------------


 

(f)            Investments consisting of endorsements for collection or deposit
in the ordinary course of business and consistent with past practices.

 

(g)           Investments represented by prepaid expenses made in the ordinary
course of business and consistent with past practices.

 

(h)           other Investments not to exceed $50,000 in the aggregate at any
time.

 

8.05        Nature of Business; Budget.  Borrower will not, and will not permit
any of the other Loan Parties to, allow any material change to be made in the
character of its business as an independent oil and gas exploration and
production company and related gas gathering and processing.  Borrower will not,
and will not permit any of its Subsidiaries to, operate its business outside the
geographical boundaries of the United States, excluding offshore state and
federal waters.  The Borrower shall not permit its actual cumulative
disbursements for any calendar month to be materially greater than the
disbursements reflected in the Budget for such month; provided, however, that
savings from the budget for any prior month may be applied to and dispersed in a
later month.

 

8.06        Mergers, Etc.  Borrower will not, and will not permit any of the
other Loan Parties to, merge into or with or consolidate with any other Person,
or sell, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its Property to any other
Person, except that any Subsidiary may merge with, or sell all or substantially
all its assets to, any other Subsidiary and that Borrower may merge with any
Subsidiary so long as Borrower is the survivor; provided that at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and the Administrative Agent shall continue to have a first priority
Lien on the Collateral; provided further that Borrower shall have provided
30-days’ prior written notice to the Lenders.

 

8.07        Disposition of Properties.  Borrower will not, and will not permit
any of the other Loan Parties to, sell, assign, farm-out, convey or otherwise
transfer any Property, or enter into any agreement with respect to the
foregoing, except for:

 

(a) the sale of Hydrocarbons in the ordinary course of business;

 

(b) the sale of equipment and related items in the ordinary course of business
that are obsolete or no longer necessary in the business of the Borrower or any
of its Subsidiaries or that is being replaced by equipment of at least
comparable value and utility;

 

(c) like-kind acreage swaps;

 

(d) sales or other dispositions of Oil and Gas Properties or any interest
therein or the Subsidiary owning Oil and Gas Properties not otherwise permitted
by this Section, provided that (i) no Event of Default has occurred or will
result from such sale or disposition; (ii) the consideration received in respect
of any sale or other disposition shall be equal to or greater than the fair
market value (as approved by the Administrative Agent) of the Oil and Gas
Property, any interest therein or the Subsidiary subject of such sale or other
disposition, (iii) if any such sale or other disposition is of a Subsidiary
owning Oil and Gas Properties, such sale or other disposition shall include all
the Equity Interests of such Subsidiary that are owned by Borrower and its

 

50

--------------------------------------------------------------------------------


 

Subsidiaries, and (iv) the fair market value of the Oil and Gas Properties sold
shall not exceed (x) $100,000 for any one transaction or $250,000 in the
aggregate for all such transactions during any 12-month period or (y) $1,000,000
during any calendar year so long as no later than 90 days after the consummation
of such sale pursuant to this clause (y) the proceeds of such sale are either
used by the Borrower to purchase like-kind Oil and Gas Properties (and a Lien
has been granted to the Administrative Agent on such like-kind properties) or
the Borrower shall  have repaid the principal amount of the Loans in an amount
equal to such proceeds; or

 

(e)           other sales or dispositions of Oil and Gas Properties permitted by
the Lenders in their sole discretion.

 

8.08        Restricted Payments.  The Borrower will not, nor will it permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that (a) the Borrower may declare and pay dividends
with respect to its Equity Interests payable solely in additional Equity
Interests (other than Disqualified Capital Stock), and (b) any Subsidiary may
declare and pay dividends and distributions ratably with respect to its Equity
Interests.

 

8.09        Joint Ventures.  Without the prior approval of the Lenders, Borrower
will not, and will not permit any of the other Loan Parties to, enter into,
agree to enter into or commit any of their respective Properties in connection
with the organization of any partnership, joint venture, joint development
(including drillco arrangements) or similar arrangement.

 

8.10        Change in Management or Compensation.  Without the approval of
Lenders, Borrower will not, and will not permit any of the other Loan Parties
to, (i) hire or terminate any executive officers or key employees, (ii) increase
or decrease the size of the Board of Directors, or (iii) change in any material
respect the compensation of such executive officers or key employees except as
set forth in the Base Case Model; provided, however that nothing in this
Section 8.10 shall prevent the Board of Directors from taking any action that it
believes is necessary to fulfill its fiduciary duty to the shareholders.  For
purposes of this Section 8.10, “key employee” shall mean any employee with a
title of vice-president or above.

 

8.11        Organizational Documents; Material Agreements; Funding and Operating
Accounts.  Without the prior written consent of the Lenders, Borrower will not,
and will not permit any of the other Loan Parties to, and shall not permit any
of its Subsidiaries to, (a) amend, restate or otherwise modify (i) its
Organizational Documents; (ii) its name or change its jurisdiction of
incorporation, organization or formation; or (iii) the documents executed by the
Borrower providing for the creation or that otherwise govern the Funding Account
and the Operating Account or otherwise establishing the controls provided to
Administrative Agent with respect to such accounts as required pursuant to
Sections 2.02(c) and (d); or (b) amend or otherwise modify any indenture, loan
agreement or other material agreement (including the Convertible Notes) so as to
(y) release, qualify, limit, make contingent or otherwise adversely affect the
rights and benefits of any Lender under or acquired pursuant to any Loan
Document or (z) otherwise conflict with any other specific provision in this
Agreement or any other Loan Document.  Borrower shall provide to each Lender
executed copies of any amendments or other modifications to its Organizational
Documents permitted by clause (a) above within three (3) Business Day of
entering into any such amendment or modification.

 

51

--------------------------------------------------------------------------------


 

8.12        Limitations on Equity Sales.             Without the consent of
Lenders, Borrower will not, and will not permit any of the other Loan Parties
to, (a) issue or sell any of its equity securities, (b) issue or sell any
securities that are convertible or exercisable for equity securities or
(c) reclassify any such equity securities; provided, however, that the forgoing
shall not prohibit any issuance (i) of securities pursuant to Permitted Equity
Sales, (ii) pursuant to the exercise or conversion of outstanding warrants,
options or Convertible Notes, (iii) pursuant to the Lenders’ Warrants, Lender’s
Options or Conversion of the Loans, or (iv) under the Borrower’s Amended and
Restated Equity Incentive Plan so long as the exercise price of any securities
issued under such plan are exercisable at a price not less than the closing
price of the Common Stock on the date of issuance and provided that, in the case
of clauses (ii), (iii) and (iv), such securities are not amended after the date
hereof to increase the number of shares of Common Stock issuable thereunder or
to lower the exercise or conversion price thereof.

 

8.13        Transactions with Affiliates.  The Borrower will not, nor will it
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
Property, or purchase, lease or otherwise acquire any Property from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) transactions that (i) are in the ordinary course of business and (ii) are at
prices and on terms and conditions not less favorable to the Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties and (b) transactions between or among the Borrower and the Guarantors
not involving any other Affiliate.

 

ARTICLE IX.
EVENTS OF DEFAULT; REMEDIES

 

9.01        Events of Default.  One or more of the following events shall
constitute an “Event of Default”:

 

(a)           Borrower shall fail to pay any principal, interest or any fee or
any other amounts payable under any Loan Document when and as the same shall
become due and payable, whether at the due date thereof or by acceleration or
otherwise;

 

(b)           any representation or warranty made or deemed made by or on behalf
of the Borrower or any other Loan Party in or in connection with any Loan
Document or any amendment or modification of any Loan Document or waiver under
such Loan Document, or in any report, certificate, or financial statement
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
in any material respect (without duplication of any materiality qualifier
contained therein) when made or deemed made;

 

(c)           the Borrower or any other Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in Section 7.01,
Section 7.02, Section 7.03, Section 7.06, Section 7.22, or Article VIII;

 

(d)           Borrower or any of its Subsidiaries shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in Section 9.01(a) or (c)) or any other Loan Document and
such failure shall continue unremedied for a period of 30 days after the earlier
to occur of (A) notice thereof from

 

52

--------------------------------------------------------------------------------


 

the Administrative Agent or any Lender to Borrower or (B) a Responsible Officer
of Borrower or any of its Subsidiaries otherwise becoming aware of such default;

 

(e)           Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest or other amounts and regardless of amount) in
respect of any Material Indebtedness, when and as the same shall become due and
payable, and such failure shall continue after the applicable grace period, if
any, specified in the agreement or instrument relating to such Material
Indebtedness;

 

(f)            any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of such Material Indebtedness or any trustee or agent on its
or their behalf to cause such Material Indebtedness to become due, or to require
the redemption thereof or any offer to redeem to be made in respect thereof,
prior to its scheduled maturity;

 

(g)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of Borrower or any of its Subsidiaries or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar Law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Borrower or any of its Subsidiaries or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

 

(h)           Borrower or any of its Subsidiaries shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar Law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in Section 9.01(g), (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Borrower or any of its Subsidiaries or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

 

(i)            Borrower or any of its Subsidiaries shall become unable, or admit
in writing its inability to pay its debts or other obligations as they become
due;

 

(j)            (i) one or more judgments for the payment of money in an
aggregate amount in excess of $100,000 (to the extent not covered by independent
third party insurance provided by insurers as to which the insurer does not
dispute coverage and is not subject to an insolvency proceeding) or (ii) any one
or more non-monetary judgments shall be rendered against Borrower, any of its
Subsidiaries or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a

 

53

--------------------------------------------------------------------------------


 

judgment creditor to attach or levy upon any assets of Borrower or any of its
Subsidiaries to enforce any such judgment;

 

(k)           the Loan Documents after delivery thereof shall for any reason
cease to be in full force and effect and valid, binding and enforceable in
accordance with their terms against Borrower or a Guarantor party thereto or
shall be repudiated by any of them, or cease to create a valid and perfected
Lien of the priority required thereby on any of the Oil and Gas Properties
purported to be covered thereby, in each case except as a result of the sale or
other disposition of the applicable Oil and Gas Properties in a transaction
permitted under the terms of this Agreement;

 

(l)            a Change in Control shall occur;

 

(m)          any federal tax Lien or any other Liens (other than Excepted Liens)
totaling $100,000 or more arise of record against Borrower or any of its
Subsidiaries or their respective Properties and are not fully bonded or
discharged within 30 days after Borrower or such Subsidiary receives actual or
constructive notice of their filing unless (i) Borrower or such Subsidiary is
contesting the Lien(s) in good faith through appropriate proceedings timely
filed and diligently prosecuted and against which Borrower or such Subsidiary
maintains adequate reserves in accordance with GAAP and (ii) all such Liens are
fully bonded or discharged within 30 days after Borrower or such Subsidiary
receives actual or constructive notice of their filing;

 

(n)           an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to have
a Material Adverse Effect;

 

(o)           the Borrower shall fail to observe or perform any material
covenant, condition or agreement contained in the Lenders’ Option, the Warrants
or any document or agreement executed in connection with any of the foregoing;

 

(p)           the Borrower shall fail to maintain quotation of its Common Stock
in an electronic quotation medium or listing on a national securities exchange;

 

(q)           any director designated by a Lender pursuant to Section 5.01(x),
or any successor to such director designated by such Lender, shall cease to be a
director for any reason and the vacancy so created shall not be filled by
appointment of a person designated by such Lender within 30 days after such
designation is received by Borrower, provided that Lender has given Borrower not
less than 20 days advance notice of the identification of the designee and that
such designee has passed the background check and satisfied the independence
requirements set forth in Section 5.01(x); and/or

 

(r)            there shall occur or exist any fact, event or circumstance that
has or could have a Material Adverse Effect.

 

54

--------------------------------------------------------------------------------


 

9.02        Remedies.

 

(a)           In the case of an Event of Default other than one described in
Section 9.01(g), Section 9.01(h) or Section 9.01(i), at any time thereafter
during the continuance of such Event of Default, the Administrative Agent may,
and at the request of the Lenders, shall, by notice to the Borrower, declare the
Notes and the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon, the
applicable Make-Whole Premium and all fees and other obligations of Borrower and
the Guarantors accrued hereunder and under the Note and the other Loan
Documents, shall become due and payable immediately, without presentment,
demand, protest, notice of intent to accelerate, notice of acceleration or other
notice of any kind, all of which are hereby waived by Borrower and each
Guarantor;

 

(b)           In case of an Event of Default described in Section 9.01(g),
Section 9.01(h) or  Section 9.01(i), the Notes and the principal of the Loans
then outstanding, together with accrued interest thereon, the applicable
Make-Whole Premium and all fees and the other obligations of Borrower and the
Guarantors accrued hereunder and under the Notes and the other Loan Documents,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by Borrower and each
Guarantor.

 

(c)           In the case of the occurrence of and during the continuation of an
Event of Default, Lender will have all other rights and remedies available at
law and equity.

 

(d)           From and during the continuance of any Event of Default, any
monies or property actually received by Lender pursuant to this Agreement or any
other Loan Document, the exercise of any rights or remedies under any Security
Instrument or any other agreement with Borrower, any Guarantor or any of their
respective Subsidiaries which secures any of the Obligations, shall, subject to
the terms of the Intercreditor Agreement, be applied in the following order:

 

(i)            first, to payment or reimbursement of that portion of the
Obligations constituting fees, expenses and indemnities payable to the
Administrative Agent in its capacity as such;

 

(ii)           second, pro rata to payment or reimbursement of that portion of
the Obligations constituting fees, expenses and indemnities payable to the
Lenders;

 

(iii)          third, pro rata to payment of the Make-Whole Premium;

 

(iv)          fourth, pro rata to payment of accrued interest on the Loans;

 

(v)           fifth, pro rata to payment of principal outstanding on the Loans;

 

(vi)          sixth, pro rata to any other Obligations; and

 

55

--------------------------------------------------------------------------------


 

(vii)         seventh, any excess, after all of the Obligations shall have been
indefeasibly paid in full in cash, shall be paid to the Borrower or as otherwise
required by any Governmental Requirement.

 

ARTICLE X.
THE ADMINISTRATIVE AGENT

 

10.01      Appointment; Powers.  Each of the Lenders hereby irrevocably appoints
the Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of other Loan Documents,
and to exercise such powers as are delegated to the Administrative Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.

 

10.02      Duties and Obligations of Administrative Agent.  The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in the Loan Documents.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing
(the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law; rather, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties), (b) the Administrative Agent shall not have
any duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated by the Loan
Documents that the Administrative Agent is required to exercise in writing as
directed by the Lenders, and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to any
Loan Party or any of its Subsidiaries that is communicated to or obtained by the
institution serving as Administrative Agent or any of its Affiliates in any
capacity.  The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof is given to the Administrative
Agent by the Borrower or a Lender, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or in connection with any Loan Document, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
(v) the creation, perfection or priority of Liens on the Collateral or the
existence of the Collateral, (vi) the satisfaction of any condition set forth in
Article V or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent or
(vii) any failure by the Borrower or any other Person (other than itself) to
perform any of its obligations hereunder or under any other Loan Document or the
performance or observance of any covenants, agreements or other terms or
conditions set forth herein or therein.

 

10.03      Action by Administrative Agent.  The Administrative Agent shall have
no duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights

 

56

--------------------------------------------------------------------------------


 

and powers expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise in writing as directed by the
Lenders and in all cases the Administrative Agent shall be fully justified in
failing or refusing to act hereunder or under any other Loan Documents unless it
shall (a) receive written instructions from the Lenders specifying the action to
be taken and (b) be indemnified to its satisfaction by the Lenders against any
and all liability and expenses which may be incurred by it by reason of taking
or continuing to take any such action.  The instructions as aforesaid and any
action taken or failure to act pursuant thereto by the Administrative Agent
shall be binding on all of the Lenders.  If a Default has occurred and is
continuing, then the Administrative Agent shall take such action with respect to
such Default as shall be directed by the Lenders in the written instructions
(with indemnities) described in this Section 10.03, provided that, unless and
until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default as it shall deem
advisable in the best interests of the Lenders.  In no event, however, shall the
Administrative Agent be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement, the Loan Documents or applicable law.  If a Default has occurred and
is continuing, the Administrative Agent shall not have any obligation to perform
any act in respect thereof except as expressly provided herein.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Lenders, and otherwise the
Administrative Agent shall not be liable for any action taken or not taken by it
hereunder or under any other Loan Document or under any other document or
instrument referred to or provided for herein or therein or in connection
herewith or therewith INCLUDING ITS OWN ORDINARY NEGLIGENCE, except for its own
gross negligence or willful misconduct.

 

10.04      Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon, and each of the Borrower
and the Lenders hereby waives the right to dispute the Administrative Agent’s
record of such statement, except in the case of gross negligence or willful
misconduct by the Administrative Agent.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

10.05      Subagents.  The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent.  The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
of the preceding clauses shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

57

--------------------------------------------------------------------------------


 

10.06      Resignation of Administrative Agent.  Subject to the appointment and
acceptance of a successor Administrative Agent as provided in this clause, the
Administrative Agent may resign at any time by notifying the Lenders and the
Borrower.  Upon any such resignation, the Lenders shall have the right, in
consultation with the Borrower, to appoint a successor.  If no successor shall
have been so appointed by the Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent.  Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder.  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 11.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 

10.07      Administrative Agent as Lender.  The institution serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and such institution and its Affiliates may
generally engage in any kind of business with any Loan Party or any Subsidiary
of a Loan Party or other Affiliate thereof as if it were not the Administrative
Agent hereunder.

 

10.08      No Reliance.  Each Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and each other Loan Document
to which it is a party.  Each Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any other Loan Document or related
agreement or any document furnished hereunder or thereunder. The Administrative
Agent shall not be required to keep itself informed as to the performance or
observance by the Borrower or any of its Subsidiaries of this Agreement, the
Loan Documents or any other document referred to or provided for herein or to
inspect the Properties or books of the Borrower or its Subsidiaries.  Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the affairs, financial
condition or business of the Borrower (or any of its Affiliates) which may come
into the possession of the Administrative Agent or any of its Affiliates.  In
this regard, each Lender acknowledges that Munsch Hardt Kopf & Harr, P.C. is
acting in this transaction as special counsel to the Administrative Agent only,
except to the extent otherwise expressly stated in any legal opinion or any Loan
Document.  Each other party hereto will consult with its own legal counsel to
the extent that it deems necessary in connection with the Loan Documents and the
matters contemplated therein.

 

58

--------------------------------------------------------------------------------


 

10.09      Administrative Agent May File Proofs of Claim.  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 11.03) allowed in such judicial proceeding;
and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 11.03.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

10.10      Authority of Administrative Agent to Release Collateral, Liens and
Guarantors.  Each Lender hereby authorizes the Administrative Agent (a) to
release any Collateral that is permitted to be sold or released pursuant to the
terms of the Loan Documents, (b) to release any Guarantor if 100% of the Equity
Interests in such Guarantor are sold in a transaction permitted under the Loan
Documents and (c) to subordinate (or release) any Lien on any Property granted
to or held by the Administrative Agent under any Loan Document to any Lien on
such Property that is permitted by Section 8.02(b).  Each Lender hereby
authorizes the Administrative Agent to execute and deliver to the Borrower, at
the Borrower’s sole cost and expense, any and all releases of Liens, termination
statements, assignments or other documents reasonably requested by the Borrower
in connection with any sale or other disposition of Property to the extent such
sale or other disposition is permitted by the terms of Section 8.07 or is
otherwise authorized by the terms of the Loan Documents.

 

59

--------------------------------------------------------------------------------


 

ARTICLE XI.
MISCELLANEOUS

 

11.01      Notices.

 

(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to Section 11.01(b)), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:

 

 

(i)

if to Borrower, to it at:

 

 

 

 

 

PetroShare Corp.

 

 

9635 Maroon Circle, Suite 400

 

 

Englewood, CO 80112

 

 

Attention:

Stephen J. Foley

 

 

Facsimile:

(303) 770-6885

 

 

E-Mail: sfoley@petrosharecorp.com

 

 

 

 

(ii)

if to the Administrative Agent or Providence, to it at:

 

 

 

 

 

Providence Wattenberg, LP

 

 

16400 North Dallas Parkway, Ste. 400

 

 

Dallas, Texas 75248

 

 

Attention: Luke Allen, Vice President

 

 

E-Mail: lallen@providence-energy.com

 

 

 

 

 

With a copy to:

 

 

 

 

 

Providence Wattenberg, LP

 

 

16400 North Dallas Parkway, Ste. 400

 

 

Dallas, Texas 75248

 

 

Attention: Mark L. Nastri

 

 

Email: mnastri@providence-energy.com

 

 

 

 

(iii)

if to 5NR, to it at:

 

 

 

 

 

5NR Wattenberg, LLC

 

 

16400 Dallas Pkwy, Ste. 400

 

 

Dallas, Texas 75248

 

 

Attention: Joe Drysdale

 

 

E-Mail: jdrysdale@fifthpartners.com

 

 

 

 

 

With a copy to:

 

 

 

 

 

5NR Wattenberg, LLC

 

 

16400 Dallas Pkwy, Ste. 400

 

 

 

60

--------------------------------------------------------------------------------


 

Dallas, Texas 75248

Attention: Gregory Schulz

E-Mail: gschulz@fifthpartners.com

 

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
(including e-mail and internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II or Article III unless otherwise agreed
by the Administrative Agent and the applicable Lender.  The Administrative Agent
or the Borrower (on behalf of the Loan Parties) may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. All such
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if not given
during the normal business hours of the recipient, shall be deemed to have been
given at the opening of business on the next Business Day for the recipient.

 

(c)                                  Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

 

11.02      Waivers; Amendments.

 

(a)                                 No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent and the Lenders hereunder and
under any other Loan Document are cumulative and are not exclusive of any rights
or remedies that they would otherwise have.  No waiver of any provision of any
Loan Document or consent to any departure by any Loan Party therefrom shall in
any event be effective unless the same shall be permitted by clause (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.

 

(b)                                 Neither this Agreement nor any other Loan
Document nor any other provision hereof or thereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Loan Party or Loan Parties that are party thereto and the Lenders or by
the Loan Party or Loan Parties that are party thereto and the Administrative
Agent with the consent of the Lenders.

 

61

--------------------------------------------------------------------------------


 

11.03                 Expenses, Indemnity; Damage Waiver.

 

(a)                                 Borrower shall pay (i) all reasonable fees,
costs and expenses incurred by the Administrative Agent, each Lender and their
respective Affiliates, including, without limitation, the reasonable fees and
expenses of counsel for the Administrative Agent and each Lender, the reasonable
travel, photocopy, mailing, courier, telephone and other similar expenses, and
the cost of environmental audits and surveys and appraisals, in connection with
the preparation, negotiation, execution, delivery and administration both before
and after the execution hereof and including advice of counsel to the
Administrative Agent and each Lender with respect thereto of this Agreement and
the other Loan Documents and any amendments, modifications or waivers of or
consents related to the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable costs, expenses, Taxes, assessments and other charges incurred by the
Administrative Agent and each Lender in connection with any filing,
registration, recording or perfection of any security interest contemplated by
this Agreement or any Security Instrument or any other document referred to
therein, and (iii) following the occurrence and during the continuance of an
Event of Default, all expenses incurred by the Administrative Agent and each
Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent and each Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement or any other Loan
Document, including its rights under this Section 11.03, or in connection with
the Loans made hereunder, including, without limitation, all such expenses
incurred during  any workout, restructuring or negotiations in respect of such
Loans.

 

(b)                                 BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE
AGENT, THE LENDERS, AND EACH RELATED PARTY OF SUCH PERSONS (EACH SUCH PERSON
BEING CALLED AN “INDEMNITEE”) AGAINST, AND DEFEND AND HOLD EACH INDEMNITEE
HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED
EXPENSES, INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY
COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (i) THE EXECUTION OR
DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO
OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS
HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR BY ANY OTHER LOAN DOCUMENT, (ii) THE FAILURE OF BORROWER OR ANY OF ITS
SUBSIDIARIES TO COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT, INCLUDING THIS
AGREEMENT, OR WITH ANY LAW, (iii) ANY INACCURACY OF ANY REPRESENTATION OR ANY
BREACH OF ANY WARRANTY OR COVENANT OF BORROWER OR ANY GUARANTOR SET FORTH IN ANY
OF THE LOAN DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED
IN CONNECTION THEREWITH, (iv) ANY LOAN OR THE USE OF THE PROCEEDS THEREFROM,
(v) ANY OTHER ASPECT OF THE LOAN DOCUMENTS, (vi) THE OPERATIONS OF THE BUSINESS
OF BORROWER AND ITS SUBSIDIARIES BY BORROWER AND ITS SUBSIDIARIES, (vii) THE
BREACH OR NON-COMPLIANCE BY BORROWER, ANY OF ITS SUBSIDIARIES OF ANY
ENVIRONMENTAL LAW

 

62

--------------------------------------------------------------------------------


 

APPLICABLE TO BORROWER OR ITS SUBSIDIARIES OR ANY OF THEIR PROPERTIES, INCLUDING
WITHOUT LIMITATION, THE PRESENCE, GENERATION, STORAGE, RELEASE, THREATENED
RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL OR TREATMENT OF OIL,
OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS SUBSTANCES ON ANY OF THEIR
PROPERTIES, (viii) THE PAST OWNERSHIP BY BORROWER OR ANY OF ITS SUBSIDIARIES OF
ANY OF THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR PROPERTIES WHICH,
THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT IN PRESENT
LIABILITY, (ix) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT, DISPOSAL,
GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT OR
ARRANGEMENT FOR DISPOSAL OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS
SUBSTANCES ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY BORROWER OR ANY
OF ITS SUBSIDIARIES OR ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY BORROWER OR ANY OF ITS
SUBSIDIARIES, (x) ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO BORROWER OR
ANY OF ITS SUBSIDIARIES, OR (xi) ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY
CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS, OR (xii) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO; PROVIDED THAT SUCH
INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH
LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A
COURT OF COMPETENT JURISDICTION BY FINAL AND NON-APPEALABLE JUDGMENT TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.

 

(c)           To the extent that any Loan Party fails to pay any amount required
to be paid by it to the Administrative Agent under clause (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
penalty, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent in its capacity as such.

 

(d)           To the extent permitted by applicable Law, Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or the use of the
proceeds thereof.

 

(e)           All amounts due under this Section 11.03 shall be payable upon
demand.

 

63

--------------------------------------------------------------------------------


 

11.04      Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder or under any other Loan Document without
the prior written consent of the Administrative Agent and the Lenders (and any
attempted assignment or transfer by Borrower without such consent shall be null
and void).  Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person other than the parties hereto, their respective
successors and assigns permitted hereby (and, to the extent expressly
contemplated hereby, the Related Parties of Lender) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)           Upon not less than 5 days’ advance written notice to Borrower,
Lenders may assign all or any portion of their rights and obligations under this
Agreement (including all or a portion of any commitment to lend under any
Tranche hereunder, if any, and the Loans at the time owing to it) without the
prior written consent of any Person.

 

(c)           Each Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of Lender; provided that no such pledge or assignment of a security interest
shall release Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for Lender as a party hereto.

 

(d)           Notwithstanding any other provisions of this Section 11.04, no
transfer or assignment of the interests or obligations of any Lender or any
grant of participations therein shall be permitted if such transfer, assignment
or grant would require Borrower and the Guarantors to file a registration
statement with the SEC or to qualify the Loans under the “Blue Sky” Laws of any
state.

 

11.05      Survival; Revival; Reinstatement.

 

(a)           All covenants, agreements, representations and warranties made by
Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and so long as the Termination Date
has not occurred.  The provisions of Section 5.01(x), Section 7.14,
Section 7.15, Section 7.16, Section 7.17, Section 7.18, Section 7.19, Article X,
Section 11.03, this Section 11.05, Section 11.11 and Section 11.13 shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of any commitment to lend under any Tranche hereunder, if any, or
the termination of this Agreement, any other Loan Document or any provision
hereof or thereof.

 

(b)           To the extent that any payments on the Obligations or proceeds of
any Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or

 

64

--------------------------------------------------------------------------------


 

required to be repaid to a trustee, debtor in possession, receiver or other
Person under any Debtor Relief Law or equitable cause, then to such extent, the
Obligations so satisfied shall be revived and continue as if such payment or
proceeds had not been received and Lender’s Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect.  In such event, each Loan Document shall be
automatically reinstated and Borrower shall take such action as may be
reasonably requested by Lender to effect such reinstatement.

 

11.06      Counterparts; Integration; Effectiveness.

 

(a)           This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.

 

(b)           This Agreement and the other Loan Documents constitute the entire
contract among the parties hereto relating to the subject matter hereof and
thereof and supersede any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof and thereof.  THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

(c)           This Agreement shall become effective when it shall have been
executed by Lender and when Lender shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.  Delivery of an
executed counterpart of a signature page of this Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

11.07      Severability.  In case one or more provisions of this Agreement or
the other Loan Documents shall be invalid, illegal or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

11.08      Right of Setoff.  If an Event of Default shall have occurred and be
continuing, the Administrative Agent, each Lender and each of their Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by the Administrative Agent, such Lender or Affiliate to or for
the credit or the account of Borrower or any of its Subsidiaries against any and
all of the obligations of Borrower or any of its Subsidiaries owed to the
Administrative Agent or such Lender now or hereafter existing under this
Agreement or any other Loan Document, irrespective of whether or

 

65

--------------------------------------------------------------------------------


 

not the Administrative Agent or such Lender shall have made any demand under
this Agreement or any other Loan Document and although such obligations may be
unmatured.  The rights of the Administrative Agent and the Lenders under this
Section 11.08 are in addition to other rights and remedies (including other
rights of setoff) which such Persons or their Affiliates may have.  The
Administrative Agent and each Lender agrees to give Borrower prompt notice of
any such offset made by such Person or any Affiliate of such Person following
the occurrence thereof.

 

11.09      GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

 

(a)           THIS AGREEMENT AND THE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF COLORADO.

 

(b)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS
MAY BE BROUGHT IN THE STATE AND FEDERAL COURTS LOCATED IN DALLAS, TEXAS, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF
AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS.  EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN
SUCH RESPECTIVE JURISDICTIONS.

 

(c)           EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY
OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE
ADDRESS SPECIFIED IN SECTION 11.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED
PURSUANT TO SECTION 11.01, SUCH SERVICE TO BECOME EFFECTIVE THREE (3) DAYS AFTER
SUCH MAILING.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF A PARTY OR ANY HOLDER OF
A NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANOTHER PARTY IN ANY OTHER
JURISDICTION.

 

(d)           EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES
OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY
HERETO NOR ANY REPRESENTATIVE, OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR

 

66

--------------------------------------------------------------------------------


 

OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION,
SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS CONTAINED IN THIS SECTION 11.09.

 

11.10      Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

11.11      Confidentiality.  Each Lender agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent required by applicable Laws or by any subpoena
or similar legal process, (c) to any other party to this Agreement or any other
Loan Document, (d) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, but only to the extent required to exercise those rights, (e) with
the consent of Borrower or (f) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section 11.11 or
(ii) becomes available to Lender on a non-confidential basis from a source other
than Borrower without breach of any confidentiality agreement.  For the purposes
of this Section 11.11, “Information” means all information received from
Borrower or any of its Subsidiaries relating to Borrower or any of its
Subsidiaries and their businesses, other than any such information that is
available to Lender on a non-confidential basis prior to disclosure by Borrower
or any of its Subsidiaries.  Any Person required to maintain the confidentiality
of Information as provided in this Section 11.11 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.  Neither party will
issue (or allow the issuance of) any press release or other public announcement
relating to the Loans which expressly names the other party without the prior
written consent of the other party unless required by applicable law; but each
of them may each publish a customary “tombstone” announcements regarding the
Loans, including without limitation, the parties to the transaction and
aggregate committed amount.

 

11.12      Interest Rate Limitation.  It is the intention of the parties hereto
that the Lenders shall conform strictly to usury Laws applicable to them. 
Accordingly, if the Transactions contemplated hereby would be usurious as to any
Lender under Laws applicable to it (including the Laws of the United States of
America and the State of Colorado or any other jurisdiction whose Laws may be
mandatorily applicable to such Lender notwithstanding the other provisions of
this Agreement), then, in that event, notwithstanding anything to the contrary
in any of the Loan Documents or any agreement entered into in connection with or
as security for the Note, it is agreed as follows:  (i) the aggregate of all
consideration which constitutes interest under Law applicable to such Lender
that is contracted for, taken, reserved, charged or received by such Lender
under any of the Loan Documents or agreements or otherwise in connection with
the

 

67

--------------------------------------------------------------------------------


 

Note shall under no circumstances exceed the maximum amount allowed by such
applicable Law, and any excess shall be canceled automatically and if
theretofore paid shall be credited by such Lender on the principal amount of the
Obligations (or, to the extent that the principal amount of the Obligations
shall have been or would thereby be paid in full, refunded by such Lender to
Borrower); and (ii) in the event that the maturity of the Note is accelerated by
reason of an election of the holder thereof resulting from any Event of Default
under this Agreement or otherwise, or in the event of any required or permitted
prepayment, then such consideration that constitutes interest under Law
applicable to such Lender may never include more than the maximum amount allowed
by such applicable Law, and excess interest, if any, provided for in this
Agreement or otherwise shall be canceled automatically by such Lender as of the
date of such acceleration or prepayment and, if theretofore paid, shall be
credited by such Lender on the principal amount of the Obligations (or, to the
extent that the principal amount of the Obligations shall have been or would
thereby be paid in full, refunded by such Lender to Borrower).  All sums paid or
agreed to be paid to such Lender for the use, forbearance or detention of sums
due hereunder shall, to the extent permitted by Law applicable to such Lender,
be amortized, prorated, allocated and spread throughout the stated term of the
Loans evidenced by the Note until payment in full so that the rate or amount of
interest on account of any Loans hereunder does not exceed the maximum amount
allowed by such applicable Law.  If at any time and from time to time (i) the
amount of interest payable to such Lender on any date shall be computed at the
Highest Lawful Rate applicable to such Lender pursuant to this Section 11.12 and
(ii) in respect of any subsequent interest computation period the amount of
interest otherwise payable to such Lender would be less than the amount of
interest payable to such Lender computed at the Highest Lawful Rate applicable
to such Lender, then the amount of interest payable to such Lender in respect of
such subsequent interest computation period shall continue to be computed at the
Highest Lawful Rate applicable to such Lender until the total amount of interest
payable to such Lender shall equal the total amount of interest which would have
been payable to such Lender if the total amount of interest had been computed
without giving effect to this Section 11.12.  The parties hereto hereby
acknowledge that, as of the Closing Date, the value of the Lenders’ Option and
Warrants cannot determined by a mathematical computation.

 

11.13      EXCULPATION PROVISIONS.  EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT
AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS
AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS
ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT
IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY.  EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT

 

68

--------------------------------------------------------------------------------


 

AND THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR
KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

 

11.14      No Third Party Beneficiaries.  This Agreement, the other Loan
Documents, and the agreement of Lender to make Loans are solely for the benefit
of Borrower, and no other Person (including, without limitation, any Subsidiary
of Borrower, any obligor, contractor, subcontractor, supplier or materialman)
shall have any rights, claims, remedies or privileges hereunder or under any
other Loan Document against Lender for any reason whatsoever.  There are no
third party beneficiaries.

 

11.15      USA Patriot Act Notice.  Lender hereby notifies Borrower that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies Borrower, which information includes the name
and address of Borrower and other information that will allow Lender to identify
Borrower in accordance with the Act.

 

11.16      Termination; Limited Survival. Upon the occurrence of Security
Termination, Lender agrees to, as soon as reasonably practical, execute and
deliver all necessary instruments to reflect and effect such termination of the
Loan Documents and to release any Liens created by the Security Instruments.

 

11.17      No Fiduciary Duty.  Each Lender and their Affiliates (collectively,
solely for purposes of this Section 11.17, the “Lenders”), may have economic
interests that conflict with those of the Loan Parties and their respective
Subsidiaries and their stockholders and/or their affiliates. Each Loan Party,
for itself and on behalf of its Subsidiaries, agrees that nothing in this
Agreement or the Loan Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and any Loan Party or its Subsidiaries,
their stockholders or their affiliates, on the other.  Each Loan Party, for
itself and on behalf of its Subsidiaries, acknowledges and agrees that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Loan Parties and
their Subsidiaries, on the other, and (ii) in connection therewith and with the
process leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Loan Party or its Subsidiaries, their
stockholders or their affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise any Loan Party or its Subsidiaries, their
stockholders or their affiliates on other matters) or any other obligation to
any Loan Party or any of its Subsidiaries except the obligations expressly set
forth in the Loan Documents and (y) each Lender is acting solely as principal
and not as the agent or fiduciary of any Loan Party or any of its Subsidiaries,
their management, stockholders, creditors or any other Person.  Each Loan Party,
for itself and its Subsidiaries, acknowledges and agrees that it has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto. Each Loan Party, for itself
and its Subsidiaries, agrees that it will not claim that any Lender has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to such Loan Party or Subsidiary, in connection with such transaction or the
process leading thereto.

 

69

--------------------------------------------------------------------------------


 

[Signature pages follow]

 

70

--------------------------------------------------------------------------------


 

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

 

BORROWER:

 

 

 

PETROSHARE CORP.

 

 

 

 

 

 

 

By:

/s/ Stephen J. Foley

 

Name:

Stephen J. Foley

 

Title:

Chief Executive Officer

 

Signature Page To Secured Term Credit Agreement

 

--------------------------------------------------------------------------------


 

 

PROVIDENCE WATTENBERG, LP, as the
Administrative Agent and a Lender

 

 

 

By:  Providence Wattenberg GP, LLC, its general
partner

 

 

 

 

By

/s/ Michael Allen

 

Name:

Michael Allen

 

Title:

Manager

 

Signature Page To Secured Term Credit Agreement

 

--------------------------------------------------------------------------------


 

 

5NR WATTENBERG, LLC, as a Lender

 

 

 

By

/s/ Joseph Drysdale

 

Name:

Joseph Drysdale

 

Title:

Manager

 

Signature Page To Secured Term Credit Agreement

 

--------------------------------------------------------------------------------


 

Annex A

 

COMMITMENTS

 

Name of Lender

 

Applicable
Percentage

 

Commitments*

 

Providence Wattenberg, LP

 

50

%

$

12,500,000

 

5NR Wattenberg, LLC

 

50

%

$

12,500,000

 

TOTAL

 

100

%

$

25,000,000

 

 

--------------------------------------------------------------------------------

* Includes applicable portion of Tranche A advanced to Borrower prior to the
Closing Date.

 

--------------------------------------------------------------------------------


 

Annex B

 

Oil and Gas Properties

 

[follows this cover page]

 

--------------------------------------------------------------------------------


 

Lease

 

Lessor Name

 

Lessee Name

 

Eff Date

 

Rec County

 

Book

 

Page

 

Entry

 

Legal Description

 

Gross Acres

 

Net Acres

 

PSC Net Acres

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100000A

 

CLARICE E SHOOK, INDIVIDUALLY AND AS GUARDIAN OF THE ESTATE OF LORETTA W MOORE

 

LEONARD REED

 

12/18/84

 

ADAMS

 

2934

 

979

 

B537477

 

T1S R67W

SEC 3: W2SESE

 

20.0000

 

4.4000

 

2.2000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001A

 

COBANK, FCB A FEDERALLY CHARTERED INSTRUMENTALITY OF THE UNITED STATES

 

PETROSHARE CORP

 

11/23/15

 

ADAMS

 

 

 

 

 

20160000017856

 

T1S R67W

SEC 10: W2NE

 

80.0000

 

40.0000

 

20.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FROM THE TOP OF THE J SAND FORMATION TO THE BASE OF THE SUSSEX FORMATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001AA

 

EUGENE J DAY AND JOAN M DAY

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2014

 

816

 

 

 

T1S R67W

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

0.5180

 

0.2590

 

0.1295

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECOND FILING DESCRIBED AS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 3, LOT 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001AB

 

ESEQUIO W CARILLO AND ANNETTE J CARILLO

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2016

 

585

 

 

 

T1S R67W

 

0.5020

 

0.2510

 

0.1255

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECOND FILING DESCRIBED AS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 1, LOT 3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001AC

 

HAROLD F ZINN AND DONNA D ZINN

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2016

 

587

 

 

 

T1S R67W

 

1.3000

 

0.6500

 

0.3250

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THIRD FILING DESCRIBED AS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 9, LOTS 5 & 6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001AD

 

JACKIE M CRAWFORD AND BARBARA A CRAWFORD

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2016

 

589

 

 

 

T1S R67W

 

0.7700

 

0.3850

 

0.1925

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THIRD FILING DESCRIBED AS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 14, LOT 5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001AE

 

HERMAN J REIGENBORN AND EULA F REIGENBORN

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2016

 

591

 

 

 

T1S R67W

 

0.5220

 

0.2610

 

0.1305

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECOND FILING DESCRIBED AS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 2, LOT 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001AF

 

WILLIAM L GALEY JR AND BONITA A GALEY

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2106

 

593

 

 

 

T1S R67W

 

0.6030

 

0.3015

 

0.1507

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


Lease

 

Lessor Name

 

Lessee Name

 

Eff Date

 

Rec County

 

Book

 

Page

 

Entry

 

Legal Description

 

Gross Acres

 

Net Acres

 

PSC Net Acres

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THIRD FILING DESCRIBED AS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 9, LOT 7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001AG

 

BAYSINGER BROTHERS CONSTRUCTION CO

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2016

 

595

 

 

 

T1S R67W

 

0.6030

 

0.3015

 

0.1507

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECOND FILING DESCRIBED AS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 3, LOT 5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001AH

 

BERNICE C REID

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2016

 

597

 

 

 

T1S R67W

 

0.6030

 

0.3015

 

0.1507

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THIRD FILING DESCRIBED AS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 14, LOT 3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001AI

 

EMILIO L BRITO AND CORINE BRITO

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2019

 

858

 

 

 

T1S R67W

 

0.7030

 

0.3515

 

0.1757

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECOND FILING DESCRIBED AS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 4, LOT 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001AJ

 

DONALD R WARD AND VAGOLA B WARD

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2019

 

860

 

 

 

T1S R67W

 

1.9080

 

0.9540

 

0.4770

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECOND FILING DESCRIBED AS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 7, LOTS 6, 7, 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001AK

 

CARL H ROLFSMEYER AND LOIS J ROLFSMEYER

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2019

 

862

 

 

 

T1S R67W

 

0.5020

 

0.2510

 

0.1255

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECOND FILING DESCRIBED AS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 3, LOT 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001AL

 

GEORGE H DOUGLAS AND BARBARA E DOUGLAS

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2019

 

864

 

 

 

T1S R67W

 

0.7030

 

0.3515

 

0.1757

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECOND FILING DESCRIBED AS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 6, LOT 8

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

Lease

 

Lessor Name

 

Lessee Name

 

Eff Date

 

Rec County

 

Book

 

Page

 

Entry

 

Legal Description

 

Gross Acres

 

Net Acres

 

PSC Net Acres

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001AM

 

LYNN C NICK AND WILMA J NICK

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2019

 

866

 

 

 

T1S R67W

 

3.4200

 

1.7100

 

0.8550

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THIRD FILING DESCRIBED AS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 10, LOT 1 & 8 AND BLOCK 11, LOT 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001AN

 

HOWARD G HERBACK

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2019

 

868

 

 

 

T1S R67W

 

0.7030

 

0.3515

 

0.1757

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECOND FILING DESCRIBED AS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 1, LOT 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001AO

 

MAURICE L WAKEFIELD AND LINDA F WAKEFIELD

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2019

 

870

 

 

 

T1S R67W

 

0.5220

 

0.2610

 

0.1305

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECOND FILING DESCRIBED AS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 1, LOT 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001AP

 

CARROLL A KAATZ AND JUNE L KAATZ

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2023

 

916

 

 

 

T1S R67W

 

1.3660

 

0.6830

 

0.3415

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECOND FILING DESCRIBED AS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 1, LOTS 3 & 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001AQ

 

JEROME L JARMIN AND CATHERINE SUE JARMIN

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2023

 

918

 

 

 

T1S R67W

 

0.7450

 

0.3725

 

0.1862

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECOND FILING DESCRIBED AS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 4, LOT 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001AR

 

TOM S YAMAMOTO AND GEORGE K YAMAMOTO

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2023

 

920

 

 

 

T1S R67W

 

0.7030

 

0.3515

 

0.1757

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECOND FILING DESCRIBED AS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 4, LOT 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

Lease

 

Lessor Name

 

Lessee Name

 

Eff Date

 

Rec County

 

Book

 

Page

 

Entry

 

Legal Description

 

Gross Acres

 

Net Acres

 

PSC Net Acres

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001AS

 

FRANCIS A PETTY AND ROSEMARY E PETTY

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2029

 

530

 

 

 

T1S R67W

 

1.2050

 

0.6025

 

0.3013

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECOND FILING DESCRIBED AS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 4, LOTS 2 & 3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001AT

 

VINCENT L LANGFIELD AND MARY L LANGFIELD

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2029

 

532

 

 

 

T1S R67W

 

0.7670

 

0.8535

 

0.1918

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THIRD FILING DESCRIBED AS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 14, LOT 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001AU

 

LEON J DLUG AND PATRICIA L DLUG

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2029

 

534

 

 

 

T1S R67W

 

0.6030

 

0.3015

 

0.1507

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THIRD FILING DESCRIBED AS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 5, LOT 7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001AV

 

PLEASANT D VICKREY AND KAREN J VICKREY

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2029

 

536

 

 

 

T1S R67W

 

0.7030

 

0.3515

 

0.1757

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECOND FILING DESCRIBED AS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 3, LOT 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001AW

 

RONALD V BAKER AND MARGARET S BAKER

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2029

 

538

 

 

 

T1S R67W

 

1.2800

 

0.6400

 

0.3200

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THIRD FILING DESCRIBED AS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 13, LOTS 1 & 8 EXCEPT VACANT STREET ON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WEST, AND INCLUDING VACANT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STREET ON THE SOUTH SIDE OF LOT 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001AX

 

TERUAKI YAMAMOTO

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2029

 

540

 

 

 

T1S R67W

 

0.6030

 

0.3015

 

0.1507

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECOND FILING DESCRIBED AS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 8, LOT 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001AY

 

ALFRED B FEDERICO AND MARY S FEDERICO

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2029

 

542

 

 

 

T1S R67W

 

1.3660

 

0.6830

 

0.3415

 

 

4

--------------------------------------------------------------------------------


 

Lease

 

Lessor Name

 

Lessee Name

 

Eff Date

 

Rec County

 

Book

 

Page

 

Entry

 

Legal Description

 

Gross Acres

 

Net Acres

 

PSC Net Acres

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECOND FILING DESCRIBED AS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 6, LOTS 5 & 6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001AZ

 

HI-LAND ACRES WATER AND SANITATION DISTRICT

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2029

 

544

 

 

 

T1S R67W

 

6.7200

 

3.3600

 

1.6800

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THIRD FILING DESCRIBED AS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 12, ALL (BEING THE SOUTH 440’ OF THE EAST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

635' OF W2NE)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001B

 

JESS PAUL HALLER AND GEORGIA HALLER

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2019

 

872

 

 

 

T1S R67W

 

5.3482

 

2.6741

 

1.3371

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: PART OF THE N2 AS MORE PARTICULARLY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DESCRIBED BY THE LEASE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AS TO THAT PORTION OF THE ABOVE TRACT IN THE NWNE OF SECTION 10 (5.0597 ACRES):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE BASE OF THE SHANNON FORMATION.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AS TO THAT PORTION OF THE ABOVE TRACT IN THE NENW OF SECTION 10 (.2884 ACRES):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE BASE OF THE SUSSEX FORMATION.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001BA

 

DARRELL D CARVER AND JEANNETTE L CARVER

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2046

 

101

 

 

 

T1S R67W

 

1.2050

 

0.6025

 

0.3013

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THIRD FILING DESCRIBED AS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 10, LOT 2 & 7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001BB

 

ROBERT L O’TOOLE AND LINDA J O’TOOLE

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2046

 

103

 

 

 

T1S R67W

 

0.5020

 

0.2510

 

0.1255

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECOND FILING DESCRIBED AS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 2, LOT 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001BC

 

GROVER O LELLY AND WILMA J KELLY, HUSBAND

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2056

 

68

 

 

 

T1S R67W

 

0.7030

 

0.3515

 

0.1757

 

 

5

--------------------------------------------------------------------------------


 

Lease

 

Lessor Name

 

Lessee Name

 

Eff Date

 

Rec County

 

Book

 

Page

 

Entry

 

Legal Description

 

Gross Acres

 

Net Acres

 

PSC Net Acres

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AND WIFE

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECOND FILING DESCRIBED AS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 2, LOT 3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001BD

 

STEVEN W PIPER AND JANET C PIPER

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2058

 

11

 

 

 

T1S R67W

 

0.6030

 

0.3015

 

0.1507

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECOND FILING DESCRIBED AS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 8, LOT 3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001BE

 

KENNETH L KUHNS AND HIS WIFE, ELIZABETH BOOZ KUHNS

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2835

 

416

 

 

 

T1S R67W

 

1.4000

 

0.7000

 

0.3500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THIRD FILING DESCRIBED AS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 14, LOT 1 & 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001BF

 

FREDERICK H BRINKERHOFF AND HIS WIFE, ELLEN R BRINKERHOFF

 

AMOCO PRODUCTION COMPANY

 

12/02/83

 

ADAMS

 

2835

 

418

 

484134

 

T1S R67W

 

0.6000

 

0.3000

 

0.1500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECOND FILING DESCRIBED AS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 3, LOT 6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001BG

 

JERRY SATRIANO AND HIS WIFE, MARISA G STRIANO

 

AMOCO PRODUCTION COMPANY

 

12/02/83

 

ADAMS

 

2835

 

420

 

484135

 

T1S R67W

 

3.8000

 

1.9000

 

0.9500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECOND FILING DESCRIBED AS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 8, LOT 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001BH

 

CHARLES E AUER AND HIS WIFE, MARY F AUER

 

AMOCO PRODUCTION COMPANY

 

12/02/83

 

ADAMS

 

2843

 

904

 

488745

 

T1S R67W

 

0.6000

 

0.3000

 

0.1500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECOND FILING DESCRIBED AS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 5, LOT 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001C

 

THE FEDERAL LAND BANK OF WICHITA

 

THE ANSCHUTZ CORPORATION, INC

 

11/18/70

 

ADAMS

 

1650

 

107

 

 

 

T1S R67W

 

80.0000

 

40.0000

 

20.0000

 

 

6

--------------------------------------------------------------------------------


 

Lease

 

Lessor Name

 

Lessee Name

 

Eff Date

 

Rec County

 

Book

 

Page

 

Entry

 

Legal Description

 

Gross Acres

 

Net Acres

 

PSC Net Acres

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: W2NE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THE “J” SANDSTONE FORMATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001D

 

FAIRES S WEINANT AND KAY WEINANT

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2013

 

431

 

 

 

T1S R67W

 

0.6030

 

0.3015

 

0.1507

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THIRD FILING DESCRIBED AS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 14, LOT 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001E

 

VIRGIL L KUSKIE AND ERNA L KUSKIE

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2013

 

436

 

 

 

T1S R67W

 

0.7560

 

0.3780

 

0.1890

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THIRD FILING DESCRIBED AS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 14, LOT 7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001F

 

GAYLE D FORTIN AND ELNA F FORTIN

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2013

 

438

 

 

 

T1S R67W

 

1.6500

 

0.8250

 

0.4125

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THIRD FILING DESCRIBED AS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 14, LOT 6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001G

 

CURTIS B GRIEBEL AND LOIS I GRIEBEL

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2013

 

440

 

 

 

T1S R67W

 

0.6030

 

0.3015

 

0.1507

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THIRD FILING DESCRIBED AS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 14, LOT 7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001H

 

EMIL MARIUCCI AND FLORENCE M MARIUCCI

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2013

 

442

 

 

 

T1S R67W

 

0.7580

 

0.3790

 

0.1895

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECOND FILING DESCRIBED AS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 7, LOT 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001I

 

ROBERT D WILLOX AND JEANETTE K WILLOX

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2013

 

444

 

 

 

T1S R67W

 

1.2030

 

0.6015

 

0.3008

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECOND FILING DESCRIBED AS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 7, LOTS 2 & 3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

Lease

 

Lessor Name

 

Lessee Name

 

Eff Date

 

Rec County

 

Book

 

Page

 

Entry

 

Legal Description

 

Gross Acres

 

Net Acres

 

PSC Net Acres

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001J

 

CALVIN W CAYWOOD AND JOAN E CAYWOOD

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2013

 

448

 

 

 

T1S R67W

 

5.2800

 

2.6400

 

1.3200

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THIRD FILING DESCRIBED AS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 4, LOTS 5-8 AND BLOCK 9, LOTS 1-4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001K

 

JOHN F HARTNER AND LINDA D HARTNER

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2013

 

450

 

 

 

T1S R67W

 

1.6530

 

0.8265

 

0.4133

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THIRD FILING DESCRIBED AS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 13, LOTS 4 & 5 AS MORE PARTICULARLY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DESCRIBED BY THE LEASE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE
BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001L

 

W FRED WILDER AND MABEL T WILDER

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2013

 

452

 

 

 

T1S R67W

 

0.6000

 

0.3000

 

0.1500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECOND FILING DESCRIBED AS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 6, LOT 7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001M

 

KENNETH W WALKER AND LAWANNA D WALKER

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2013

 

454

 

 

 

T1S R67W

 

0.7030

 

0.3515

 

0.1757

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECOND FILING DESCRIBED AS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 5, LOT 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001N

 

OTTO A BODE AND CLARA A BODE

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2013

 

456

 

 

 

T1S R67W

 

0.6030

 

0.3015

 

0.1507

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THIRD FILING DESCRIBED AS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 14, LOT 6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001O

 

MARGARET M JANICH

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2013

 

458

 

 

 

T1S R67W

 

0.6030

 

0.3015

 

0.1507

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THIRD FILING DESCRIBED AS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 5, LOT 6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001P

 

ROBERT L YALE AND JOAN G YALE

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2013

 

460

 

 

 

T1S R67W

 

0.7640

 

0.3820

 

0.1910

 

 

8

--------------------------------------------------------------------------------


 

Lease

 

Lessor Name

 

Lessee Name

 

Eff Date

 

Rec County

 

Book

 

Page

 

Entry

 

Legal Description

 

Gross Acres

 

Net Acres

 

PSC Net Acres

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THIRD FILING DESCRIBED AS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 5, LOT 5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001Q

 

WILLIAM DURAN AND MARY C DURAN

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2013

 

462

 

 

 

T1S R67W

 

1.2900

 

0.6450

 

0.3225

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THIRD FILING DESCRIBED AS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 13, LOTS 2 & 7 AS MORE PARTICULARLY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DESCRIBED BY THE LEASE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001R

 

DON A JONES AND MARJORIE J JONES

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2014

 

798

 

 

 

T1S R67W

 

7.9400

 

3.9700

 

1.9850

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECOND FILING DESCRIBED AS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 6, LOTS 1-4 AND BLOCK 7, LOT 5; AND IN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HI-LAND ACRES THIRD FILING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DESCRIBED AS BLOCK 11, LOT 2 AND A PORTION OF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLOT 1011 AS MORE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PARTICULARLY DESCRIBED BY THE LEASE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001S

 

DAVID DONALD MOORE AND SARAH C MOORE

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2014

 

800

 

 

 

T1S R67W

 

0.7430

 

0.3715

 

0.1857

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THIRD FILING DESCRIBED AS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 9, LOT 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001T

 

GEORGE Z JANICH AND DOROTHY J ZANICH (JANICH)

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2014

 

802

 

 

 

T1S R67W

 

1.6360

 

0.8180

 

0.4090

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THIRD FILING DESCRIBED AS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 10, LOTS 3 & 6 AND BLOCK 11, THE NORTH 100’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OF LOT 3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001U

 

GUY M SMITH AND GRACE E SMITH

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2014

 

804

 

 

 

T1S R67W

 

0.7000

 

0.3500

 

0.1750

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THIRD FILING DESCRIBED AS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 5, LOT 8

 

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------


 

Lease

 

Lessor Name

 

Lessee Name

 

Eff Date

 

Rec County

 

Book

 

Page

 

Entry

 

Legal Description

 

Gross Acres

 

Net Acres

 

PSC Net Acres

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001V

 

HERBERT TAYLOR AND LOETTA B TAYLOR

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2014

 

806

 

 

 

T1S R67W

 

4.1800

 

2.0900

 

1.0450

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECOND FILING DESCRIBED AS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 1, LOT 1 AND BLOCK 2 LOTS 4, 5, 6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001W

 

TOM S YAMAMOTO AND ELIZABETH T YAMAMOTO

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2014

 

808

 

 

 

T1S R67W

 

0.7030

 

0.3515

 

0.1757

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECOND FILING DESCRIBED AS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 8, LOT 5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001X

 

WILLIAM P RENNER JR AN SANDRA S RENNER

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2014

 

810

 

 

 

T1S R67W

 

0.7030

 

0.3515

 

0.1757

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECOND FILING DESCRIBED AS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 3, LOT 3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001Y

 

WALTER L SMITH AND JACQUELINE SMITH

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2014

 

812

 

 

 

T1S R67W

 

1.2910

 

0.6455

 

0.3227

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THIRD FILING DESCRIBED AS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 13, LOTS 3 & 6 AND VACANT STREET ADJACENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TO LOT 6 TO THE SOUTH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100001Z

 

DON D HAZARD AND DOROTHY L HAZARD

 

AMOCO PRODUCTION COMPANY

 

07/29/75

 

ADAMS

 

2014

 

814

 

 

 

T1S R67W

 

0.7450

 

0.3725

 

0.1862

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: THAT PART OF THE W2NE IN HI-LAND ACRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECOND FILING DESCRIBED AS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCK 3, LOT 7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100003A

 

MARCUS A AND SOPHIA S DEGENHART, HUSBAND AND WIFE

 

ROCKY MOUNTAIN OIL & GAS COMPANY, INC

 

06/01/70

 

ADAMS

 

1611

 

128

 

895351

 

T1S R67W

 

360.9480

 

324.8532

 

162.4266

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 5: NW, NE, PART OF THE SW AND SE AS MORE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PARTICULARLY DESCRIBED BY THE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LEASE

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

Lease

 

Lessor Name

 

Lessee Name

 

Eff Date

 

Rec County

 

Book

 

Page

 

Entry

 

Legal Description

 

Gross Acres

 

Net Acres

 

PSC Net Acres

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100004A

 

RALPH J SMITH AND JOHN T LANE

 

HILIGHT DRILLING CO

 

03/31/70

 

ADAMS

 

1593

 

232

 

889440

 

T1S R67W
SEC 5: W2SESW, EXCLUDING A PARCEL AS MORE
PARTICULARLY DESCRIBED BY THE
LEASE

 

16.8920

 

15.2028

 

7.6014

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100010

 

LORETTA W MOORE, FORMERLY KNOWN AS LORETTA W RUCKER, A MARRIED WOMAN DEALING IN
HER SOLE AND SEPARATE PROPERTY

 

AMOCO PRODUCTION COMPANY

 

12/05/74

 

ADAMS

 

1972

 

465

 

 

 

T1S R67W
SEC 10: E2NE

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE
BASE OF THE SUSSEX
FORMATION

 

80.0000

 

80.0000

 

40.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100011

 

JOHN H EHLER

 

AMOCO PRODUCTION COMPANY

 

02/21/75

 

ADAMS

 

1972

 

467

 

 

 

T1S R67W
SEC 10: W2NESE, W2SE, SESE

 

LIMITED TO THOSE DEPTHS AND FORMATIONS BELOW THE
BASE OF THE SHANNON
FORMATION

 

140.0000

 

140.0000

 

70.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100012

 

ROBERT E KORSA AND MERNA M KORSA, HUSBAND AND WIFE

 

PAUL V HOOVER

 

03/26/71

 

ADAMS

 

1692

 

211

 

 

 

T1S R67W
SEC 10: E2NESE

 

LIMITED, FROM THE TOP OF THE “D” SANDSTONE
FORMATION TO THE BASE OF THE
“J” SANDSTONE FORMATION

 

20.0000

 

20.0000

 

10.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100013

 

ANADARKO LAND CORP, A NEBRASKA CORPORATION AND ANADARKO E&P ONSHORE LLC, A
DELAWARE LIMITED LIABILITY COMPANY

 

KERR-MCGEE OIL & GAS ONSHORE LP, A DELAWARE LIMITED PARTNERSHIP

 

02/22/16

 

ADAMS

 

 

 

 

 

2016000014318

 

T1S R67W
SEC 10: THE EAST 40.00 FEET OF THE NESE

 

FROM SURFACE TO TOP OF D SAND AND ALL DEPTHS
BELOW BASE OF J SAND

 

1.2200

 

1.2200

 

0.6100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100019A

 

LILLIAN H HILL

 

PETROGULF ENERGY COMPANY

 

05/13/82

 

BROOMFIELD

 

2646

 

667

 

378777

 

T1S 68W
SEC 15: NENW AND THAT PART OF HE N2NE NORTH AND
WEST OF THE RIGHT-OF-WAY OF
THE BULL CANAL

 

120.0000

 

24.0000

 

0.8247

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100019B

 

AVICE H KERR

 

PETROGULF ENERGY COMPANY

 

05/13/82

 

BROOMFIELD

 

2646

 

667

 

378777

 

T1S 68W
SEC 15: NENW AND THAT PART OF HE N2NE NORTH AND
WEST OF THE RIGHT-OF-WAY OF
THE BULL CANAL

 

120.0000

 

24.0000

 

0.8247

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100019C

 

DARRELL R AND MARY DOUGHTY, HUSBAND AND WIFE

 

PETROGULF ENERGY COMPANY

 

06/29/82

 

BROOMFIELD

 

2663

 

270

 

388069

 

T1S 68W
SEC 15: NENW AND THAT PART OF HE N2NE NORTH AND
WEST OF THE RIGHT-OF-WAY OF
THE BULL CANAL

 

120.0000

 

24.0000

 

0.8247

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100019D

 

JAMES L REESE AND DOREY REESE, HUSBAND AND WIFE

 

PETROGULF ENERGY COMPANY

 

06/01/82

 

BROOMFIELD

 

2663

 

261

 

388065

 

T1S R68W
SEC 15: NENW AND THAT PART OF THE N2NE NORTH AND
WEST OF THE RIGHT-OF-WAY OF

 

120.0000

 

24.0000

 

0.8247

 

 

11

--------------------------------------------------------------------------------


 

Lease

 

Lessor Name

 

Lessee Name

 

Eff Date

 

Rec County

 

Book

 

Page

 

Entry

 

Legal Description

 

Gross Acres

 

Net Acres

 

PSC Net Acres

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE BULL CANAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100019E

 

SOLON E THORNTON AND MILDRED THORNTON, HUSBAND AND WIFE

 

PETROGULF ENERGY COMPANY

 

06/01/82

 

BROOMFIELD

 

2660

 

273

 

386464

 

T1S 68W
SEC 15: NENW AND THAT PART OF HE N2NE NORTH AND
WEST OF THE RIGHT-OF-WAY OF
THE BULL CANAL

 

120.0000

 

24.0000

 

0.8247

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100020

 

NORMA C MATHENA ROBERT F BOLTON AND MARY M WEIGANDT, JOINT TENANTS

 

PETROGULF ENERGY COMPANY

 

04/05/82

 

BROOMFIELD

 

2648

 

770

 

379880

 

T1S R68W
SEC 15: A PART OF THE NW AS MORE PARTICULARLY
DESCRIBED BY THE LEASE

 

47.0000

 

47.0000

 

1.6150

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100021

 

MILTON W FONAY AND VIRGINIA M FONAY, HUSBAND AND WIFE

 

VESSELS OIL & GAS COMPANY

 

01/29/90

 

ADAMS ADAMS

 

3644
3698

 

806
959

 

927006
957736

 

T1S R68W
SEC 22: S2NW

 

80.0000

 

80.0000

 

8.4799

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100022

 

FRONT RANGE INVESTMENT CORPORATION OF COLORADO

 

ROCKY MOUNTAIN OIL AND GAS COMPANY

 

01/14/71

 

ADAMS

 

1657

 

61

 

910296

 

T1S R67W
SEC 18: E2NE, W2NE

 

E2NE: FROM THE TOP OF THE DAKOTA TO THE BASE OF THE DAKOTA
FROM THE TOP OF THE SURFACE TO THE TOP OF THE DAKOTA
W2NE: FROM THE TOP OF THE DAKOTA TO THE BASE OF THE DAKOTA

 

160.0000

 

160.0000

 

60.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100023

 

ABNER GUTHRIE AND VIOLET GUTHRIE, HUSBAND AND WIFE

 

TOM VESSELS

 

05/07/70

 

ADAMS

 

1601

 

50

 

 

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:
T1S R67W
SEC 2: N2

 

285.2600

 

285.2600

 

70.4050

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100024

 

UNION PACIFIC RAILROAD COMPANY

 

PAN AMERICAN PETROLEUM CORPORATION

 

08/06/70

 

ADAMS

 

1623

 

66

 

 

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:
T2S R64W
SEC 15: S2

 

320.0000

 

320.0000

 

160.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100025

 

MOUNTAIN VIEW WATER USERS ASSOCIATION

 

ROCKY MOUNTAIN GAS AND OIL PRODUCERS

 

02/02/72

 

ADAMS

 

1781

 

504

 

950828

 

T1S R67W
SEC 4: PART OF THE SW AS MORE PARTICULARLY
DESCRIBED BY THE LEASE

 

0.2290

 

0.2290

 

0.1145

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100026

 

THE COLORADO NATIONAL BANK OF DENVER, TRUSTEE

 

HILIGHT DRILLING CO

 

08/27/70

 

ADAMS

 

1627

 

131

 

900605

 

T1S R67W
SEC 4: PART OF THE W2 AS MORE PARTICULARLY
DESCRIBED BY THE LEASE

 

221.7140

 

221.7140

 

110.8570

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100027A

 

NOEL AND PAULA HUBERT

 

ROCKY MOUNTAIN GAS AND OIL PRODUCERS, INC

 

01/26/72

 

ADAMS

 

1779

 

447

 

949531

 

T1S R67W
SEC 4: PART OF THE E2W2 AS MORE PARTICULARLY
DESCRIBED BY THE LEASE, PART
OF THE NWSE AS MORE PARTICULARLY DESCRIBED BY THE
LEASE

 

14.8845

 

7.4423

 

3.7212

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100027B

 

EDITH B MCCLINTOCK AND THE FIRST NATIONAL BANK OF DENVER, CO-SUCCESSOR
TESTAMENTARY TRUSTEE OF THE ESTATE OF T E MCCLINTOCK, DECEASED

 

MARTIN J FREEDMAN

 

07/15/70

 

ADAMS

 

1666

 

308

 

 

 

T1S R67W
SEC 4: PART OF THE NENW, NWSE, NESW AS MORE
PARTICULARLY DESCRIBED BY THE LEASE

 

31.0424

 

15.5213

 

7.7607

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100027C

 

PAUL E AND NORMA L EDWARDS

 

ROCKY MOUNTAIN OIL AND GAS CO

 

06/17/70

 

ADAMS

 

1618

 

71

 

897590

 

T1S R67W
SEC 4: A PART OF THE NENW AS MORE PARTICULARLY
DESCRIBED BY THE LEASE

 

16.1579

 

8.0790

 

4.0395

 

 

12

--------------------------------------------------------------------------------


 

Lease

 

Lessor Name

 

Lessee Name

 

Eff Date

 

Rec County

 

Book

 

Page

 

Entry

 

Legal Description

 

Gross Acres

 

Net Acres

 

PSC Net Acres

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100028A

 

HERBERT H CHAMPLIN

 

NORTH AMERICAN RESOURCES COMPANY

 

05/08/95

 

ADAMS

 

4541

 

902

 

 

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:
T3S R64W
SEC 8: W2SW LESS THOSE TRACTS MORE PARTICULARLY
DESCRIBED IN THE LEASE

 

70.3510

 

46.9007

 

23.4504

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100028B

 

JACK D DANFORD

 

NORTH AMERICAN RESOURCES COMPANY

 

05/04/95

 

ADAMS

 

4532

 

380

 

 

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:
T3S R64W
SEC 8: W2SW LESS THOSE TRACTS MORE PARTICULARLY
DESCRIBED IN THE LEASE

 

70.3510

 

23.4503

 

11.7251

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100029

 

DANFORD CHAMPLIN FARMS LTD

 

NORTH AMERICAN RESOURCES

 

05/04/95

 

ADAMS

 

4532

 

383

 

 

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:
T3S W64W
SEC 8: A TRACT OF LAND IN THE SW4 MORE
PARTICULARLY DESCRIBED IN THE LEASE

 

9.1940

 

9.1940

 

4.5970

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100030

 

THE BOARD OF COUNTY COMMISSIONERS, COUNTY OF ADAMS, STATE OF COLORADO

 

NORTH AMERICAN RESOURCES COMPANY

 

06/06/95

 

ADAMS

 

4541

 

899

 

C0086537

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:
T3S R64W
SEC 8: THE NORTH 15 FEET OF THE SOUTH 45 FEET OF
THE SW4 AS DESCRIBED
ONBOOK 2835 PAGE 822 AND RE-RECORDED IN BOOK 2838
PAGE 545

 

0.9720

 

0.9720

 

0.4860

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100031

 

LAWRENCE E AND DONNA M WAILES, HUSBAND AND WIFE

 

MACEY AND MERSHON OIL INC

 

03/23/82

 

ADAMS

 

2633

 

289

 

371009

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:
T2S R63W
SEC 8: NE

 

160.0000

 

160.0000

 

80.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100032

 

LAWRENCE E AND DONNA M WAILES, HUSBAND AND WIFE

 

MACEY AND MERSHON OIL INC

 

03/23/82

 

ADAMS

 

2633

 

285

 

371008

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:
T2S R63W
SEC 8: SE

 

160.0000

 

160.0000

 

80.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100033

 

ADALINE DINSMORE CHAPMAN, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE
PROPERTY

 

W B MACEY AND PAYL M MERSHON, JR

 

04/15/80

 

ADAMS

 

2468

 

874

 

271732

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:
T1S R64W
SEC 28: N2SE, NE

 

240.0000

 

240.0000

 

120.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100034A

 

JAMES M WORTZ, A MARRIED MAN DEALING WITH HIS SOLE AND SEPARATE PROPERTY

 

WILLIAM URBAN JR

 

03/26/82

 

ADAMS

 

2634

 

496

 

 

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:
T2S R64W
SEC 22: NENW, NWNW, SWNW, SENW

 

160.0000

 

20.0000

 

10.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100034B

 

ADA MCCAULEY HILL, WIDOW OF GEORGE A HILL

 

WILLIAM URBAN JR

 

03/26/82

 

ADAMS

 

2637

 

94

 

 

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:
T2S R64W
SEC 22: NENW, NWNW, SWNW, SENW

 

160.0000

 

20.0000

 

10.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100034C

 

JAMES H WORTZ AKA JAMES WORTZ AND ELEANOR THOMPSON WORTZ, HUSBAND AND WIFE

 

MACEY AND MERSHON OIL INC

 

05/26/82

 

ADAMS

 

2658

 

856

 

 

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:
T2S R64W
SEC 22: NENW, NWNW, SWNW, SENW

 

160.0000

 

20.0000

 

10.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100034D

 

CHARLES S THOMPSON, AKA SANTFORD THOMPSON, A MARRIED MAN DEALING IN HIS SOLE AND
SEPARATE PROPERTY

 

MACEY AND MERSHON OIL INC

 

05/26/82

 

ADAMS

 

2658

 

852

 

 

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:
T2S R64W
SEC 22: NENW, NWNW, SWNW, SENW

 

160.0000

 

20.0000

 

10.0000

 

 

13

--------------------------------------------------------------------------------


 

Lease

 

Lessor Name

 

Lessee Name

 

Eff Date

 

Rec County

 

Book

 

Page

 

Entry

 

Legal Description

 

Gross Acres

 

Net Acres

 

PSC Net Acres

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100034E

 

JOHN W HASSELL AND MARY K HASSELL, HUSBAND AND WIFE

 

MACEY AND MERSHON OIL INC

 

05/26/82

 

ADAMS

 

2658

 

860

 

 

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:
T2S R64W
SEC 22: NENW, NWNW, SWNW, SENW

 

160.0000

 

40.0000

 

20.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100034F

 

EDITH D MARLATT AND IRA MARLATT, WIFE AND HUSBAND

 

MACEY AND MERSHON OIL INC

 

04/22/83

 

ADAMS

 

2739

 

586

 

 

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:
T2S R64W
SEC 22: NENW, NWNW, SWNW, SENW

 

160.0000

 

40.0000

 

20.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100035

 

THE SMITH FARMS, A PARTNERSHIP

 

C K HOEFLE, INC

 

08/12/91

 

ADAMS

 

3810

 

435

 

 

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:
T2S R64W
SEC 22: NWNE, SW

 

200.0000

 

200.0000

 

60.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100036A

 

KALCEVIC FARMS INC

 

C K HOEFLE, INC

 

07/30/91

 

ADAMS

 

3810

 

440

 

 

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:
T2S R64W
SEC 22: S2SE

 

80.0000

 

40.0000

 

12.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100036B

 

ROBERT E HALVERSON, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY

 

C K HOEFLE INC

 

07/30/91

 

ADAMS

 

3810

 

444

 

 

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:
T2S R64W
SEC 22: S2SE

 

80.0000

 

20.0000

 

6.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100036C

 

RAYMOND D HALVERSON, A SINGLE MAN

 

C K HOEFLE INC

 

07/30/91

 

ADAMS

 

3810

 

442

 

 

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:
T2S R64W
SEC 22: S2SE

 

80.0000

 

20.0000

 

6.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100037

 

JOHN H EHLER AND J GAYLE EHLER, HUSBAND AND WIFE

 

M E THRASH

 

05/05/70

 

ADAMS

 

1602

 

241

 

 

 

T1S R67W
SEC 4: NWSE PART OF, SESE PART OF

 

68.7600

 

68.7600

 

34.3800

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100038

 

MELVIN F PORTERFIELD AND PATRICIA ANN PORTERFIELD, HUSBAND AND WIFE

 

ENERGY MINERALS CORP

 

04/08/75

 

ADAMS

 

1990

 

970

 

 

 

T1S R67W
SEC 4: PART OF THE SE AS MORE PARTICULARLY
DESCRIBED BY THE LEASE

 

5.0100

 

5.0100

 

2.5050

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100039

 

ADAMS COUNTY, A POLITICAL SUBDIVISION OF THE STATE OF COLORADO, ACTING BY AND
THROUGH ITS DULY AUTHORIZED BOARD OF COUNTY COMMISSIONERS

 

ENERGY MINERAL CORPS

 

04/14/75

 

ADAMS

 

1995

 

2

 

 

 

T1S R67W
SEC 4: A PART OF THE SE AS MORE PARTICULARLY
DESCRIBED BY THE LEASE

 

1.8300

 

1.8300

 

0.9150

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100040

 

SIGNAL RESERVOIR AND IRRIGATION COMPANY

 

HIGHLIGHT DRILLING CO., INC.

 

06/06/70

 

ADAMS

 

1604

 

126

 

 

 

T1S R67W
SEC 4: THAT PART OF THE NW OF SEC 4 SURROUNDING
AND ENCOMPASSING THE SIGNAL
RESERVOIR

 

68.0470

 

68.0470

 

0.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100041

 

BRYCE L BREDEHOFT, TRUSTEE UNDER THE WILL OF GEORGE F BROWN, BRYCE L BREDEHOFT,
TRUSTEE UNDER THE WILL OF PEARL E BROWN, BRYCE L BREDEHOFT A/K/A BRYCE L
BREDERHOFT

 

PAUL V HOOVLER

 

11/03/71

 

ADAMS

 

1762

 

476

 

944133

 

T1S R67W
SEC 6: PART OF THE SW AND A PARCEL IN THE NWNWSE
AS MORE PARTICULARLY DESCRIBED BY THE LEASE

 

NWSW: FROM THE TOP OF SURFACE TO TOP OF JSAND AND BASE OF JSAND TO BASE OF
DAKOTA
NESW: FROM THE BASE OF SUSSEX TO TOP OF JSAND AND BASE OF JSAND TO BASE OF
DAKOTA
PTSW: FROM THE BASE OF SUSSEX TO TOP OF JSAND AND BASE OF JSAND TO BASE OF
DAKOTA

 

155.7440

 

155.7440

 

50.5100

 

 

14

--------------------------------------------------------------------------------


 

Lease

 

Lessor Name

 

Lessee Name

 

Eff Date

 

Rec County

 

Book

 

Page

 

Entry

 

Legal Description

 

Gross Acres

 

Net Acres

 

PSC Net Acres

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100042

 

ELMER E OESTMAN AND KAY A OESTMAN, HIS WIFE

 

BYRON OIL INDUSTRIES, INC

 

02/20/79

 

ADAMS

 

2322

 

776

 

B184519

 

T1S R67W
SEC 6: PARTS OF THE SWSW AND SESW AS MORE PARTICULARLY DESCRIBED BY THE LEASE

 

5.0400

 

5.0400

 

0.1260

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100043

 

ARTHUR G EGAN AND EDNA EGAN

 

CHAPARRAL RESOURCES, INC

 

08/04/76

 

ADAMS

 

2095

 

905

 

B0044624

 

T1S R67W
SEC 6: PART OF THE SESW AS MORE PARTICULARLY
DESCRIBED BY THE LEASE

 

FROM BASE OF SUSSEX TO TOP JSAND AND BASE JSAND
TO BASE DAKOTA

 

13.3300

 

13.3300

 

6.6650

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100044

 

CLAYTON E WYMAN AND GRETTA WYMAN

 

ALAN J BYRON D/B/A BYRON OIL INDUSTRIES

 

12/12/73

 

ADAMS

 

1904

 

131

 

25002

 

T1S R67W
SEC 6: PART OF THE NWSE AS MORE PARTICULARLY
DESCRIBED BY THE LEASE

 

SWSE, SESE: FROM TOP OF SURFACE TO TOP OF JSAND AND BASE OF JSAND TO BASE OF
DAKOTA

 

NESE: FROM BASE OF SUSSEX TO TOP OF JSAND AND BASE OF JSAND TO BASE OF DAKOTA

 

148.4419

 

148.4419

 

58.7210

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100045

 

CASPER SACK AND MOLLY SACK, HUSBAND AND WIFE

 

T S PACE

 

03/02/70

 

ADAMS

 

1588

 

224

 

887712

 

T1S R67W
SEC 6: PART OF THE NWSE, SWSE AND S2NW AS MORE PARTICULARLY DESCRIBED BY
THE LEASE PART OF THE SWSE AS MORE PARTICULARLY
DESCRIBED BY THE LEASE

 

SWSE: FROM TOP OF THE SURFACE TO TOP OF JSAND AND BASE OF JSAND TO BASE OF
DAKOTA

 

S2NW: FROM TOP OF THE SUSSEX TO BASE OF DAKOTA

 

84.6800

 

84.6800

 

39.8400

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100046A

 

JAMES A CORCILIUS AND LYDA M CORCILIUS, HUSBAND AND WIFE

 

PAUL V HOOVLER

 

01/12/71

 

ADAMS

 

1675

 

345

 

916182

 

T1S R67W
SEC 6: N2NW, LOT 1, 2, 3, 4, 5, 6, 7 CORCILIUS ACRES

 

FROM THE TOP OF SUSSEX TO BASE OF DAKOTA

 

66.7400

 

33.3700

 

16.6850

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100046B

 

LUCY V TRUJILLO

 

PAUL V HOOVLER

 

04/26/71

 

ADAMS

 

1696

 

423

 

922923

 

T1S R67W
SEC 6: N2NW, LOT 1, 2, 3, 4, 5, 6, 7 CORCILIUS ACRES

 

FROM THE TOP OF SUSSEX TO BASE OF DAKOTA

 

66.7400

 

33.3700

 

16.6850

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100047

 

ALBERT SACK AND ANN Y SACK, HUSBAND AND WIFE

 

T S PACE

 

03/02/70

 

ADAMS

 

1588

 

230

 

 

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:
T1S R67W
SEC 6: NE

 

148.2500

 

148.2500

 

0.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100048

 

KATHERINE J SACK AND GEORGE E SACK

 

AMOCO PRODUCTION COMPANY

 

01/28/75

 

ADAMS

 

1979

 

275

 

 

 

T1S R67W
SEC 6: PART OF THE NE AS MORE PARTICULARLY DESCRIBED BY THE LEASE

 

2.0700

 

2.0700

 

0.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100049

 

ANTHONY PALIZZI AND VERA L PALIZZI, HUSBAND

 

DAN H SEBASTIAN

 

10/14/70

 

ADAMS

 

1676

 

74

 

916326

 

T1S R67W

 

10.7200

 

10.7200

 

1.0050

 

 

15

--------------------------------------------------------------------------------


 

Lease

 

Lessor Name

 

Lessee Name

 

Eff Date

 

Rec County

 

Book

 

Page

 

Entry

 

Legal Description

 

Gross Acres

 

Net Acres

 

PSC Net Acres

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AND WIFE

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 18: A PARCEL OF LAND IN THE SW AS MORE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PARTICULARLY DESCRIBED BY THE LEASE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FROM THE BASE OF THE SUSSEX TO THE TOP OF THE JSAND

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100050

 

ROBERT M WILLSEY AND PATRICIA J WILLSEY, HUSBAND AND WIFE

 

DAN H SEBASTIAN

 

10/14/70

 

ADAMS

 

1676

 

69

 

 

 

T1S R67W

 

9.4900

 

9.4900

 

0.8897

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 18: TWO PARCELS OF LAND IN THE SW AS MORE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PARTICULARLY DESCRIBED BY THE LEASE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100051

 

FRANK VERNON VAN DEUSEN AND GERTRUDE M VAN DEUSEN, HUSBAND AND WIFE

 

DAN H SEBASTIAN

 

02/18/71

 

ADAMS

 

1678

 

107

 

917015

 

T1S R67W

 

22.4100

 

22.4100

 

2.1009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 18: A PARCEL OF LAND IN THE SW AS MORE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PARTICULARLY DESCRIBED BY THE LEASE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100052

 

DONALD VAN DEUSEN AND BARBARA L VAN DEUSEN

 

DAN J SEBASTIAN

 

02/18/71

 

ADAMS

 

1678

 

110

 

917016

 

T1S R67W

 

2.5600

 

2.5600

 

0.2400

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 18: A PARCEL OF LAND IN THE SW AS MORE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PARTICULARLY DESCRIBED BY THE LEASE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100053

 

ADAMS COUNTY BOARD OF COMMISSIONERS

 

THE ANSCHUTZ CORPORATION, INC

 

03/17/71

 

ADAMS

 

1683

 

357

 

918821

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:

 

5.1200

 

5.1200

 

0.4800

 

 

 

 

 

 

 

 

 

 

 

 

T1S R67W

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 18: LOT 21, BLOCK 1 OF THE LAYTON SUBDIVISION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100054

 

LAUREN C STRASSBURG AND JANICE K STRASSBURG, HUSBAND AND WIFE

 

DAN H SEBASTIAN

 

10/14/70

 

ADAMS

 

1663

 

404

 

 

 

T1S R67W

 

5.0200

 

5.0200

 

0.4706

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 18: SW BLOCK 2, LOTS 13, 14, 15, 16 OF THE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LAYTON SUBDIVISION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100055

 

MUNIR F IBRAHIM AND ARDELLA N IBRAHIM

 

THE ANSCHUTZ CORPORATION, INC

 

04/07/71

 

ADAMS

 

1691

 

198

 

921184

 

T1S R67W

 

11.0700

 

11.0700

 

1.0378

 

 

 

 

 

 

 

 

 

 

 

 

SEC 18: SE, BLOCK 2, LOTS 12, 13, 14, 15, 16, 17,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18, 19 OF THE LAYTON SUBDIVISION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100056

 

DONALD J SHELLEY AND PATRICIA JO ANNE SHELLY, HUSBAND AND WIFE

 

DAN H SEBASTIAN

 

10/14/70

 

ADAMS

 

1663

 

414

 

 

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:

 

4.8800

 

4.8800

 

0.4575

 

 

 

 

 

 

 

 

 

 

 

 

 

 

T1S R67W

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 18: BLOCK 1, LOTS 5, 6, 7, 8 OF THE LAYTON SUBDIVISION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100057

 

LOUIS A CARICATO AND BETTE JEAN CARICATO, HUSBAND AND WIFE

 

DAN H SEBASTIAN

 

10/14/70

 

ADAMS

 

1676

 

78

 

916328

 

T1S R67W

SEC 18: SW, BLOCK 1, LOTS 9, 10, 11, 12 OF THE LAYTON SUBDIVISION

 

5.0700

 

5.0700

 

0.4753

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100058

 

JOE A HOLEMAN AND IONE S HOLEMAN, HUSBAND AND WIFE

 

DAN H SEBASTIAN

 

10/14/70

 

ADAMS

 

411

 

 

 

912374

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:

 

5.2300

 

5.2300

 

0.4903

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

T1S R67W

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 18: SW, BLOCK 1, LOTS 1, 2, 3, 4 OF THE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LAYTON SUBDIVISION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100059

 

SAMUEL L DUNHAM AND CARMA J DUNHAM, HUSBAND AND WIFE

 

DAN H SEBASTIAN

 

10/14/70

 

ADAMS

 

1663

 

401

 

912368

 

T1S R67W

 

5.0700

 

5.0700

 

0.4753

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 18: SW, BLOCK 2, LOTS 5, 6, 7, 8 OF THE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LAYTON SUBDIVISION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100060

 

CHARLES D HOYT AND JEANNETTE L HOYT, HUSBAND AND WIFE

 

DAN H SEBASTIAN

 

11/04/70

 

ADAMS

 

1663

 

408

 

912372

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:

 

5.0300

 

5.0300

 

0.4716

 

 

T1S R67W

 

 

 

 

 

 

 

 

SEC 18: BLOCK 2, LOT 1, 2, 3, 4 OF THE LAYTON

 

 

 

 

 

 

 

 

 

16

--------------------------------------------------------------------------------


 

Lease

 

Lessor Name

 

Lessee Name

 

Eff Date

 

Rec County

 

Book

 

Page

 

Entry

 

Legal Description

 

Gross Acres

 

Net Acres

 

PSC Net Acres

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUBDIVISION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100061

 

TERYL J RICHMAN AND CARYLON J RICHMAN, HUSBAND AND WIFE

 

DAN H SEBASTIAN

 

10/14/70

 

ADAMS

 

1663

 

421

 

912379

 

T1S R67W

 

5.0300

 

5.0300

 

0.4716

 

 

 

 

 

 

 

 

 

 

 

 

SEC 18: SW, BLOCK 2, LOTS 9, 10, 11 OF THE LAYTON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUBDIVISION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100062

 

D GEORGE LAYTON AND EDNA E LAYTON, HUSBAND AND WIFE

 

DAN H SEBASTIAN

 

10/14/70

 

ADAMS

 

1676

 

63

 

916322

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:

 

47.7900

 

47.7900

 

4.4803

 

 

 

 

 

 

 

 

 

 

 

 

T1S R67W

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 18: A PORTION OF THE SW AS MORE PARTICULARLY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DESCRIBED BY THE LEASE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100063

 

GARY H WEBER AND GAYLIA A WEBER, HUSBAND AND WIFE

 

CREST OIL AND GAS COMPANY

 

06/06/72

 

ADAMS

 

1864

 

 

 

652653

 

T1S R67W

 

5.4700

 

5.4700

 

0.5128

 

 

 

 

 

 

 

 

 

 

 

 

SEC 18: A PORTION OF THE SW AS MORE PARTICULARLY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DESCRIBED BY THE LEASE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100064

 

D GEORGE LAYTON AND EDNA E LAYTON, HUSBAND AND WIFE

 

CREST OIL AND GAS COMPANY

 

06/16/72

 

ADAMS

 

1864

 

654

 

916322

 

T1S R67W

 

0.3500

 

0.3500

 

0.0328

 

 

 

 

 

 

 

 

 

 

 

 

SEC 18: IN THE SW, A STRIP OF LAND BEGINNING IN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE SE CORNER OF SAID SW,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THENCE 20 FEET WEST, THENCE RUNNING NORTH 760.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FEET, THENCE EAST 20 FEET

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TO THE BORDER LINE OF SAID SW, THENCE SOUTH TO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE POINT OF BEGINNING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100065

 

FIRST INTERSTATE BANK OF DENVER, SUCCESSOR TRUSTEE OF JOSEPH A LEISLE

 

MARTINEX CORPORATION

 

01/09/85

 

ADAMS

 

2962

 

432

 

R552153

 

T1S R67W

 

160.0000

 

160.0000

 

80.0000

 

 

 

 

 

 

 

 

 

 

 

 

SEC 8: NE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BASE OF THE SUSSEX TO BASE OF THE DAKOTA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100066

 

FRANCIS I TSUZUKI AND CALVIN C MCCREGOR

 

SANDS-AMERICAN CORP

 

04/26/73

 

ADAMS

 

1870

 

392

 

 

 

T1S R67W

 

150.0000

 

150.0000

 

75.0000

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: NE, EXCEPT A PARCEL AS MORE PARTICULARLY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DESCRIBED BY THE LEASE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100068A

 

BROMLEY & BUCKLEY LLC

 

PETROSHARE CORP

 

10/26/16

 

ADAMS

 

 

 

 

 

2016000095806

 

T1S R66W

 

237.6600

 

118.8300

 

59.4150

 

 

 

 

 

 

 

 

 

 

 

 

SEC 17: A PORTION OF THE NE AS MORE PARTICULARLY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DESCRIBED BY THE LEASE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100068B

 

CASE 238 LLC

 

PETROSHARE CORP

 

10/26/16

 

ADAMS

 

 

 

 

 

201600095808

 

T1S R66W

 

237.6600

 

118.8300

 

59.4150

 

 

 

 

 

 

 

 

 

 

 

 

SEC 17: A PORTION OF THE NE AS MORE PARTICULARLY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DESCRIBED BY THE LEASE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100069

 

CLARKE D CARLSON, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY

 

PETROSHARE CORP

 

10/26/16

 

ADAMS

 

 

 

 

 

2016000095807

 

T1S R66W

 

2.2195

 

2.2195

 

1.1098

 

 

 

 

 

 

 

 

 

 

 

 

SEC 17: THAT PART OF THE NE AS MORE PARTICULARLY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DESCRIBED BY THE LEASE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100070A

 

SABLE LAND LLC

 

PETROSHARE CORP

 

10/26/16

 

ADAMS

 

 

 

 

 

2016000095809

 

T1S R66W

 

129.7037

 

69.4841

 

34.7420

 

 

 

 

 

 

 

 

 

 

 

 

SEC 31: A PARCEL OF LAND IN THE NW AS MORE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PARTICULARLY DESCRIBED BY THE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LEASE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100075

 

CHAMPLIN PETROLEUM COMPANY

 

AMOCO PRODUCTION COMPANY

 

05/01/72

 

ADAMS

 

671

 

 

 

9690269

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS: T1S R65W

 

613.7600

 

613.7600

 

227.5874

 

 

17

--------------------------------------------------------------------------------


 

Lease

 

Lessor Name

 

Lessee Name

 

Eff Date

 

Rec County

 

Book

 

Page

 

Entry

 

Legal Description

 

Gross Acres

 

Net Acres

 

PSC Net Acres

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 15: S2SE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 19: SE, E2SW, LOT 2 (53.76 acres ADA W2SW4)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 23: SW, W2SE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100076

 

UNION PACIFIC RAILROAD

 

PAN AMERICAN PETROLEUM CORPORATION

 

08/06/70

 

ADAMS

 

1623

 

63

 

899244

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:

 

475.0200

 

475.0200

 

166.2570

 

 

 

 

 

 

 

 

 

 

 

 

T1S R64W

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 17: W2NW, N2SE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 19: LOT 1 (76.36, ADA W2NW), E2NW, S2 LOT 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(38.66, ADA SWSW), SESW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 29: N2NW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100077

 

CHAMPLIN PETROLEUM COMPANY

 

AMOCO PRODUCTION COMPANY, A DELAWARE CORPORATION

 

05/01/72

 

ADAMS

 

1807

 

160

 

966651

 

T2S R64W

 

880.0000

 

880.0000

 

308.0000

 

 

 

 

 

 

 

 

 

 

 

 

SEC 21: NESE, S2SE, NWSE, NW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 23: N2SW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 25: N2SE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 27: NW,SE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

T2S R65W

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 13: W2NW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100078

 

CHAMPLIN PETROLEUM COMPANY

 

AMOCO PRODUCTION COMPANY

 

06/30/77

 

ADAMS

 

2167

 

15

 

 

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:

 

1280.8000

 

1280.8000

 

448.2800

 

 

 

 

 

 

 

 

 

 

 

 

T1S R59W

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 33: S2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

T2S R59W

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 5: SW, NWSE, S2SE, NESE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

T2S R60W

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 13: SW, NW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 3: LOT 3(40.30), LOT 4(40.50), S2NW, SW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100079

 

CHAMPLIN PETROLEUM COMPANY

 

AMOCO PRODUCTION COMPANY

 

04/26/71

 

ADAMS

 

1723

 

140

 

931331

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:

 

1120.0000

 

1120.0000

 

392.0000

 

 

 

 

 

 

 

 

 

 

 

 

T2S R63W

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 3: S2NW, N2SE, S2SW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 15: W2 (LIMITED TO DEPTHS BELOW THE BASE OF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE “J” SANDSTONE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FORMATION)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 21: SWSW, NW(LIMITED TO THE BASE OF THE “J”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SANDSTONE FORMATION)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 27: NESE, SWNW, W2SW, SESW, SESE, NWSE, NESW,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SWSE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100080

 

UNION PACIFIC RAILROAD COMPANY

 

PAN AMERICAN PETROLEUM COMPANY

 

08/06/70

 

ADAMS

 

1623

 

66

 

899245

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:

 

160.0000

 

160.0000

 

56.0000

 

 

 

 

 

 

 

 

 

 

 

 

T1S R64W

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 35: SW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100081A

 

WALT HABEL, INC

 

JOHN W MCKNAB

 

07/05/69

 

ADAMS

 

1535

 

425

 

870137

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:

 

840.0000

 

837.5000

 

293.1250

 

 

 

 

 

 

 

 

 

 

 

 

T2S R62W

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 22: W2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 23: W2NW, SW, N2SE, SESE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 34: E2NW, NESW, SESW LIMITED TO DEPTHS BELOW

 

 

 

 

 

 

 

 

18

--------------------------------------------------------------------------------


 

Lease

 

Lessor Name

 

Lessee Name

 

Eff Date

 

Rec County

 

Book

 

Page

 

Entry

 

Legal Description

 

Gross Acres

 

Net Acres

 

PSC Net Acres

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7270'

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100081B

 

JOHN T BURCH

 

JOHN W MCKNAB

 

07/28/69

 

ADAMS

 

1536

 

72

 

870246

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:

 

40.0000

 

2.5000

 

0.8750

 

 

 

 

 

 

 

 

 

 

 

 

T2S R62W

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 23:SWSW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100082

 

CHAMPLIN PETROLEUM COMPANY

 

AMOCO PRODUCTION COMPANY

 

03/14/72

 

ADAMS

 

1793

 

445

 

958256

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:

 

200.0000

 

200.0000

 

70.0000

 

 

 

 

 

 

 

 

 

 

 

 

T2S R62W

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 23: E2NW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

T3S R62W

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 5: S2SE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 9: NWSW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100083

 

STATE OF COLORADO

 

ROBERT L BAYLESS, AGENT

 

03/30/89

 

ADAMS

 

3564

 

613

 

B882077

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:

 

320.0000

 

320.0000

 

152.4179

 

 

 

 

 

 

 

 

 

 

 

 

T1S R65W

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 16: E2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100084

 

CHAMPLIN PETROLEUM COMPANY

 

AMOCO PRODUCTION COMPANY

 

10/05/77

 

ARAPAHOE

 

2685

 

496

 

1686706

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:

 

679.6300

 

679.6300

 

237.8705

 

 

 

 

 

 

 

 

 

 

 

 

T5S R62W

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 29: NWNW, W2SE, S2SW, N2SW, S2NW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

T5S R63W

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 1: LOT 2 (79.63 ADA N2NW), S2NW, S2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100085

 

CHAMPLIN PETROLEUM COMPANY

 

AMOCO PRODUCTION COMPANY

 

07/02/76

 

ARAPAHOE

 

2477

 

29

 

 

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:

 

320.0000

 

320.0000

 

112.0000

 

 

 

 

 

 

 

 

 

 

 

 

T4S 63W

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 35: SW, S2NW, SWSE, NWSE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100086

 

CHAMPLIN PETROLEUM COMPANY

 

AMOCO PRODUCTION COMPANY

 

08/01/77

 

ELBERT

 

309

 

187

 

 

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:

 

720.0000

 

720.0000

 

252.0000

 

 

 

 

 

 

 

 

 

 

 

 

T6S R64W

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 15: W2SE, SESE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 17: NESW, W2SE, NESE, S2SW, SESE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 19: W2SE, W2NE, SESE, NESE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 21: NWNW, SWNW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100087

 

LORENA M NORDMAN ESTATE BY

 

ROCKY MOUNTAIN PRODUCTION COMPANY

 

08/18/82

 

ELBERT

 

349

 

955

 

243425

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:

 

320.0000

 

320.0000

 

112.0000

 

 

 

 

 

 

 

 

 

 

 

 

T6S R64W

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 20: E2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100088

 

CHAMPLIN PETROLEUM COMPANY

 

AMOCO PETROLEUM COMPANY

 

12/12/77

 

WELD

 

821

 

 

 

1742594

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:

 

1680.0000

 

1680.0000

 

607.5472

 

 

 

 

 

 

 

 

 

 

 

 

T1N R64W

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 27: SESE (LIMITED TO 7754’), SW (LIMITED TO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7852’), S2NW (LIMITED TO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7879'), W2SE, NESE (LIMITED TO 7754');

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 33: W2SW, E2SW, SE (LIMITED TO “J” SANDSTONE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FORMATION)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 35: NW, N2SW (LIMITED TO 7730’)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 31: E2W2, W2SE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

T1N 63W

 

 

 

 

 

 

 

 

19

--------------------------------------------------------------------------------


 

Lease

 

Lessor Name

 

Lessee Name

 

Eff Date

 

Rec County

 

Book

 

Page

 

Entry

 

Legal Description

 

Gross Acres

 

Net Acres

 

PSC Net Acres

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 29: NWNW, NENW, S2NW, SW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 31: N2SE, E2SW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100089A

 

RAYMOND L KISSLER AND MILDREDR KISSLER, HUSBAND AND WIFE

 

CENTENNIAL PETROLEUM, INC

 

03/19/82

 

WELD

 

967

 

861

 

01890931

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:

 

30.6900

 

15.3450

 

6.1953

 

 

 

 

 

 

 

 

 

 

 

 

T4N R66W

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 21: THAT PORTION OF THE N2NW LYING EAST OF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE EASTERLY RIGHT-OF-WAY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LINE OF THE WESTERN MUTUAL COMPANY DITCH,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTAINING 30.69 ACRES, MORE OR LESS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100089B

 

LILLIE M ECKHARDT ESTATE

 

CENTENNIAL PETROLEUM INC

 

05/01/82

 

WELD

 

970

 

 

 

01895211

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:

 

30.6900

 

7.6725

 

3.0976

 

 

 

 

 

 

 

 

 

 

 

 

T4N R66W

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 21: THAT PORTION OF THE N2NW LYING EAST OF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE EASTERLY RIGHT-OF-WAY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LINE OF THE WESTERN MUTUAL COMPANY DITCH,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTAINING 30.69 ACRES, MORE OR LESS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100089C

 

FLORENCE C MILLER, A WIDOW

 

CENTENNIAL PETROLEUM INC

 

04/19/82

 

WELD

 

970

 

 

 

1895212

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:

 

30.6900

 

7.6725

 

3.0976

 

 

 

 

 

 

 

 

 

 

 

 

T4N R66W

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 21: THAT PORTION OF THE N2NW LYING EAST OF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE EASTERLY RIGHT-OF-WAY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LINE OF THE WESTERN MUTUAL COMPANY DITCH,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTAINING 30.69 ACRES, MORE OR LESS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100090

 

UNION PACIFIC RAILROAD COMPANY

 

PAN AMERICAN PETROLEUM CORPORATION

 

08/11/70

 

ADAMS

 

1623

 

299

 

899402

 

T3S R61W

 

234.3500

 

234.3500

 

82.0225

 

 

 

 

 

 

 

 

 

 

 

 

SEC 9: NWSE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 15: E2SW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 17: SWNW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 19: LOT 2 (34.35 ADA SWNW), SENW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100091

 

UNION PACIFIC RAILROAD COMPANY

 

PAN AMERICAN PETROLEUM CORPORATION

 

11/09/70

 

ADAMS

 

1651

 

6

 

908336

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:

 

560.0000

 

560.0000

 

196.0000

 

 

 

 

 

 

 

 

 

 

 

 

T2S 63W

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 1: E2SW, W2SE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 11: E2W2, SE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 25: W2NW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100092

 

UNION PACIFIC RAILROAD COMPANY

 

PAN AMERICAN PETROLEUM CORPORATION

 

01/04/71

 

ADAMS

 

1666

 

52

 

913126

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:

 

320.0000

 

320.0000

 

112.0000

 

 

 

 

 

 

 

 

 

 

 

 

T1S R63W

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 7: E2NW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

T1S R64W

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 1: NWSW, NESW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 5: NWSE, NESE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 9: W2SE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100093

 

CHAMPLIN PETROLEUM COMPANY

 

AMOCO PRODUCTION COMPANY

 

08/02/71

 

ADAMS

 

1743

 

178

 

937830

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:

 

120.0000

 

120.0000

 

42.0000

 

 

 

 

 

 

 

 

 

 

 

 

T2S 61W

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 15: N2SW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 19: SWSE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100094

 

CHAMPLIN PETROLEUM COMPANY

 

AMOCO PRODUCTION COMPANY

 

10/25/71

 

ADAMS

 

1767

 

180

 

 

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:

 

360.0000

 

360.0000

 

174.7803

 

 

20

--------------------------------------------------------------------------------


 

Lease

 

Lessor Name

 

Lessee Name

 

Eff Date

 

Rec County

 

Book

 

Page

 

Entry

 

Legal Description

 

Gross Acres

 

Net Acres

 

PSC Net Acres

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

T2S R66W

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 9: W2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 11: SWSW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100095

 

CHAMPLIN PETROLEUM COMPANY

 

AMOCO PRODUCTION COMPANY

 

10/31/75

 

ADAMS

 

2041

 

119

 

B010058

 

T2S R64W
SEC 31: E2SW

 

80.0000

 

80.0000

 

28.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100096

 

CHAMPLIN PETROLEUM COMPANY

 

AMOCO PRODUCTION COMPANY

 

01/30/76

 

ADAMS

 

2082

 

672

 

B036256

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:

 

120.0000

 

120.0000

 

42.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

T3S R62W

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 21: S2SW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 23: SWNW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100097

 

CHAMPLIN PETROLEUM COMPANY

 

AMOCO PRODUCTION COMPANY

 

10/01/76

 

ADAMS
WELD

 

2122
1284

 

257

 

 

2235518

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:

 

640.0000

 

640.0000

 

218.6000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

T1S R65W

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 3: S2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

T1N R65W

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 21: S2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100098

 

CHAMPLIN PETROLEUM COMPANY

 

AMOCO PRODUCTION COMPANY

 

06/13/77

 

ADAMS

 

2163

 

127

 

B086114

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:

 

1369.2800

 

1369.2800

 

479.2480

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

T1S R62W

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 21: S2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 31: LOT 2 (89.28), E2SW ADA SW, (LIMITED TO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEPTHS BELOW 7578’)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 33: SW, NWSE, S2SE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

T1S R63W

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 15: E2W2, N2SE, SWSE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 25: SW, N2SE, SWSE, SESE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100099

 

CHAMPLIN PETROLEUM COMPANY

 

AMOCO PRODUCTION COMPANY

 

06/17/77

 

ADAMS

 

2161

 

407

 

B085078

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:

 

960.0000

 

960.0000

 

336.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

T1S R61W

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 3: S2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 27: W2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 35: SW, NW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100100

 

CHAMPLIN PETROLEUM COMPANY

 

AMOCO PRODUCTION COMPANY

 

04/01/77

 

ADAMS

 

2147

 

154

 

B076338

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:

 

200.0000

 

200.0000

 

70.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

T2S R61W

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 11: S2SW, W2NW, NWSW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100101

 

CHAMPLIN PETROLEUM COMPANY

 

AMOCO PRODUCTION COMPANY

 

03/03/77

 

ELBERT

 

306

 

140

 

213950

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:

 

160.0000

 

160.0000

 

56.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

T6S R62W

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 1: N2SW, SWSW, SESW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100102

 

CHAMPLIN PETROLEUM COMPANY

 

AMOCO PRODUCTION COMPANY

 

10/11/76

 

WELD

 

787

 

1709361

 

 

 

T1N R64W
SEC 15: E2NW, W2SW, W2SE

 

240.0000

 

240.0000

 

84.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100103A

 

OLIN J THOMPSON AND MYRTLE E THOMPSON, WIFE

 

THE COLTON COMPANY

 

05/09/81

 

ADAMS

 

2535

 

186

 

B311665

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:

 

80.0000

 

40.0000

 

14.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

T3S R61W

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: S2SW

 

 

 

 

 

 

 

 

21

--------------------------------------------------------------------------------


 

Lease

 

Lessor Name

 

Lessee Name

 

Eff Date

 

Rec County

 

Book

 

Page

 

Entry

 

Legal Description

 

Gross Acres

 

Net Acres

 

PSC Net Acres

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100103B

 

CLARA A PRICE, WIDOW

 

THE COLTON COMPANY

 

05/09/81

 

ADAMS

 

2535

 

184

 

B311664

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:

 

80.0000

 

40.0000

 

14.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

T3S R61W

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: S2SW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100104

 

CHARLES T HEINRICY AND DAVEDA M HEINRICY

 

JOHN W MCKNAB

 

07/07/69

 

ADAMS

 

1534

 

196

 

869650

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:

 

80.0000

 

80.0000

 

28.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

T3S R62W

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 22: N2NE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100105

 

THE WESTERN MUTUAL DITCH COMPANY, FORMERLY

 

CENTENNIAL PETROLEUM INC

 

09/07/82

 

WELD

 

977

 

 

 

1903523

 

INSOFAR AND ONLY INSOFAR AS LEASE COVERS:

 

2.6500

 

2.6500

 

1.0699

 

 

 

THE WESTERN DRAINAGE AND WATER SUPPLY COMPANY

 

 

 

 

 

 

 

 

 

 

 

 

T4N R66W

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 21: THAT PORTION OF THE WESTERN MUTUAL DITCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMPANY DITCH LYING IN THE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

N2NW4, CONTAINING 2.65 ACRES, MORE OR LESS.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100106

 

JAMES D KISSLER AND MARILEE KISSLER, HUSBAND AND WIFE

 

CENTENNIAL PETROLEUM, INC

 

03/19/82

 

WELD

 

967

 

 

 

1890933

 

T4N R66W

 

46.6600

 

46.6600

 

18.8382

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 21:THAT PORTION OF THE N2NW4 LYING WEST OF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE WESTERLY RIGHT-OF-WAY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LINE OF THE WESTERN MUTUAL DITCH COMPANY DITCH,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTAINING 46.66 ACRES,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MORE OR LESS, BEING A PORTION OF TRACT B OF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RECORDED EXEMPTION NO.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1057-21-1-RE4805, ACCORDING TO THE MAP THEREOF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RECORDED JULY 30,2008 UNDER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RECEPTION NO. 3569377, RECORD OF WELD COUNTY,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COLORADO.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100112

 

ANNINO L MARSELLA AND FRANCESCA MARSELLA AS JOINT TENANTS

 

PETROSHARE CORP

 

01/06/17

 

ADAMS

 

 

 

 

 

2017000009646

 

T1S R66W

 

16.9800

 

16.9800

 

8.4900

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 20: A PART OF THE NE AS MORE PARTICULARLY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DESCRIBED BY THE LEASE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100113

 

MICHAEL R MCCRORY

 

PETROSHARE CORP

 

01/11/17

 

ADAMS

 

 

 

 

 

2017000009645

 

1S 66W

 

2.2397

 

2.2397

 

1.1199

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 20: LOT 3A, A RESUBDIVISION OF MEADOW LARK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRES, ACCORDING TO THE PLAT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RECORDED 02-14-1980 AT RECEPTION NO B248850

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100114A

 

THE EGIDIO AND CLARA SERAFINI TRUST DATED FEBRUARY 24, 2013

 

PETROSHARE CORP

 

12/21/16

 

ADAMS

 

 

 

 

 

20017000018012

 

T1S R66W

 

5.0467

 

2.5234

 

1.2617

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 17: LOT 3, BAECHLER TRACT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100114B

 

THE FRANCO AND TERASA SERAFINI TRUST DATED FEBRUARY 24, 2013

 

PETROSHARE CORP

 

12/21/16

 

ADAMS

 

 

 

 

 

2017000018013

 

T1S R66W
SEC 17: LOT 3, BAECHLER TRACT

 

5.0467

 

2.5234

 

1.2617

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100115

 

FORTERRA INVESTMENTS, LTD

 

PETROSHARE CORP

 

02/01/17

 

ADAMS

 

 

 

 

 

2017000017176

 

T1S R66W

 

42.2839

 

42.2839

 

21.1420

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 20: A PARCEL OF LAND IN THE NE AND THE W2SE AS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MORE PARTICULARLY DESCRIBED BY THE LEASE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100116

 

FORTERRA INVESTMENTS, LTD

 

PETROSHARE CORP

 

02/01/17

 

ADAMS

 

 

 

 

 

2017000017177

 

T1S R66W

 

10.0080

 

10.0080

 

5.0040

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 20: A TRACT OF LAND IN THE NWSE AS MORE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PARTICULARLY DESCRIBED BY THE LEASE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100117

 

FORTERRA INVESTMENTS, LTD

 

PETROSHARE CORP

 

02/01/17

 

ADAMS

 

 

 

 

 

2017000017178

 

T1S R66W

 

1.5890

 

1.5890

 

0.7945

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 20: A TRACT OF LAND IN THE SE AS MORE

 

 

 

 

 

 

 

 

22

--------------------------------------------------------------------------------


 

Lease

 

Lessor Name

 

Lessee Name

 

Eff Date

 

Rec County

 

Book

 

Page

 

Entry

 

Legal Description

 

Gross Acres

 

Net Acres

 

PSC Net Acres

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PARTICULARLY DESCRIBED BY THE LEASE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100118

 

DAVID B ATKINS AND RENEE J ATKINS, AS JOINT TENANTS

 

PETROSHARE CORP

 

12/08/16

 

ADAMS

 

 

 

 

 

2017000015507

 

T1S R66W

 

5.0460

 

5.0460

 

2.5230

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 17: LOT 2 BAECHLER TRACT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100120A

 

COBANK, FCB, SUCCESSOR TO US AGBANK FCB

 

MORNING GUN EXPLORATION, LLC

 

10/08/14

 

WELD

 

 

 

 

 

4055676

 

T7N R59W
SEC 26: N2NE

 

80.0000

 

40.0000

 

20.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100121A

 

COBANK, FCB, SUCCESSOR TO US AGBANK FCB

 

MORNING GUN EXPLORATION LLC

 

03/19/15

 

WELD

 

 

 

 

 

4097343

 

T7N R63W

 

160.8000

 

80.4000

 

40.2000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 2: NE (LOTS 1, 2, S2NE)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO DEPTHS AND FORMATIONS FROM THE SURFACE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TO 50’ ABOVE THE TOP OF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE J SAND FORMATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100122A

 

COBANK, FCB, SUCCESSOR TO US AGBANK FCB

 

MORNING GUN EXPLORATION LLC

 

03/19/15

 

WELD

 

 

 

 

 

4097190

 

T7N R63W

 

160.5600

 

80.2800

 

40.1400

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 2: NW (LOTS 3, 4, S2NW)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO DEPTHS AND FORMATIONS FROM THE SURFACE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TO 50’ ABOVE THE TOP OF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE J SAND FORMATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100123A

 

KENT HAMILTON

 

MORNING GUN EXPLORATION LLC

 

07/02/15

 

WELD

 

 

 

 

 

4144911

 

T7N R63W

 

320.0000

 

49.0560

 

24.5280

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 11: S2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO DEPTHS AND FORMATIONS FROM THE SURFACE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TO 50’ ABOVE THE TOP OF THE J SAND FORMATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100123B

 

THE NAOMI H WARD REVOCABLE TRUST DATED 6/17/2011, NAOMI H WARD, ALSO KNOW AS
NAOMI D WARD, AS TRUSTEE

 

MORNING GUN EXPLORATION LLC

 

07/07/15

 

WELD

 

 

 

 

 

4144912

 

T7N R63W

 

320.0000

 

49.0560

 

24.5280

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 11: S2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO DEPTHS AND FORMATIONS FROM THE SURFACE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TO 50’ ABOVE THE TOP OF THE J SAND FORMATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100123C

 

SANDRA G HARPER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY

 

MORNING GUN EXPLORATION LLC

 

07/02/15

 

WELD

 

 

 

 

 

4144913

 

T7N R63W

 

320.0000

 

49.0560

 

24.5280

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 11: S2

 

LIMITED TO DEPTHS AND FORMATIONS FROM THE SURFACE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TO 50’ ABOVE THE TOP OF THE J SAND FORMATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100123D

 

SUSAN M BOULTER TRUST DATED NOVEMBER 25, 1997 A/K/A SUSAN M DAVIS, SCOTT L
DAVIS, AS TRUSTEE

 

MORNING GUN EXPLORATION LLC

 

02/01/16

 

WELD

 

 

 

 

 

4201768

 

T7N R63W

 

320.0000

 

160.0000

 

80.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 11: S2

 

LIMITED TO DEPTHS AND FORMATIONS FROM THE SURFACE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TO 50’ ABOVE THE TOP OF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE J SAND FORMATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100124A

 

COBANK, FCB, SUCCESSOR TO US AGBANK FCB

 

MORNING GUN EXPLORATION LLC

 

09/16/15

 

WELD

 

 

 

 

 

4167516

 

T7N R63W

 

160.0000

 

80.0000

 

40.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 24: NW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO DEPTHS AND FORMATIONS FROM THE SURFACE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TO 50’ ABOVE THE TOP OF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE J SAND FORMATION

 

 

 

 

 

 

 

 

23

--------------------------------------------------------------------------------


 

Lease

 

Lessor Name

 

Lessee Name

 

Eff Date

 

Rec County

 

Book

 

Page

 

Entry

 

Legal Description

 

Gross Acres

 

Net Acres

 

PSC Net Acres

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100125

 

BCK HEATH PROPERTY, LLC, A COLORADO LIMITED LIABILITY COMPANY, BURTON C KROSS,
MANAGER

 

MORNING GUN EXPLORATION LLC

 

09/29/15

 

WELD

 

 

 

 

 

4179264

 

T7N R63W

 

160.0000

 

160.0000

 

80.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 11:NE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO DEPTHS AND FORMATIONS FROM THE SURFACE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TO 50’ ABOVE THE TOP OF THE J SAND FORMATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100126

 

BCK HEATH PROPERTY, LLC, A COLORADO LIMITED LIABILITY COMPANY, BURTON C KROSS,
MANAGER

 

MORNING GUN EXPLORATION LLC

 

09/29/15

 

WELD

 

 

 

 

 

4167517

 

T7N R63W

 

160.0000

 

160.0000

 

80.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10: SW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO DEPTHS AND FORMATIONS FROM THE SURFACE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TO 50’ ABOVE THE TOP OF THE J SAND FORMATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100127

 

GRANT MYERS, TRUSTEE AND HIS SUCCESSORS IN TRUST UNDER THE GRANT G MYERS
REVOCABLE TRUST, DATED JUNE 24, 2015

 

MORNING GUN EXPLORATION LLC

 

09/08/15

 

WELD

 

 

 

 

 

4167518

 

T7N R63W

 

160.0000

 

160.0000

 

80.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 3: SW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO DEPTHS AND FORMATIONS FROM THE SURFACE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TO 50’ ABOVE THE TOP OF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE J SAND FORMATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100128A

 

KEVIN P BRUMLEY AND FAITH I BRUMLEY, HUSBAND AND WIFE

 

MORNING GUN EXPLORATION LLC

 

10/29/15

 

WELD

 

 

 

 

 

4177054

 

T7N R63W

 

154.5800

 

77.2900

 

38.6450

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 11: LOTS A, B, C, AND D OF RECORDED EXEMPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NO 0713-11-2 RE-4642,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ALSO DESCRIBED AS THE NW/4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO DEPTHS AND FORMATIONS FROM THE SURFACE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TO 50’ ABOVE THE TOP OF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE J SAND FORMATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100129A

 

THE KAREN R HALEY REVOCABLE TRUST DATED FEBRUARY 8, 2002, KAREN R HALEY, AS
TRUSTEE

 

MORNING GUN EXPLORATIONS LLC

 

02/26/16

 

WELD

 

 

 

 

 

4201767

 

T7N R63W

 

200.0000

 

40.0000

 

20.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 2: E2E2SW, SE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO DEPTHS AND FORMATIONS FROM THE SURFACE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TO 50’ ABOVE THE TOP OF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE J SAND FORMATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100129B

 

WAYNE BALL, ALSO KNOWN AS WAYNE E BALL ADN JUANITA J BALL, HUSBAND AND WIFE

 

MORNING GUN EXPLORATION LLC

 

02/17/16

 

WELD

 

 

 

 

 

4201769

 

T7N R63W

 

200.0000

 

100.0000

 

50.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 2: E2E2SW, SE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO DEPTHS AND FORMATIONS FROM THE SURFACE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TO 50’ ABOVE THE TOP OF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE J SAND FORMATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100129C

 

GARLAND R BALL, A SINGLE MAN

 

MORNING GUN EXPLORATION LLC

 

04/29/16

 

WELD

 

 

 

 

 

4225558

 

T7N R63W

 

200.0000

 

5.0000

 

2.5000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 2: E2E2SW, SE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO DEPTHS AND FORMATIONS FROM THE SURFACE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TO 50’ ABOVE THE TOP OF THE J SAND FORMATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100129D

 

TODD G BALL, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY

 

MORNING GUN EXPLORATION LLC

 

04/29/16

 

WELD

 

 

 

 

 

4225559

 

T7N R63W
SEC 2: E2E2SW, SE

 

200.0000

 

5.0000

 

2.5000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

24

--------------------------------------------------------------------------------


 

Lease

 

Lessor Name

 

Lessee Name

 

Eff Date

 

Rec County

 

Book

 

Page

 

Entry

 

Legal Description

 

Gross Acres

 

Net Acres

 

PSC Net Acres

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO DEPTHS AND FORMATIONS FROM THE SURFACE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TO 50’ ABOVE THE TOP OF THE J SAND FORMATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100130A

 

COBANK FCB, A FEDERALLY CHARTERED INSTRUMENT OF THE UNITED STATES

 

MORNING GUN EXPLORATION LLC

 

11/13/15

 

ADAMS

 

 

 

 

 

2016000005856

 

T1S R67W

 

160.0000

 

80.0000

 

40.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 8: NW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED TO DEPTHS AND FORMATIONS FROM THE SURFACE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TO THE BASE OF THE SUSSEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FORMATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100131A

 

COBANK, FCB, SUCCESSOR TO US AGBANK FCB

 

MORNING GUN EXPLORATION, LLC

 

10/08/14

 

ADAMS

 

 

 

 

 

2014000073208

 

T2S R61W
SEC 6: LOTS 3, 4, 5, SENW

 

160.0400

 

80.0200

 

40.0100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100132A

 

COBANK, FCB, SUCCESSOR TO US AGBANK FCB

 

MORNING GUN EXPLORATION, LLC

 

10/08/14

 

ADAMS

 

 

 

 

 

2014000073208

 

T2S R61W
SEC 6: NE

 

160.0000

 

80.0000

 

40.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100133A

 

COBANK, FCB, SUCCESSOR TO US AGBANK FCB

 

MORNING GUN EXPLORATION, LLC

 

10/08/14

 

ADAMS

 

 

 

 

 

2014000073208

 

T2S R61W
SEC 6: SW

 

160.0000

 

80.0000

 

40.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100134A

 

COBANK, FCB, SUCCESSOR TO US AGBANK FCB

 

MORNING GUN EXPLORATION, LLC

 

10/08/14

 

ADAMS

 

 

 

 

 

2014000073208

 

T2S R61W
SEC 6: SE

 

160.0000

 

80.0000

 

40.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100135A

 

COBANK, FCB, SUCCESSOR TO US AGBANK FCB

 

MORNING GUN EXPLORATION, LLC

 

10/08/14

 

ADAMS

 

 

 

 

 

2014000073208

 

T2S R61W
SEC 18: LOTS 1, 2, E2NW

 

159.6700

 

79.8350

 

39.9175

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100136A

 

COBANK, FCB, SUCCESSOR TO US AGBANK FCB

 

MORNING GUN EXPLORATION, LLC

 

10/08/14

 

ADAMS

 

 

 

 

 

2014000073208

 

T2S R61W
SEC 18: NE

 

160.0000

 

80.0000

 

40.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100137A

 

COBANK, FCB, SUCCESSOR TO US AGBANK FCB

 

MORNING GUN EXPLORATION, LLC

 

10/08/14

 

ADAMS

 

 

 

 

 

2014000073208

 

T2S R62W

 

160.0000

 

80.0000

 

40.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 12: NW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100137B

 

COBANK, FCB, SUCCESSOR TO US AGBANK FCB

 

MORNING GUN EXPLORATION, LLC

 

10/08/14

 

ADAMS

 

 

 

 

 

2014000073208

 

T2S R62W
SEC 12: NE

 

160.0000

 

80.0000

 

40.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100137C

 

SMITH DONNA ET VIR

 

MORNING GUN EXPLORATION LLC

 

04/28/15

 

ADAMS

 

 

 

 

 

2014000051116

 

T2S R62W
SEC 12: ALL

 

640.0000

 

3.7500

 

1.8751

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100137D

 

SHARON MCCORMICK

 

MORNING GUN EXPLORATION LLC

 

04/28/15

 

ADAMS

 

 

 

 

 

2014000051115

 

T2S R62W
SEC 12: ALL

 

640.0000

 

3.7500

 

1.8751

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100137E

 

LYNN FLOYD, A SINGLE WOMAN

 

MORNING GUN EXPLORATION LLC

 

05/07/15

 

ADAMS

 

 

 

 

 

2015000051114

 

T2S R62W
SEC 12: ALL

 

640.0000

 

3.7500

 

1.8751

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100137F

 

CRAIG MCCORMICK, A SINGLE MAN

 

MORNING GUN EXPLORATION LLC

 

04/28/15

 

ADAMS

 

 

 

 

 

2015000051113

 

T2S R62W
SEC 12: ALL

 

640.0000

 

3.7500

 

1.8751

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100137G

 

PATRICIA ELDER, A SINGLE WOMAN

 

MORNING GUN EXPLORATION LLC

 

05/27/15

 

ADAMS

 

 

 

 

 

2015000051117

 

T2S R62W

SEC 12: ALL

 

640.0000

 

15.0000

 

7.5000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100137H

 

JOSEPH SANDERS, A WIDOWER

 

MORNING GUN EXPLORATION LLC

 

05/15/15

 

ADAMS

 

 

 

 

 

2015000051118

 

T2S R62W
SEC 12: ALL

 

640.0000

 

15.0000

 

7.5000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

25

--------------------------------------------------------------------------------


 

Lease

 

Lessor Name

 

Lessee Name

 

Eff Date

 

Rec County

 

Book

 

Page

 

Entry

 

Legal Description

 

Gross Acres

 

Net Acres

 

PSC Net Acres

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100137I

 

KATHLEEN GAIL HILTON WENDELIN AND BRIAN MITCHELL WENDELIN, HUSBAND AND WIFE

 

MORNING GUN EXPLORATION LLC

 

06/25/15

 

ADAMS

 

 

 

 

 

2015000057962

 

T2S R62W
SEC 12: ALL

 

640.0000

 

15.0000

 

7.5000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100139A

 

COBANK, FCB, SUCCESSOR TO US AGBANK FCB

 

MORNING GUN EXPLORATION, LLC

 

10/08/14

 

ADAMS

 

 

 

 

 

2014000073208

 

T2S R62W
SEC 31: SE

 

160.0000

 

40.0000

 

20.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100140A

 

COBANK, FCB, SUCCESSOR TO US AGBANK FCB

 

MORNING GUN EXPLORATION, LLC

 

10/08/14

 

ADAMS

 

 

 

 

 

2014000073208

 

T2S R62W
SEC 31: S2NE

 

80.0000

 

20.0000

 

10.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100141A

 

COBANK, FCB, SUCCESSOR TO US AGBANK FCB

 

MORNING GUN EXPLORATION, LLC

 

10/08/14

 

ADAMS

 

 

 

 

 

2014000073208

 

T2S R63W
SEC 18: NW

 

160.0000

 

80.0000

 

40.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100142A

 

COBANK, FCB, SUCCESSOR TO US AGBANK FCB

 

MORNING GUN EXPLORATION, LLC

 

10/08/14

 

ADAMS

 

 

 

 

 

2014000073208

 

T2S R63W
SEC 18: NE

 

160.0000

 

80.0000

 

40.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100143A

 

COBANK, FCB, SUCCESSOR TO US AGBANK FCB

 

MORNING GUN EXPLORATION, LLC

 

10/08/14

 

ADAMS

 

 

 

 

 

2014000073208

 

T2S R63W
SEC 26: NE

 

160.0000

 

80.0000

 

40.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100144A

 

COBANK, FCB, SUCCESSOR TO US AGBANK FCB

 

MORNING GUN EXPLORATION, LLC

 

10/08/14

 

ADAMS

 

 

 

 

 

2014000073208

 

T2S R63W
SEC 26: SW

 

160.0000

 

80.0000

 

40.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100145A

 

COBANK, FCB, SUCCESSOR TO US AGBANK FCB

 

MORNING GUN EXPLORATION, LLC

 

10/08/14

 

ADAMS

 

 

 

 

 

2014000073208

 

T3S R62W
SEC 6: NW (LOTS 3, 4, 5, SENW)

 

157.1200

 

78.5600

 

39.2800

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100146A

 

COBANK, FCB, SUCCESSOR TO US AGBANK FCB

 

MORNING GUN EXPLORATION, LLC

 

10/08/14

 

ADAMS

 

 

 

 

 

2014000073208

 

T3S R62W
SEC 6: SW (LOTS 6, 7, E2SE)

 

156.7800

 

78.3900

 

39.1950

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100147A

 

COBANK, FCB, SUCCESSOR TO US AGBANK FCB

 

MORNING GUN EXPLORATION, LLC

 

10/08/14

 

ADAMS

 

 

 

 

 

2014000073208

 

T3S R62W
SEC 6: SE

 

160.0000

 

80.0000

 

40.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100148A

 

COBANK, FCB, SUCCESSOR TO US AGBANK FCB

 

MORNING GUN EXPLORATION LLC

 

02/25/15

 

ADAMS

 

 

 

 

 

2015000016239

 

T3S R62W
SEC 2: SE

 

160.0000

 

80.0000

 

40.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100149A

 

COBANK, FCB, SUCCESSOR TO US AGBANK FCB

 

MORNING GUN EXPLORATION LLC

 

02/25/15

 

ADAMS

 

 

 

 

 

2015000016239

 

T3S R62W
SEC 8: SW

 

160.0000

 

80.0000

 

40.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100150A

 

COBANK, FCB, SUCCESSOR TO US AGBANK FCB

 

MORNING GUN EXPLORATION LLC

 

02/25/15

 

ADAMS

 

 

 

 

 

2015000016239

 

T3S R62W
SEC 8: NW

 

160.0000

 

80.0000

 

40.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100151A

 

COBANK, FCB, SUCCESSOR TO US AGBANK FCB

 

MORNING GUN EXPLORATION LLC

 

02/25/15

 

ADAMS

 

 

 

 

 

2015000016239

 

T3S R62W
SEC 24: N2SW

 

80.0000

 

40.0000

 

20.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100152A

 

COBANK, FCB, SUCCESSOR TO US AGBANK FCB

 

MORNING GUN EXPLORATION LLC

 

02/25/15

 

ADAMS

 

 

 

 

 

2015000016239

 

T3S R62W
SEC 24: S2NW

 

80.0000

 

40.0000

 

20.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100153A

 

COBANK, FCB, SUCCESSOR TO US AGBANK FCB

 

MORNING GUN EXPLORATION LLC

 

02/25/15

 

ADAMS

 

 

 

 

 

2015000016239

 

T3S R62W
SEC 24: NENW

 

40.0000

 

20.0000

 

10.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100154A

 

COBANK, FCB, SUCCESSOR TO US AGBANK FCB

 

MORNING GUN EXPLORATION LLC

 

02/25/15

 

ADAMS

 

 

 

 

 

2015000016239

 

T3S R62W
SEC 24: NWNE

 

40.0000

 

20.0000

 

10.0000

 

 

26

--------------------------------------------------------------------------------


 

Lease

 

Lessor Name

 

Lessee Name

 

Eff Date

 

Rec County

 

Book

 

Page

 

Entry

 

Legal Description

 

Gross Acres

 

Net Acres

 

PSC Net Acres

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100165A

 

SAM WAGNER AND IRENE W WAGNER, HUSBAND AND WIFE

 

PETROSHARE CORP

 

03/14/17

 

ADAMS

 

 

 

 

 

217000031919

 

T1S R65W

 

320.0000

 

80.0000

 

40.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 26: E2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100166A

 

SAM WAGNER AND IRENE W WAGNER, HUSBAND AND WIFE

 

PETROSHARE CORP

 

03/14/17

 

ADAMS

 

 

 

 

 

2017000031920

 

T1S R65W

 

320.0000

 

80.0000

 

40.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10:E2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100166B

 

CLIFFORD WAGNER

 

PETROSHARE CORP

 

04/11/17

 

ADAMS

 

 

 

 

 

2017000035461

 

T1S R65W

 

320.0000

 

26.6666

 

13.3333

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10:E2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100166C

 

JUNE K SULFFRIDGE

 

PETROSHARE CORP

 

04/17/17

 

ADAMS

 

 

 

 

 

2017000037679

 

T1S R65W

 

320.0000

 

32.0000

 

16.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10:E2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100166D

 

LIANA M GIFFORD

 

PETROSHARE CORP

 

04/17/17

 

ADAMS

 

 

 

 

 

2017000035463

 

T1S R65W

 

320.0000

 

32.0000

 

16.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10:E2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100166E

 

BETTY L BULLARD

 

PETROSHARE CORP

 

04/17/17

 

ADAMS

 

 

 

 

 

2017000035462

 

T1S R65W

 

320.0000

 

32.0000

 

16.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10:E2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100166F

 

KENNETH A HARRIS

 

PETROSHARE CORP

 

05/01/17

 

ADAMS

 

 

 

 

 

2017000048264

 

T1S R65W

 

320.0000

 

32.0000

 

16.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10:E2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100166G

 

BETH A TRIBELHORN

 

PETROSHARE CORP

 

04/24/17

 

ADAMS

 

 

 

 

 

201700048266

 

T1S R65W

 

320.0000

 

6.4000

 

3.2000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10:E2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100166H

 

JOHN S GETTMAN

 

PETROSHARE CORP

 

04/24/17

 

ADAMS

 

 

 

 

 

20017000048262

 

T1S R65W

 

320.0000

 

6.4000

 

3.2000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10:E2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100166I

 

BARBARA K SCHILDT

 

PETROSHARE CORP

 

04/24/17

 

ADAMS

 

 

 

 

 

201700048265

 

T1S R65W

 

320.0000

 

6.4000

 

3.2000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10:E2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100166J

 

JAMES K GETTMAN

 

PETROSHARE CORP

 

05/08/17

 

ADAMS

 

 

 

 

 

2017000048261

 

T1S R65W

 

320.0000

 

6.4000

 

3.2000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10:E2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100166K

 

BONNIE J GROVES

 

PETROSHARE CORP

 

05/08/17

 

ADAMS

 

 

 

 

 

2017000048263

 

T1S R65W

 

320.0000

 

6.4000

 

3.2000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 10:E2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100167

 

RODGER BAILEY, POA FOR THELMA I BAILEY

 

PETROSHARE CORP

 

04/10/17

 

ADAMS

 

 

 

 

 

2017000049438

 

T1S R67W

 

2.5000

 

2.5000

 

1.2500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: SENE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100168A

 

DOUG E WERBACH, A SINGLE MAN

 

PETROSHARE CORP

 

03/23/17

 

ADAMS

 

 

 

 

 

2017000049436

 

T1S R66W

 

3.2090

 

1.6045

 

0.8023

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 20: SE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100168B

 

CYNTHIA B WERBACK, A SINGLE WOMAN

 

PETROSHARE CORP

 

03/23/17

 

ADAMS

 

 

 

 

 

2017000049437

 

T1S R66W

 

3.2090

 

1.6045

 

0.8023

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 20: SE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100169

 

JOSE DE JESUS DE LUNA AND MARTHA H DE LUNA, AS JOINT TENANTS

 

PETROSHARE CORP

 

03/10/17

 

ADAMS

 

 

 

 

 

201700023467

 

T1S R66W

 

4.4559

 

4.4559

 

2.2279

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 17: SESW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100175

 

JAMES R VAN METER AND JOYCE L VAN METER, AS JOINT TENANTS

 

PETROSHARE CORP

 

02/07/17

 

ADAMS

 

 

 

 

 

2017000029699

 

T1S R67W

 

0.2404

 

0.2404

 

0.1202

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 1, LOT 6 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

27

--------------------------------------------------------------------------------


 

Lease

 

Lessor Name

 

Lessee Name

 

Eff Date

 

Rec County

 

Book

 

Page

 

Entry

 

Legal Description

 

Gross Acres

 

Net Acres

 

PSC Net Acres

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100176

 

JANET E WEAR, A TENANT IN SEVERALTY

 

PETROSHARE CORP

 

02/07/17

 

ADAMS

 

 

 

 

 

2017000029701

 

T1S R67W

 

0.3076

 

0.3076

 

0.1538

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 3, LOT 24 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100177

 

MARY M FILSINGER, A TENANT IN SEVERALTY

 

PETROSHARE CORP

 

02/15/17

 

ADAMS

 

 

 

 

 

2017000029690

 

T1S R67W

 

0.3013

 

0.3013

 

0.1507

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 2, LOT 9A OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #2, AMENDMENT #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100178

 

ROBERT C HADDEN AND LINDA C HADDEN, AS JOINT TENANTS

 

PETROSHARE CORP

 

02/07/17

 

ADAMS

 

 

 

 

 

2017000030296

 

T1S R67W

 

0.1970

 

0.1970

 

0.0985

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 4, LOT 5 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100179

 

ARIC SANCHEZ

 

PETROSHARE CORP

 

02/07/17

 

ADAMS

 

 

 

 

 

2017000029697

 

T1S R67W

 

0.3091

 

0.3091

 

0.1545

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 3, LOT 20 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100180

 

RONALD LEE PEARMAN II AND DANIELLE PEARMAN

 

PETROSHARE CORP

 

02/07/17

 

ADAMS

 

 

 

 

 

2017000029695

 

T1S R67W

 

0.1722

 

0.1722

 

0.0861

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 6, LOT 3 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100181

 

GUADALUPE BAUTISTA AND CELIA BAUTISTA, AS JOINT TENANTS

 

PETROSHARE CORP

 

02/07/17

 

ADAMS

 

 

 

 

 

2017000029687

 

T1S R67W

 

0.2911

 

0.2911

 

0.1456

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 1, LOT 20 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100182

 

CRAIG S MAURER AND MICHELLE A MILLIGAN, AS JOINT TENANTS

 

PETROSHARE CORP

 

02/15/17

 

ADAMS

 

 

 

 

 

2017000029692

 

T1S R67W

 

0.2108

 

0.2108

 

0.1054

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 2, LOT 7A OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #2, AMENDMENT #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100183

 

ROBERT WALKER ADN ASAKO TSUTSUI, AS JOINT TENANTS

 

PETROSHARE CORP

 

02/15/17

 

ADAMS

 

 

 

 

 

2017000037680

 

T1S R67W

 

0.1721

 

0.1721

 

0.0861

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 5, LOT 19 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100184

 

RICHARD P PHILLIPS

 

PETROSHARE CORP

 

02/07/17

 

ADAMS

 

 

 

 

 

2017000029696

 

T1S R67W

 

0.1721

 

0.1721

 

0.0861

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 6, LOT 5 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100186

 

KATIE RAMIREZ, A TENANT IN SEVERALTY

 

PETROSHARE CORP

 

02/07/17

 

ADAMS

 

 

 

 

 

2017000030301

 

T1S R67W

 

0.1928

 

0.1928

 

0.0964

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 3, LOT 38 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100187

 

LANTZIA C THAO AND OMEE THAO

 

PETROSHARE CORP

 

02/07/17

 

ADAMS

 

 

 

 

 

2017000029698

 

T1S R67W

 

0.2726

 

0.2726

 

0.1363

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 6, LOT 15 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100188

 

LAURA L BINGAMAN

 

PETROSHARE CORP

 

02/15/17

 

ADAMS

 

 

 

 

 

2017000029688

 

T1S R67W

 

0.1722

 

0.1722

 

0.0861

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 5, LOT 21 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100189

 

PATRICIA NIEHOFF AND JAMES NIEHOFF, AS JOINT TENANTS

 

PETROSHARE CORP

 

02/07/17

 

ADAMS

 

 

 

 

 

2017000029694

 

T1S R67W

 

0.3083

 

0.3083

 

0.1542

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 1, LOT 17 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

28

--------------------------------------------------------------------------------


 

Lease

 

Lessor Name

 

Lessee Name

 

Eff Date

 

Rec County

 

Book

 

Page

 

Entry

 

Legal Description

 

Gross Acres

 

Net Acres

 

PSC Net Acres

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100190

 

RIEM SON AND SANA T THACH, AS JOINT TENANTS

 

PETROSHARE CORP

 

02/07/17

 

ADAMS

 

 

 

 

 

2017000030302

 

T1S R67W

 

0.3199

 

0.3199

 

0.1600

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 5, LOT 1 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100191

 

ALEXANDER WELLS AND DAWN WELLS, AS JOINT TENANTS

 

PETROSHARE CORP

 

02/07/17

 

ADAMS

 

 

 

 

 

2017000029702

 

T1S R67W

 

0.1722

 

0.1722

 

0.0861

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 5, LOT 14 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100192

 

AMY NAFTOLIN AND DAN WESTER, AS JOINT TENANTS

 

PETROSHARE CORP

 

02/15/17

 

ADAMS

 

 

 

 

 

2017000029693

 

T1S R67W

 

0.2080

 

0.2080

 

0.1040

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 3, LOT 3A OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #2, AMENDMENT #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100193

 

DARRELL DOBSON AND KIMBERLY K DOBSON AS JOINT TENANTS

 

PETROSHARE CORP

 

02/15/17

 

ADAMS

 

 

 

 

 

2017000029689

 

T1S R67W

 

0.3022

 

0.3022

 

0.1511

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 2, LOT 4 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100194

 

ROBERT O KIRKLAND AND CHERYL A KIRKLAND AS JOINT TENANTS

 

PETROSHARE CORP

 

02/07/17

 

ADAMS

 

 

 

 

 

2017000030298

 

T1S R67W

 

0.2385

 

0.2385

 

0.1192

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 1, LOT 18 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100195

 

TROY J BUSTAMANTE

 

PETROSHARE CORP

 

02/15/17

 

ADAMS

 

 

 

 

 

2017000030294

 

T1S R67W

 

0.2049

 

0.2049

 

0.1024

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 5, LOT 38 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100196

 

BLAINE L FANNING

 

PETROSHARE CORP

 

02/15/17

 

ADAMS

 

 

 

 

 

2017000030295

 

T1S R67W

 

0.1722

 

0.1722

 

0.0861

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 5, LOT 5 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100197

 

DAVID M HENDRICKS AND AMY B HENDRICKS AS JOINT TENANT

 

PETROSHARE CORP

 

02/15/17

 

ADAMS

 

 

 

 

 

2017000030297

 

T1S R67W

 

0.1890

 

0.1890

 

0.0945

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 5, LOT 7 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100198

 

MICHAEL J LAGE AND BUFFI K LAGE, AS JOINT TENANTS

 

PETROSHARE CORP

 

02/15/17

 

ADAMS

 

 

 

 

 

2017000041897

 

T1S R67W

 

0.2106

 

0.2106

 

0.1053

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 2, LOT 3A OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #2, AMENDMENT #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100199

 

CHARLES B HODGES AND MOLLY M HODGES, AS JOINT TENANTS

 

PETROSHARE CORP

 

02/15/17

 

ADAMS

 

 

 

 

 

2017000068989

 

T1S R67W

 

0.1903

 

0.1903

 

0.0951

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 5, LOT 6 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100200

 

NOAH A SHEPARD AND ABBY M SHEPARD, AS JOINT TENANTS

 

PETROSHARE CORP

 

02/07/17

 

ADAMS

 

 

 

 

 

2017000037678

 

T1S R67W

 

0.2726

 

0.2726

 

0.1363

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 5, LOT 16 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100201

 

HESTER FAMILY TRUST

 

PETROSHARE CORP

 

04/13/17

 

ADAMS

 

 

 

 

 

2017000041895

 

T1S R67W

 

0.3517

 

0.3517

 

0.1759

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 2, LOT 5 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100202

 

ADAM BROOKHART AND ROBIN BROOKHART, AS JOINT

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035432

 

T1S R67W

 

0.2001

 

0.2001

 

0.1001

 

 

29

--------------------------------------------------------------------------------


 

Lease

 

Lessor Name

 

Lessee Name

 

Eff Date

 

Rec County

 

Book

 

Page

 

Entry

 

Legal Description

 

Gross Acres

 

Net Acres

 

PSC Net Acres

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TENANTS

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 4, LOT 4 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100203

 

AMANDA VAN BLARICOM

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035433

 

T1S R67W

 

0.3883

 

0.3883

 

0.1941

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 1, LOT 6 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100204

 

ANDREW J PALMGREN, A TENANT IN SEVERALTY

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035434

 

T1S R67W

 

0.1722

 

0.1722

 

0.0861

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 6, LOT 4 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100205

 

BENJAMIN M YOST AND JENNIFER A YOST, AS JOINT TENANTS

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035435

 

T1S R67W

 

0.3281

 

0.3281

 

0.1641

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 9, LOT 10 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100206

 

BRENT W BOWERS AND ELLEN G BOWERS, AS JOINT TENANTS

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035436

 

T1S R67W

 

0.2089

 

0.2089

 

0.1045

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 2, LOT 12A OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #3, AMENDMENT #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100207

 

CONNIE S EBERLE

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035437

 

T1S R67W

 

0.2970

 

0.2970

 

0.1485

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 5, LOT 37 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100208

 

CURT E FENDERSON JR AND FAYE L FENDERSON, AS JOINT TENANTS

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035438

 

T1S R67W

 

0.1997

 

0.1997

 

0.0998

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 7, LOT 11 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100209

 

DANIELLE MORALES AND NICHOLAS P MORALES, AS JOINT TENANTS

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035439

 

T1S R67W

 

0.2109

 

0.2109

 

0.1055

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 2, LOT 8A OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #2, AMENDMENT #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100210

 

DARIN K HELGESON AND NICHELE A HELGESON, AS JOINT TENANTS

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035440

 

T1S R67W

 

0.1794

 

0.1794

 

0.0897

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 6, LOT 3 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100211

 

DARREN SHANK AND CRYSTAL K SHANK, AS JOINT TENANTS

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035441

 

T1S R67W

 

0.1945

 

0.1945

 

0.0973

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 4, LOT 3 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100212

 

DARRIN J KUNSELMAN AND JILL M KUNSELMAN, AS JOINT TENANTS

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035442

 

T1S R67W

 

0.2727

 

0.2727

 

0.1363

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 5, LOT 24 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100213

 

DARYL L FLANAGAN AND LINDSAY M FLANAGAN, AS JOINT TENANTS

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035443

 

T1S R67W

 

0.3129

 

0.3129

 

0.1565

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 5, LOT 36 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100214

 

DENISE SWIEKATUN

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035444

 

T1S R67W

 

0.2097

 

0.2097

 

0.1048

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 9, LOT 2 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #3

 

 

 

 

 

 

 

 

30

--------------------------------------------------------------------------------


 

Lease

 

Lessor Name

 

Lessee Name

 

Eff Date

 

Rec County

 

Book

 

Page

 

Entry

 

Legal Description

 

Gross Acres

 

Net Acres

 

PSC Net Acres

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100215

 

DOMENICK MIHAICH AND BRENDA C PRENTUP

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035445

 

T1S R67W

 

0.3610

 

0.3610

 

0.1805

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 11, LOT 2 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100216

 

DONALD CLIFFORD AND DARLENE CLIFFORD, AS A JOINT TENANT

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035446

 

T1S R67W

 

0.1791

 

0.1791

 

0.0896

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 3, LOT 5 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100217

 

DOUGLAS STINTON

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035447

 

T1S R67W

 

0.2410

 

0.2410

 

0.1205

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 1, LOT 2A OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #3, AMENDMENT #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100218

 

ERIK L COX AND TAHLEA COX, AS JOINT TENANTS

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035448

 

T1S R67W

 

0.2901

 

0.2901

 

0.1451

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 9, LOT 11 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100219

 

GEORGE N MEDINA

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035449

 

T1S R67W

 

0.1726

 

0.1726

 

0.0863

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 3, LOT 3 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100220

 

HOPE K ANDERSON

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035450

 

T1S R67W

 

0.2726

 

0.2726

 

0.1363

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 7, LOT 9 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100221

 

HOUA LOR AND CHAI VANG, AS JOINT TENANTS

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035451

 

T1S R67W

 

0.3130

 

0.3130

 

0.1565

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 3, LOT 31 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100222

 

JAMISON P MARTIN AND COURTNEY A MARTIN, AS JOINT TENANTS

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035452

 

T1S R67W

 

0.1722

 

0.1722

 

0.0861

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 6, LOT 6 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100223

 

JARRED M RATZLAFF AND SARA E RATZLAFF

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035453

 

T1S R67W

 

0.1722

 

0.1722

 

0.0861

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 5, LOT 22 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100224

 

JEFFREY DOLPH AND HEATHER A DOLPH, AS JOINT TENANTS

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035454

 

T1S R67W

 

0.2708

 

0.2708

 

0.1354

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 9, LOT 8 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100225

 

JENNIFER D TIERNEY

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035455

 

T1S R67W

 

0.1860

 

0.1860

 

0.0930

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 5, LOT 2 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100226

 

JOHN M OLIVER II AND MARY F OLIVER, AS JOINT TENANTS

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035456

 

T1S R67W

 

0.2224

 

0.2224

 

0.1112

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 3, LOT 5A OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #2, AMENDMENT #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100227

 

JOSEPH R HOUSWORTH AND EMILY A HOUSWORTH, AS JOINT TENANTS

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035457

 

T1S R67W

 

0.3348

 

0.3348

 

0.1674

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 5, LOT 9 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #3

 

 

 

 

 

 

 

 

31

--------------------------------------------------------------------------------


 

Lease

 

Lessor Name

 

Lessee Name

 

Eff Date

 

Rec County

 

Book

 

Page

 

Entry

 

Legal Description

 

Gross Acres

 

Net Acres

 

PSC Net Acres

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100228

 

JOYCE M ORR, A TENANT IN SEVERALTY

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035458

 

T1S R67W

 

0.2080

 

0.2080

 

0.1040

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 3, LOT 7 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100229

 

JUSTIN PYLES

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035459

 

T1S R67W

 

0.2410

 

0.2410

 

0.1205

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 1, LOT 5A OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #3, AMENDMENT #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100230

 

KEVIN SCHROEDER AND JULIE M SCHROEDER, AS JOINT TENANTS

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035404

 

T1S R67W

 

0.1912

 

0.1912

 

0.0956

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 3, LOT 3 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100231

 

KIRSTEN J ANDERSON, A TENANT IN SEVERALTY

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035405

 

T1S R67W

 

0.1722

 

0.1722

 

0.0861

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 4, LOT 18 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100232

 

KRISTINE L ROPER

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035406

 

T1S R67W

 

0.1865

 

0.1865

 

0.0932

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 5, LOT 18 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100233

 

LARRY D DURAN AND RENEE Y DURAN, AS JOINT TENANTS

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035407

 

T1S R67W

 

0.2089

 

0.2089

 

0.1045

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 6, LOT 8 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100234

 

LESLIE A THORN, A TENANT IN SEVERALTY

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035408

 

T1S R67W

 

0.1722

 

0.1722

 

0.0861

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 5, LOT 5 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100235

 

MANUEL J URDIALES

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035409

 

T1S R67W

 

0.1753

 

0.1753

 

0.0877

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 4, LOT 27 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100236

 

MARK J ZEBROWSKI AND KENDRA L FRIESEN

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035410

 

T1S R67W

 

0.2906

 

0.2906

 

0.1453

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 2, LOT 35 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100237

 

MAROYA FAIED AND JAHED NABIYAR, AS JOINT TENANTS

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035411

 

T1S R67W

 

0.2107

 

0.2107

 

0.1053

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 2, LOT 4A OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #2, AMENDMENT #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100238

 

MICHAEL ANTHONY BOCHERT AND DARLENE J BOCHERT, AS JOINT TENANTS

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035412

 

T1S R67W

 

0.2226

 

0.2226

 

0.1113

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 3, LOT 8 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100239

 

MICHAEL E PLANSKER AND RACHAEL L MONK, AS JOINT TENANTS

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035413

 

T1S R67W

 

0.1826

 

0.1826

 

0.0913

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 6, LOT 22 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100240

 

MICHELE M NORDAHL

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035414

 

T1S R67W

 

0.1832

 

0.1832

 

0.0916

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 4, LOT 22 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

32

--------------------------------------------------------------------------------


 

Lease

 

Lessor Name

 

Lessee Name

 

Eff Date

 

Rec County

 

Book

 

Page

 

Entry

 

Legal Description

 

Gross Acres

 

Net Acres

 

PSC Net Acres

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100241

 

NATHAN T DOUGHERTY AND DARCI M DOUGHERTY, AS JOINT TENANTS

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035415

 

T1S R67W

 

0.2448

 

0.2448

 

0.1224

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 10, LOT 10 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100242

 

NICOLE M SHAVER AND BRANDON J SHAVER, AS JOINT TENANTS

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035416

 

T1S R67W

 

0.1722

 

0.1722

 

0.0861

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 5, LOT 12 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100243

 

OKE IVAR JOHNSON III AND ELIZABETH ASYA JOHNSON, AS JOINT TENANTS

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035417

 

T1S R67W

 

0.1793

 

0.1793

 

0.0896

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 6, LOT 6 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100244

 

PATRICK O BREWER AND KATHI G BREWER, AS JOINT TENANTS

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035418

 

T1S R67W

 

0.1933

 

0.1933

 

0.0966

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 4, LOT 21 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100245

 

RICHARD J KRAMER AND CHRISTINE A KRAMER, AS JOINT TENANTS

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035419

 

T1S R67W

 

0.1722

 

0.1722

 

0.0861

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 5, LOT 40 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100246

 

RICHARD P KEIL AND LINDA M KEIL, AS JOINT TENANTS

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035420

 

T1S R67W

 

0.1722

 

0.1722

 

0.0861

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 4, LOT 25 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100247

 

ROGER J ANDERSON, A TENANT IN SEVERALTY

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035421

 

T1S R67W

 

0.1722

 

0.1722

 

0.0861

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 4, LOT 24 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100248

 

RYAN L PASKO, A TENANT IN SEVERALTY

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035422

 

T1S R67W

 

0.2149

 

0.2149

 

0.1075

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 2, LOT 6A OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #3, AMENDMENT #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100249

 

RYAN W FUNCHION AND HANNAH L FUNCHION, AS JOINT TENANTS

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035423

 

T1S R67W

 

0.2344

 

0.2344

 

0.1172

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 2, LOT 1 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100250

 

SARAH J RODRIGUEZ AND CHRISTOPHER J RODRIGUEZ, AS JOINT TENANTS

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035424

 

T1S R67W

 

0.1722

 

0.1722

 

0.0861

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 4, LOT 26 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100251

 

SEAN THOMAS CASSADY AND TAMARA CASSADY

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035425

 

T1S R67W

 

0.3645

 

0.3645

 

0.1822

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 3, LOT 19 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100252

 

SUE ANN CRUTCHFIELD

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035426

 

T1S R67W

 

0.1722

 

0.1722

 

0.0861

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 5, LOT 41 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100253

 

SUSAN PREISENDORF

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035427

 

T1S R67W

 

0.1722

 

0.1722

 

0.0861

 

 

33

--------------------------------------------------------------------------------


 

Lease

 

Lessor Name

 

Lessee Name

 

Eff Date

 

Rec County

 

Book

 

Page

 

Entry

 

Legal Description

 

Gross Acres

 

Net Acres

 

PSC Net Acres

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 6, LOT 23 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100254

 

TAB LYNN DAVIS JR AND MEGAN E DAVIS, AS JOINT TENANTS

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035428

 

T1S R67W

 

0.3869

 

0.3869

 

0.1935

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 9, LOT 1 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100255

 

TAMARA L DAVIS AND KEVIN S DAVIS, AS JOINT TENANTS

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035429

 

T1S R67W

 

0.1722

 

0.1722

 

0.0861

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 6, LOT 12 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100256

 

THE JOHN ERIC KRAMER AND REBECCA LYNN KRAMER JOINT LIVING TRUST, DATED 10/15/12

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035430

 

T1S R67W

 

0.1792

 

0.1792

 

0.0896

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 6, LOT 7 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100257

 

THE VILLAGES AT RIVERDALE HOMEOWNERS ASSOCIATION, INC., AKA VILLAGES AT
RIVERDALE HOMEOWNERS ASSOCIATION

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035460

 

T1S R67W

 

36.3344

 

36.3344

 

18.1672

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: THE VILLAGES AT RIVERDALE FILING #1,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRACTS A, B, C, D, E, F, K, L, M, N

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE VILLAGES AT RIVERDALE FILING #2,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRACTS B, C, D, E, F, G, H, J, K, L, M, N

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100258

 

TIMOTHY P HEWITT

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000035431

 

T1S R67W

 

0.2970

 

0.2970

 

0.1485

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 9, LOT 7 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100259

 

CHRISTOPHER E DIEDA AND VERONICA DIEDA, AS JOINT TENANTS

 

PETROSHARE CORP

 

04/13/17

 

ADAMS

 

 

 

 

 

2017000041891

 

T1S R67W

 

0.1723

 

0.1723

 

0.0862

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 9, LOT 14 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100260

 

KEITH LUGO AND TAMARA ANN LUGO, AS JOINT TENANTS

 

PETROSHARE CORP

 

04/13/17

 

ADAMS

 

 

 

 

 

2017000041898

 

T1S R67W

 

0.2769

 

0.2769

 

0.1384

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 5, LOT 29 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100261

 

JEFFREY A MEISTER AND TERRA M MEISTER, AS JOINT TENANTS

 

PETROSHARE CORP

 

02/07/17

 

ADAMS

 

 

 

 

 

2017000041899

 

T1S R67W

 

0.1722

 

0.1722

 

0.0861

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 5, LOT 4 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100262

 

CHRISTOPHER A HEPBURN

 

PETROSHARE CORP

 

04/13/17

 

ADAMS

 

 

 

 

 

2017000041894

 

T1S R67W

 

0.1793

 

0.1793

 

0.0896

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 6, LOT 4 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100263

 

NICOLE CONNER F/K/A NICOLE R STAFF AND JUSTIN T CONNER, AS JOINT TENANTS

 

PETROSHARE CORP

 

02/15/17

 

ADAMS

 

 

 

 

 

2017000041890

 

T1S R67W

 

0.1903

 

0.1903

 

0.0951

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 2, LOT 7 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100264

 

GARRY M UPTON AND DIANA T UPTON, AS JOINT TENANTS

 

PETROSHARE CORP

 

04/28/17

 

ADAMS

 

 

 

 

 

2017000041901

 

T1S R67W

 

0.1975

 

0.1975

 

0.0988

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 10, LOT 7 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100265

 

JASON A KNIGHT AND MICHELLE R KNIGHT AS JOINT TENANTS

 

PETROSHARE CORP

 

04/28/17

 

ADAMS

 

 

 

 

 

2017000041896

 

T1S R67W

 

0.3311

 

0.3311

 

0.1656

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 3, LOT 1A OF THE VILLAGES AT

 

 

 

 

 

 

 

 

34

--------------------------------------------------------------------------------


 

Lease

 

Lessor Name

 

Lessee Name

 

Eff Date

 

Rec County

 

Book

 

Page

 

Entry

 

Legal Description

 

Gross Acres

 

Net Acres

 

PSC Net Acres

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #2, AMENDMENT #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100266

 

CASEY J NELSON

 

PETROSHARE CORP

 

04/28/17

 

ADAMS

 

 

 

 

 

2017000041900

 

T1S R67W

 

0.3020

 

0.3020

 

0.1510

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 4, LOT 1 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100267

 

ROBERT E WINDHOLZ AND CONNIE

D WINDHOLZ, AS
JOINT TENANTS

 

PETROSHARE CORP

 

04/28/17

 

ADAMS

 

 

 

 

 

2017000041902

 

T1S R67W

 

0.1722

 

0.1722

 

0.0861

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 5, LOT 16 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100268

 

JOHN ALKHATIB AND JACLYN
ALKHATIB, AS JOINT
TENANTS

 

PETROSHARE CORP

 

04/28/17

 

ADAMS

 

 

 

 

 

2017000041889

 

T1S R67W

 

0.1791

 

0.1791

 

0.0896

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 3, LOT 8 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100269

 

NICHOLAS ALDEN HOFFMAN AND ALYSSA KAY HOFFMAN F/K/A ALYSSA KAY GOODSON, AS JOINT
TENANTS

 

PETROSHARE CORP

 

04/28/17

 

ADAMS

 

 

 

 

 

2017000055718

 

T1S R67W

 

0.1722

 

0.1722

 

0.0861

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 5, LOT 14 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100270

 

RICHARD EDDIE PHILLIPS AND BRITTANY MICHELLE PHILLIPS, AS JOINT TENANTS

 

PETROSHARE CORP

 

04/28/17

 

ADAMS

 

 

 

 

 

2017000053196

 

T1S R67W

 

0.1819

 

0.1819

 

0.0910

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 6, LOT 20 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100271

 

JENNIFER E GARRUS AND MICHAEL A ELLISON, AS JOINT TENANTS

 

PETROSHARE CORP

 

04/28/17

 

ADAMS

 

 

 

 

 

2017000041892

 

T1S R67W

 

0.4257

 

0.4257

 

0.2129

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 2, LOT 34 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100272

 

PAUL L HEBINCK AND LISA K HEBINCK

 

PETROSHARE CORP

 

04/28/17

 

ADAMS

 

 

 

 

 

2017000041893

 

T1S R67W

 

0.3260

 

0.3260

 

0.1630

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 7, LOT 10 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100273

 

JACOB G PERROTTO AND BRITTANY L PERROTTO, AS JOINT TENANTS

 

PETROSHARE CORP

 

04/28/17

 

ADAMS

 

 

 

 

 

2017000055713

 

T1S R67W

 

0.3294

 

0.3294

 

0.1647

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 2, LOT 2 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100274

 

GALINA POPOVA

 

PETROSHARE CORP

 

05/02/17

 

ADAMS

 

 

 

 

 

2017000053195

 

T1S R67W

 

0.1794

 

0.1794

 

0.0897

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 6, LOT 2 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100275

 

THE SHARON K ALBERS TRUST

 

PETROSHARE CORP

 

04/28/17

 

ADAMS

 

 

 

 

 

2017000053199

 

T1S R67W

 

0.1727

 

0.1727

 

0.0863

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 3, LOT 2 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100276

 

ALICIA L HELGESON AND MICHAEL J HELGESON, AS JOINT TENANTS

 

PETROSHARE CORP

 

04/28/17

 

ADAMS

 

 

 

 

 

2017000053194

 

T1S R67W

 

0.2109

 

0.2109

 

0.1055

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 1, LOT 16A OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #3, AMENDMENT #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100277

 

SARA A GREEN, A TENANT IN SEVERALTY

 

PETROSHARE CORP

 

04/28/17

 

ADAMS

 

 

 

 

 

2017000053197

 

T1S R67W

 

0.3717

 

0.3717

 

0.1858

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 1, LOT 15 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100278

 

XAYSAKANH SAYCOCIE AND SHERYL SAYCOCIE

 

PETROSHARE CORP

 

04/19/17

 

ADAMS

 

 

 

 

 

2017000053200

 

T1S R67W

 

0.2441

 

0.2441

 

0.1221

 

 

35

--------------------------------------------------------------------------------


 

Lease

 

Lessor Name

 

Lessee Name

 

Eff Date

 

Rec County

 

Book

 

Page

 

Entry

 

Legal Description

 

Gross Acres

 

Net Acres

 

PSC Net Acres

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 3, LOT 2 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100279

 

SHELLEY RAGLAND, A TENANT IN SEVERALTY

 

PETROSHARE CORP

 

05/22/17

 

ADAMS

 

 

 

 

 

2017000053198

 

T1S R67W

 

0.3460

 

0.3460

 

0.1730

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 1, LOT 13 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100280

 

ADAM L NORMAN

 

PETROSHARE CORP

 

05/10/17

 

ADAMS

 

 

 

 

 

2017000055710

 

T1S R67W

 

0.1992

 

0.1992

 

0.0996

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 1, LOT 3 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100281

 

ROBERT J COLEMAN AND ASHLEY D COLEMAN, AS JOINT TENANTS

 

PETROSHARE CORP

 

04/28/17

 

ADAMS

 

 

 

 

 

2017000055720

 

T1S R67W

 

0.1722

 

0.1722

 

0.0861

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 6, LOT 25 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100282

 

MICHAEL R ENGLISH AND SHELLEY ADEL ENGLISH, AS JOINT TENANTS

 

PETROSHARE CORP

 

05/02/17

 

ADAMS

 

 

 

 

 

2017000055717

 

T1S R67W

 

0.2082

 

0.2082

 

0.1041

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 5, LOT 16 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100283

 

JAMES J WITT AND LYNNE F WITT AS JOINT TENANTS

 

PETROSHARE CORP

 

05/30/17

 

ADAMS

 

 

 

 

 

2017000055714

 

T1S R67W

 

0.1791

 

0.1791

 

0.0896

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 10, LOT 8 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100284

 

HEATHER M LONG

 

PETROSHARE CORP

 

05/30/17

 

ADAMS

 

 

 

 

 

2017000055712

 

T1S R67W

 

0.2283

 

0.2283

 

0.1142

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 3, LOT 9 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100285

 

RODNEY A EVANS, A TENANT IN SEVERALTY

 

PETROSHARE CORP

 

05/30/17

 

ADAMS

 

 

 

 

 

2017000055721

 

T1S R67W

 

0.1722

 

0.1722

 

0.0861

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 5, LOT 11 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100286

 

KENNETH WILLIAMS AND KAREN WILLIAMS, AS JOINT TENANTS

 

PETROSHARE CORP

 

05/30/17

 

ADAMS

 

 

 

 

 

2017000055716

 

T1S R67W

 

0.1722

 

0.1722

 

0.0861

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 1, LOT 26 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100287

 

WARLENE ALVAREZ

 

PETROSHARE CORP

 

05/30/17

 

ADAMS

 

 

 

 

 

2017000055722

 

T1S R67W

 

0.2004

 

0.2004

 

0.1002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 10, LOT 6 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100288

 

DWIGHT L FORTSON AND GAIL S FORTSON, AS JOINT TENANTS

 

PETROSHARE CORP

 

05/02/17

 

ADAMS

 

 

 

 

 

2017000055711

 

T1S R67W

 

0.1860

 

0.1860

 

0.0930

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 5, LOT 5 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100289

 

KEITH MCNAIL AND KATHRYN M MCNAIL, AS JOINT TENANTS

 

PETROSHARE CORP

 

05/02/17

 

ADAMS

 

 

 

 

 

2017000055715

 

T1S R67W

 

0.2245

 

0.2245

 

0.1123

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 10, LOT 11 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100290

 

JOHN P HOGG AND PAULA M HOGG, AS JOINT TENANTS

 

PETROSHARE CORP

 

05/30/17

 

ADAMS

 

 

 

 

 

2017000057591

 

T1S R67W

 

0.2009

 

0.2009

 

0.1004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 3, LOT 8A OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #2, AMENDMENT #1

 

 

 

 

 

 

 

 

36

--------------------------------------------------------------------------------


Lease

 

Lessor Name

 

Lessee Name

 

Eff Date

 

Rec County

 

Book

 

Page

 

Entry

 

Legal Description

 

Gross Acres

 

Net Acres

 

PSC Net Acres

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100291

 

JASON M WALLACE AND EMILY M WALLACE, AS JOINT TENANTS

 

PETROSHARE CORP

 

05/02/17

 

ADAMS

 

 

 

 

 

2017000057590

 

T1S R67W

 

0.2531

 

0.2531

 

0.1265

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 4, LOT 9 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100292

 

CHANG W LEE AND KYUNG S LEE AND KISUN LEE AND LINDA S LEE, AS JOINT TENANTS

 

PETROSHARE CORP

 

05/30/17

 

ADAMS

 

 

 

 

 

2017000057587

 

T1S R67W

 

0.2914

 

0.2914

 

0.1457

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 1, LOT 14 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100293

 

SALVATORE DISALLE AND MELITA J DISALLE, AS JOINT TENANTS

 

PETROSHARE CORP

 

07/26/17

 

ADAMS

 

 

 

 

 

2017000068990

 

T1S R67W

 

0.4229

 

0.4229

 

0.2114

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 9, LOT 9 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100294

 

DEAN RUSSELL MAGNUSON

 

PETROSHARE CORP

 

06/21/17

 

ADAMS

 

 

 

 

 

2017000057588

 

T1S R67W

 

0.3992

 

0.3992

 

0.1996

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 3, LOT 10 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100295

 

JASON GARNER AND MELISSA GARNER, AS JOINT TENANTS

 

PETROSHARE CORP

 

05/30/17

 

ADAMS

 

 

 

 

 

2017000057589

 

T1S R67W

 

0.1791

 

0.1791

 

0.0896

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 3, LOT 6 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100296

 

STEVEN MEEHAN AND BEATRIZ L MEEHAN, AS JOINT TENANTS

 

PETROSHARE CORP

 

06/21/17

 

ADAMS

 

 

 

 

 

2017000057593

 

T1S R67W

 

0.1865

 

0.1865

 

0.0932

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 4, LOT 6 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100297

 

BRIANNE M HOGUE AND CHRISTOPHER M HOGUE, AS JOINT TENANTS

 

PETROSHARE CORP

 

05/02/17

 

ADAMS

 

 

 

 

 

2017000057586

 

T1S R67W

 

0.2019

 

0.2019

 

0.1009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 5, LOT 13 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100298

 

MATTHEW DUNSCOMB AND KATHRYN DUNSCOMB, AS JOINT TENANTS

 

PETROSHARE CORP

 

05/02/17

 

ADAMS

 

 

 

 

 

2017000057592

 

T1S R67W

 

0.2082

 

0.2082

 

0.1041

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 5, LOT 15 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100299

 

JASON BERSANO AND JILL BERSANO

 

PETROSHARE CORP

 

02/07/17

 

ADAMS

 

 

 

 

 

2017000068138

 

T1S R67W

 

0.1815

 

0.1815

 

0.0907

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 5, LOT 9 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100300

 

AMY STRATTON

 

PETROSHARE CORP

 

05/30/17

 

ADAMS

 

 

 

 

 

2017000068134

 

T1S R67W

 

0.4370

 

0.4370

 

0.2185

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 2, LOT 3 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100301

 

ANGELA R ALVARADO AND ANDREW ALVARADO

 

PETROSHARE CORP

 

06/21/17

 

ADAMS

 

 

 

 

 

2017000068135

 

T1S R67W

 

0.2081

 

0.2081

 

0.1041

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 1, LOT 11 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100302

 

SARAH SHEPHARD MCCARTNEY AND ANDREW MCCARTNEY

 

PETROSHARE CORP

 

06/21/17

 

ADAMS

 

 

 

 

 

2017000068140

 

T1S R67W

 

0.1795

 

0.1795

 

0.0897

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 6, LOT 1 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100303

 

MADDHOUSE LLC

 

PETROSHARE CORP

 

06/21/17

 

ADAMS

 

 

 

 

 

2017000068139

 

T1S R67W

 

0.2904

 

0.2904

 

0.1452

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 5, LOT 6 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #3

 

 

 

 

 

 

 

 

37

--------------------------------------------------------------------------------


 

Lease

 

Lessor Name

 

Lessee Name

 

Eff Date

 

Rec County

 

Book

 

Page

 

Entry

 

Legal Description

 

Gross Acres

 

Net Acres

 

PSC Net Acres

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100304

 

BRETT HENDERSON

 

PETROSHARE CORP

 

07/26/17

 

ADAMS

 

 

 

 

 

2017000068136

 

T1S R67W

 

0.1744

 

0.1744

 

0.0872

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 3, LOT 4 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100305

 

TANGUY GORE AND DELPHINE GORE

 

PETROSHARE CORP

 

06/26/17

 

ADAMS

 

 

 

 

 

20017000068449

 

T1S R67W

 

0.1819

 

0.1819

 

0.0910

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 1, LOT 27 OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100306

 

DANEYA D ROMERO AND ARRAN H FAIRFIELD

 

PETROSHARE CORP

 

07/26/17

 

ADAMS

 

 

 

 

 

2017000068446

 

T1S R67W

 

0.2114

 

0.2114

 

0.1057

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: BLOCK 1, LOT 14A OF THE VILLAGES AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIVERDALE FILING #3, AMENDMENT #1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100307

 

ERIC ALLEN CARRICO AND PATRICIA LYNN CARRICO, AS JOINT TENANTS

 

PETROSHARE CORP

 

03/26/17

 

ADAMS

 

 

 

 

 

2017000049832

 

T1S R67W

 

0.6664

 

0.6664

 

0.3332

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2, BLOCK 6, LOT 3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100308

 

SCOTT STANTON AND DEBBIE STANTON, JOINT TENANTS

 

PETROSHARE CORP

 

04/14/17

 

ADAMS

 

 

 

 

 

2017000048599

 

T1S R67W

 

1.0863

 

1.0863

 

0.5432

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1, BLOCK 11, LOT 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100309

 

MATTHEW J CARTWRIGHT AND DIANE L CARTWRIGHT, JOINT TENANTS

 

PETROSHARE CORP

 

04/14/17

 

ADAMS

 

 

 

 

 

2017000048602

 

T1S R67W

 

1.0553

 

1.0553

 

0.5276

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1, BLOCK 13, LOT 9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100310

 

KNUDSEN FAMILY TRUST DATED 8/30/96

 

PETROSHARE CORP

 

04/03/17

 

ADAMS

 

 

 

 

 

2017000045376

 

T1S R67W

 

1.0812

 

1.0812

 

0.5406

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1, BLOCK 13, LOT 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100311

 

DAVID YOUNG AND DENISE YOUNG, JOINT TENANTS

 

PETROSHARE CORP

 

04/14/17

 

ADAMS

 

 

 

 

 

2017000052871

 

T1S R67W

 

1.2707

 

1.2707

 

0.6353

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1, BLOCK 3, LOT 3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100312

 

CAROL ANNE AHRENS AND SEAN PATRICK AHRENS, JOINT TENANTS

 

PETROSHARE CORP

 

04/14/17

 

ADAMS

 

 

 

 

 

2017000045402

 

T1S R67W

 

1.3224

 

1.3224

 

0.6612

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1, BLOCK 1, LOT 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100313

 

DALE R ALGRIM II AND DIONE S ALGRIM, JOINT TENANTS

 

PETROSHARE CORP

 

04/14/17

 

ADAMS

 

 

 

 

 

2017000048589

 

T1S R67W

 

1.1041

 

1.1041

 

0.5521

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1, BLOCK 4, LOT 3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100314

 

DOUGLAS J ENRIGHT AND LUCINDA M FERNANDEZ, AS JOINT TENANTS

 

PETROSHARE CORP

 

04/21/17

 

ADAMS

 

 

 

 

 

2017000048598

 

T1S R67W

 

1.5576

 

1.5576

 

0.7788

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7, BLOCK 3, LOT 4A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100315

 

DOUGLAS L VUNDER AND DIXIE VUNDER, JOINT TENANTS

 

PETROSHARE CORP

 

04/14/17

 

ADAMS

 

 

 

 

 

2017000048612

 

T1S R67W

 

0.5358

 

0.5358

 

0.2679

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2, BLOCK 6, LOT 22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100316

 

ROGER L GEER AND LINDA L GEER, AS JOINT TENANTS

 

PETROSHARE CORP

 

04/14/17

 

ADAMS

 

 

 

 

 

2017000048603

 

T1S R67W

 

1.2472

 

1.2472

 

0.6236

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

38

--------------------------------------------------------------------------------


Lease

 

Lessor Name

 

Lessee Name

 

Eff Date

 

Rec County

 

Book

 

Page

 

Entry

 

Legal Description

 

Gross Acres

 

Net Acres

 

PSC Net Acres

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1, BLOCK 2, LOT 11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100317

 

DOUGLAS J SPICER, TRUSTEE OF THE DOUGLAS J SPICER REVOCABLE TRUST AND LOIS JEAN
SPICER, TRUSTEE OF THE LOIS JEAN SPICER REVOCABLE TRUST

 

PETROSHARE CORP

 

04/14/17

 

ADAMS

 

 

 

 

 

2017000048605

 

T1S R67W

 

1.1513

 

1.1513

 

0.5756

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1, BLOCK 2, LOT 6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100318

 

STEVEN DANIEL WOLFE AND LORI ELIZABETH WOLFE, JOINT TENANTS

 

PETROSHARE CORP

 

04/14/17

 

ADAMS

 

 

 

 

 

2017000048607

 

T1S R67W

 

1.2780

 

1.2780

 

0.6390

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1, BLOCK 5, LOT 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100319

 

ROBERT E CASEY AS TRUSTEE OF THE ROBERT E CASEY REVOCABLE TRUST, UTA 11/06/2015;
ROBERT E CASEY AS TRUSTEE OF THE LINDA C CASEY REVOCABLE TRUST, UTA 11/06/2015;
LINDA C CASEY AS TRUSTEE OF THE ROBERT E CASEY REVOCABLE TRUST, UTA 11/06/2015;
AND LINDA C CASEY AS TRUSTEE OF THE LINDA C CASEY REVOCABLE TRUST, UTA
11/06/2015

 

PETROSHARE CORP

 

04/21/17

 

ADAMS

 

 

 

 

 

2017000048594

 

T1S R67W

 

1.1049

 

1.1049

 

0.5524

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7, BLOCK 3, LOT 5A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100320

 

TOM C MOSCHETTI, A SINGLE MAN

 

PETROSHARE CORP

 

04/14/17

 

ADAMS

 

 

 

 

 

2017000045383

 

T1S R67W

 

0.7890

 

0.7890

 

0.3945

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2, BLOCK 6, LOT 17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100321

 

GLENN J GLASSER, TRUSTEE OF THE GLENN J GLASSER TRUST DATED 10/28/15 AND PAMELA
N GLASSER, TRUSTEE OF THE PAMELA N GLASSER TRUST DATED 10/28/15, EQUALLY AS
TENANTS IN COMMON

 

PETROSHARE CORP

 

04/28/17

 

ADAMS

 

 

 

 

 

2017000059386

 

T1S R67W

 

0.8087

 

0.8087

 

0.4043

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2, BLOCK 7, LOT 5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100322

 

ERNESTO AVENA AND LAZARO BAROCIO, JOINT TENANTS

 

PETROSHARE CORP

 

04/14/17

 

ADAMS

 

 

 

 

 

2017000048608

 

T1S R67W

 

0.6537

 

0.6537

 

0.3268

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2, BLOCK 6, LOT 16

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100323

 

JOEL SCHWARTZ AND DORIS SCHWARTZ, JOINT TENANTS

 

PETROSHARE CORP

 

04/20/17

 

ADAMS

 

 

 

 

 

2017000049269

 

T1S R67W

 

1.5002

 

1.5002

 

0.7501

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4, BLOCK 6, LOT 24A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100324

 

MARK A BROSS, AS TRUSTEE OF THE MARK A BROSS TRUST AND PATRICIA ANN BROSS, AS
TRUSTEE OF THE PATRICIA ANN BROSS TRUST

 

PETROSHARE CORP

 

04/14/17

 

ADAMS

 

 

 

 

 

2017000048592

 

T1S R67W

 

1.0739

 

1.0739

 

0.5370

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1, BLOCK 1, LOT 5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100325

 

SUSAN L MCCORMICK, A MARRIED WOMAN

 

PETROSHARE CORP

 

04/14/17

 

ADAMS

 

 

 

 

 

2017000048601

 

T1S R67W

 

1.3517

 

1.3517

 

0.6758

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1, BLOCK 3, LOT 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100326

 

KEITH KOHTZ AND TANYA KOHTZ

 

PETROSHARE CORP

 

04/21/17

 

ADAMS

 

 

 

 

 

2017000048593

 

T1S R67W

 

1.2422

 

1.2422

 

0.6211

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1, BLOCK 11, LOT 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100327

 

BEVERLY OTTEN

 

PETROSHARE CORP

 

04/14/17

 

ADAMS

 

 

 

 

 

2017000046495

 

T1S R67W

 

1.1070

 

1.1070

 

0.5535

 

 

39

--------------------------------------------------------------------------------


 

Lease

 

Lessor Name

 

Lessee Name

 

Eff Date

 

Rec County

 

Book

 

Page

 

Entry

 

Legal Description

 

Gross Acres

 

Net Acres

 

PSC Net Acres

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1, BLOCK 3, LOT 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100328

 

CHRIS BUTLER AND TONI BUTLER, JOINT TENANTS

 

PETROSHARE CORP

 

04/21/17

 

ADAMS

 

 

 

 

 

2017000045380

 

T1S R67W

 

0.5763

 

0.5763

 

0.2882

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2, BLOCK 8, LOT 5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100329

 

CRAIG W WILHOYTE AND DEBRA K BABB, JOINT TENANTS

 

PETROSHARE CORP

 

04/14/17

 

ADAMS

 

 

 

 

 

2017000045395

 

T1S R67W

 

1.1383

 

1.1383

 

0.5692

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1, BLOCK 1, LOT 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100330

 

GEOFFREY M LEOPOLD AND TARA LEIGH LEOPOLD, JOINT TENANTS

 

PETROSHARE CORP

 

04/27/17

 

ADAMS

 

 

 

 

 

2017000045373

 

T1S R67W

 

1.2858

 

1.2858

 

0.6429

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1, BLOCK 13, LOT 3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100331

 

JAMES A BRIX AND ERICA A BRIX, JOINT TENANTS

 

PETROSHARE CORP

 

04/14/17

 

ADAMS

 

 

 

 

 

2017000045389

 

T1S R67W

 

0.8223

 

0.8223

 

0.4112

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2, BLOCK 6, LOT 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100332

 

JOHN G BALLMAN AND DEBORAH A BALLMAN, JOINT TENANTS

 

PETROSHARE CORP

 

04/21/17

 

ADAMS

 

 

 

 

 

2017000045377

 

T1S R67W

 

1.2947

 

1.2947

 

0.6473

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1, BLOCK 9, LOT 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100333

 

JOHN HOFMANN AND JESSICA HOFMANN, JOINT TENANTS

 

PETROSHARE CORP

 

04/14/17

 

ADAMS

 

 

 

 

 

2017000045427

 

T1S R67W

 

1.0892

 

1.0892

 

0.5446

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1, BLOCK 4, LOT 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100334

 

MICHAEL J DEMATTEE AND KELLY J DEMATTEE, JOINT TENANTS

 

PETROSHARE CORP

 

05/01/17

 

ADAMS

 

 

 

 

 

2017000045394

 

T1S R67W

 

0.7734

 

0.7734

 

0.3867

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2, BLOCK 6, LOT1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100335

 

MOHANA GOPALAKRISHNA AND SUPRIVA UMADEVI, AS JOINT TENANTS

 

PETROSHARE CORP

 

04/14/17

 

ADAMS

 

 

 

 

 

2017000045398

 

T1S R67W

 

1.0285

 

1.0285

 

0.5142

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1, BLOCK 2, LOT 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100336

 

RICHARD D WHITE AND LINDA M WHITE, JOINT TENANTS

 

PETROSHARE CORP

 

05/01/17

 

ADAMS

 

 

 

 

 

2017000045382

 

T1S R67W

 

0.6365

 

0.6365

 

0.3182

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6, BLOCK 8, LOT 2B

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100337

 

SEYED H KALANTAR AND MAHASTI KALANTAR, JOINT TENANTS

 

PETROSHARE CORP

 

04/14/17

 

ADAMS

 

 

 

 

 

2017000045400

 

T1S R67W

 

1.2090

 

1.2090

 

0.6045

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1, BLOCK 1, LOT 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100338

 

WAYNE L SUMMONS

 

PETROSHARE CORP

 

04/28/17

 

ADAMS

 

 

 

 

 

2017000045396

 

T1S R67W

 

1.1012

 

1.1012

 

0.5506

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1, BLOCK 3, LOT 7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100339

 

GREGORY D SCHRINER AND MINDY E SCHRINER, JOINT TENANTS

 

PETROSHARE CORP

 

04/24/17

 

ADAMS

 

 

 

 

 

2017000046659

 

T1S R67W

 

1.2452

 

1.2452

 

0.6226

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1, BLOCK 9, LOT 5

 

 

 

 

 

 

 

 

40

--------------------------------------------------------------------------------


 

Lease

 

Lessor Name

 

Lessee Name

 

Eff Date

 

Rec County

 

Book

 

Page

 

Entry

 

Legal Description

 

Gross Acres

 

Net Acres

 

PSC Net Acres

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100340

 

DOUGLAS D NEDVED, A TENANT IN SEVERALTY

 

PETROSHARE CORP

 

04/14/17

 

ADAMS

 

 

 

 

 

2017000045387

 

T1S R67W

 

1.0955

 

1.0955

 

0.5477

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1, BLOCK 2, LOT 5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100341

 

JAMES R FRITZ AND SHEILA K FRITZ, AS JOINT TENANTS

 

PETROSHARE CORP

 

05/03/17

 

ADAMS

 

 

 

 

 

2017000045388

 

T1S R67W

 

1.2701

 

1.2701

 

0.6351

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2, BLOCK 1, LOT 6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100342

 

JASON CURTIS AND STEFANIE CURTIS, AS JOINT TENANTS

 

PETROSHARE CORP

 

04/28/17

 

ADAMS

 

 

 

 

 

2017000045378

 

T1S R67W

 

1.2449

 

1.2449

 

0.6224

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1, BLOCK 11, LOT 3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100343

 

JOHN F AND STACY R SILVA, JOINT TENANTS

 

PETROSHARE CORP

 

04/14/17

 

ADAMS

 

 

 

 

 

2017000045391

 

T1S R67W

 

0.6693

 

0.6693

 

0.3347

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2, BLOCK 6, LOT 6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100344

 

JUDY K TERRANOVA

 

PETROSHARE CORP

 

05/04/17

 

ADAMS

 

 

 

 

 

2017000045386

 

T1S R67W

 

0.8022

 

0.8022

 

0.4011

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2, BLOCK 6, LOT 13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100345

 

WADE BALLIET AND MICHELLE BALLIET, AS JOINT TENANTS

 

PETROSHARE CORP

 

05/04/17

 

ADAMS

 

 

 

 

 

2017000045392

 

T1S R67W

 

0.9737

 

0.9737

 

0.4869

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2, BLOCK 6, LOT 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100346

 

VICTOR A DOMENICO AND MONICA A DOMENICO, JOINT TENANTS

 

PETROSHARE CORP

 

04/26/17

 

ADAMS

 

 

 

 

 

2017000048611

 

T1S R67W

 

1.8622

 

1.8622

 

0.9311

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5, BLOCK 7, LOT 1A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100347

 

KURT LUDWIG ZUGER, TRUSTEE OF THE KURT AND MARCIA ZUGER FAMILY TRUST DATED
07/16/02 AND MARCIA JEAN ZUGER, TRUSTEE OF THE KURT AND MARCIA ZUGER FAMILY
TRUST DATED 07/16/02

 

PETROSHARE CORP

 

05/08/17

 

ADAMS

 

 

 

 

 

2017000046660

 

T1S R67W

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

2, BLOCK 6, LOT 11

 

0.6113

 

0.6113

 

0.3056

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100348

 

ALBERT KENDRICK AND JENNIFER KENDRICK, JOINT TENANTS

 

PETROSHARE CORP

 

04/21/17

 

ADAMS

 

 

 

 

 

2017000048595

 

T1S R67W

 

1.4464

 

1.4464

 

0.7232

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1, BLOCK 9, LOT 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100349

 

DARREL RAY WILMOTH AND BARBARA JANEL WILMOTH, JOINT TENANTS

 

PETROSHARE CORP

 

04/14/17

 

ADAMS

 

 

 

 

 

2017000049433

 

T1S R67W

 

0.8001

 

0.8001

 

0.4001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2, BLOCK 6, LOT 15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100350

 

ARTURO RODRIGUEZ CANO

 

PETROSHARE CORP

 

04/24/17

 

ADAMS

 

 

 

 

 

2017000048604

 

T1S R67W

 

1.0955

 

1.0955

 

0.5477

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1, BLOCK 10, LOT 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100351

 

JEFFREY W BARR AND PAMELA J BARR, JOINT TENANTS

 

PETROSHARE CORP

 

04/14/17

 

ADAMS

 

 

 

 

 

2017000045390

 

T1S R67W

 

0.6690

 

0.6690

 

0.3345

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2, BLOCK 6, LOT 7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100352

 

JERRY ARAGON AND DANETTE ARAGON, AS JOINT TENANTS

 

PETROSHARE CORP

 

05/08/17

 

ADAMS

 

 

 

 

 

2017000045375

 

T1S R67W

 

1.2016

 

1.2016

 

0.6008

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

41

--------------------------------------------------------------------------------


 

Lease

 

Lessor Name

 

Lessee Name

 

Eff Date

 

Rec County

 

Book

 

Page

 

Entry

 

Legal Description

 

Gross Acres

 

Net Acres

 

PSC Net Acres

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1, BLOCK 11, LOT 6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100353

 

JOANNE H LEE

 

PETROSHARE CORP

 

04/28/17

 

ADAMS

 

 

 

 

 

2017000045397

 

T1S R67W

 

1.2934

 

1.2934

 

0.6467

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1, BLOCK 2, LOT 9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100354

 

RUSSELL N WATTERSON, TRUSTEE OF THE NILA J WATTERSON DECLARATION OF TRUST, DATED
4/18/05

 

PETROSHARE CORP

 

04/21/17

 

ADAMS

 

 

 

 

 

2017000045401

 

T1S R67W

 

1.0637

 

1.0637

 

0.5319

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1, BLOCK 2, LOT 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100355

 

JUAN RODRIGUEZ, TRUSTEE OF THE JUAN AND JOANN RODRIGUEZ LIVING TRUST DATED
4/24/13 AND JOANN RODRGIUEZ, TRUSTEE OF THE JUAN AND JOANN RODRIGUEZ LIVING
TRUST DATED 4/24/13

 

PETROSHARE CORP

 

04/21/17

 

ADAMS

 

 

 

 

 

2017000045385

 

T1S R67W

 

0.9778

 

0.9778

 

0.4889

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2, BLOCK 7, LOT 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100356

 

MARK CLINTON GUNN AND JENNIFER MARIE GUNN, AS JOINT TENANTS

 

PETROSHARE CORP

 

04/14/17

 

ADAMS

 

 

 

 

 

2017000048600

 

T1S R67W

 

1.0848

 

1.0848

 

0.5424

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1, BLOCK 2, LOT 13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100357

 

P NICOLE NELSON

 

PETROSHARE CORP

 

04/14/17

 

ADAMS

 

 

 

 

 

2017000048606

 

T1S R67W

 

1.2770

 

1.2770

 

0.6385

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1, BLOCK 4, LOT 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100358

 

MICHAEL C TSOU

 

PETROSHARE CORP

 

05/01/17

 

ADAMS

 

 

 

 

 

2017000045393

 

T1S R67W

 

0.6900

 

0.6900

 

0.3450

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2, BLOCK 6, LOT 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100359

 

CHIP L BEAN AND SUSAN L BEAN, AS JOINT TENANTS

 

PETROSHARE CORP

 

04/21/17

 

ADAMS

 

 

 

 

 

2017000045372

 

T1S R67W

 

1.0248

 

1.0248

 

0.5124

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1, BLOCK 13, LOT 7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100360

 

DOUGLAS ROBERTS AND TINA ROBERTS, JOINT TENANTS

 

PETROSHARE CORP

 

04/24/17

 

ADAMS

 

 

 

 

 

2017000045426

 

T1S R67W

 

1.2562

 

1.2562

 

0.6281

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1, BLOCK 10, LOT 3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100361

 

EISSA HIZHLEY AND SANDRA K HIZHLEY, JOINT TENANTS

 

PETROSHARE CORP

 

04/21/17

 

ADAMS

 

 

 

 

 

2017000045379

 

T1S R67W

 

0.7887

 

0.7887

 

0.3943

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3, BLOCK 8, LOT 3A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100362

 

LAWRENCE L LIGON AND SUSAN J DAVIS, AS JOINT TENANTS

 

PETROSHARE CORP

 

04/14/17

 

ADAMS

 

 

 

 

 

2017000045399

 

T1S R67W

 

1.3071

 

1.3071

 

0.6535

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1, BLOCK 2, LOT 7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100363

 

GHAZANFAR KHAN

 

PETROSHARE CORP

 

04/21/17

 

ADAMS

 

 

 

 

 

2017000045374

 

T1S R67W

 

1.0934

 

1.0934

 

0.5467

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1, BLOCK 12, LOT 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100364

 

JOSE LAGUNA AND PAULINA LAGUNA, JOINT TENANTS

 

PETROSHARE CORP

 

04/20/17

 

ADAMS

 

 

 

 

 

2017000045384

 

T1S R67W

 

0.7620

 

0.7620

 

0.3810

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2, BLOCK 7, LOT 7

 

 

 

 

 

 

 

 

42

--------------------------------------------------------------------------------


 

Lease

 

Lessor Name

 

Lessee Name

 

Eff Date

 

Rec County

 

Book

 

Page

 

Entry

 

Legal Description

 

Gross Acres

 

Net Acres

 

PSC Net Acres

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100365

 

WILLIAM A WHITE AND SHERRYE D WHITE, JOINT TENANTS

 

PETROSHARE CORP

 

04/24/17

 

ADAMS

 

 

 

 

 

2017000045371

 

T1S R67W

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

1, BLOCK 13, LOT 10

 

1.2387

 

1.2387

 

0.6193

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100366

 

WILLIAM R PERSICHETTE JR AND VALERIE PERSICHETTE, AS JOINT TENANTS

 

PETROSHARE CORP

 

04/21/17

 

ADAMS

 

 

 

 

 

2017000045370

 

T1S R67W

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

1, BLOCK 13, LOT 8

 

1.1120

 

1.1120

 

0.5560

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100367

 

ROBERT R FEIS AND MALINDA M FEIS, JOINT TENANTS

 

PETROSHARE CORP

 

05/01/17

 

ADAMS

 

 

 

 

 

2017000046496

 

T1S R67W

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

3, BLOCK 8, LOT 1A

 

0.7914

 

0.7914

 

0.3957

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100368

 

JUDITH A GIAMPIERI, TRUSTEE OF THE JUDITH A GIAMPIERI TRUST

 

PETROSHARE CORP

 

06/01/17

 

ADAMS

 

 

 

 

 

2017000050798

 

T1S R67W

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

1, BLOCK 13, LOT 1

 

1.1606

 

1.1606

 

0.5803

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100369

 

NOEL PORTILLO

 

PETROSHARE CORP

 

06/09/17

 

ADAMS

 

 

 

 

 

2017000050797

 

T1S R67W

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

2, BLOCK 6, LOT 14

 

0.6837

 

0.6837

 

0.3418

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100370

 

EDWIN E OLIVAS AND BRENDA Y RODRIGUEZ, JOINT TENANTS

 

PETROSHARE CORP

 

06/12/17

 

ADAMS

 

 

 

 

 

2017000050800

 

T1S R67W

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

6, BLOCK 14, LOT 5A

 

1.0930

 

1.0930

 

0.5465

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100371

 

LANCE R TOEPPER AND JULIE A TOEPPER, JOINT TENANTS

 

PETROSHARE CORP

 

04/14/17

 

ADAMS

 

 

 

 

 

2017000055153

 

T1S R67W

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

2, BLOCK 6, LOT 10

 

0.5601

 

0.5601

 

0.2801

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100372

 

COLE H GAUGER AND KIMBERLY J GAUGER, JOINT TENANTS

 

PETROSHARE CORP

 

06/12/17

 

ADAMS

 

 

 

 

 

2017000055655

 

T1S R67W

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

2, BLOCK 8, LOT 6

 

0.5708

 

0.5708

 

0.2854

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100373

 

FERNANDO CORRALES AND LORENA CORRALES, JOINT TENANTS

 

PETROSHARE CORP

 

06/06/17

 

ADAMS

 

 

 

 

 

2017000059038

 

T1S R67W

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

2, BLOCK 7, LOT 3

 

0.6766

 

0.6766

 

0.3383

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100374

 

JIM BRADY AND LEANN BRADY, AS JOINT TENANTS

 

PETROSHARE CORP

 

07/10/17

 

ADAMS

 

 

 

 

 

2017000064997

 

T1S R67W

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

1, BLOCK 3, LOT 1

 

1.2878

 

1.2878

 

0.6439

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100375

 

JORGE ESCALERA AND MARGARITA ESCALERA, JOINT TENANTS

 

PETROSHARE CORP

 

07/06/17

 

ADAMS

 

 

 

 

 

2017000065000

 

T1S R67W

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

1, BLOCK 1, LOT 3

 

1.1112

 

1.1112

 

0.5556

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100376

 

ANDREW GONZALES AND JEAN GONZALES, JOINT TENANTS

 

PETROSHARE CORP

 

06/29/17

 

ADAMS

 

 

 

 

 

2017000065063

 

T1S R67W

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

2, BLOCK 6, LOT 9

 

0.6579

 

0.6579

 

0.3290

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100377

 

STEVEN D NORTON JR AND CRISTAL K NORTON, AS JOINT TENANTS

 

PETROSHARE CORP

 

07/12/17

 

ADAMS

 

 

 

 

 

2017000068823

 

T1S R67W

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

2, BLOCK 6, LOT 19

 

0.5660

 

0.5660

 

0.2830

 

 

43

--------------------------------------------------------------------------------


 

Lease

 

Lessor Name

 

Lessee Name

 

Eff Date

 

Rec County

 

Book

 

Page

 

Entry

 

Legal Description

 

Gross Acres

 

Net Acres

 

PSC Net Acres

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100378

 

HOLLY OSGOOD

 

PETROSHARE CORP

 

06/13/17

 

ADAMS

 

 

 

 

 

2017000068137

 

T1S R67W

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

2, BLOCK 13, LOT 2

 

1.2461

 

1.2461

 

0.6230

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100379

 

JEFFREY ALAN STINNETT AND LAURA ERIN STINNETT, JOINT TENANTS

 

PETROSHARE CORP

 

06/20/17

 

ADAMS

 

 

 

 

 

2017000062262

 

T1S R67W

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

1, BLOCK 11, LOT 2

 

1.0546

 

1.0546

 

0.5273

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100380

 

DANIEL R SATRIANA, JR

 

PETROSHARE CORP

 

04/14/17

 

ADAMS

 

 

 

 

 

2017000062476

 

T1S R67W

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

1, BLOCK 5, LOT 2

 

1.2713

 

1.2713

 

0.6357

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100381

 

DONALD L SHRIVER AND JANICE E SHIVER, AS JOINT TENANTS

 

PETROSHARE CORP

 

07/20/17

 

ADAMS

 

 

 

 

 

2017000066519

 

T2S R66W

SEC 2: E2E2SWSE

 

10.0000

 

10.0000

 

5.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100382A

 

ROBERT J YOUNGER

 

PETROSHARE CORP

 

08/08/17

 

ADAMS

 

 

 

 

 

2017000080552

 

T2S R66W

SEC 2: S2N2NESE

AND

SEC 2: SHADY TREES SUBDIVISION BLOCK 2

 

20.0000

 

10.0000

 

5.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100382B

 

MERLE D LEE

 

PETROSHARE CORP

 

08/31/17

 

ADAMS

 

 

 

 

 

2017000080144

 

T2S R66W

SEC 2: SHADY TREES SUBDIVISION BLOCK 2

 

10.0000

 

5.0000

 

2.5000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100382C

 

ROBERT E DAVIS

 

PETROSHARE CORP

 

08/10/17

 

ADAMS

 

 

 

 

 

2017000080133

 

T2S R66W

SEC 2: S2N2NESE

 

10.0000

 

5.0000

 

2.5000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100384

 

ART L POLLARD

 

PETROSHARE CORP

 

08/10/17

 

ADAMS

 

 

 

 

 

2017000080139

 

T2S R66W

SEC 2: LOT 1, KURTZ TRACT

 

5.0000

 

5.0000

 

2.5000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100385

 

J C KOPECKY

 

PETROSHARE CORP

 

08/10/17

 

ADAMS

 

 

 

 

 

2017000080131

 

T2S R66W

SEC 2: N2NENESE

 

10.0000

 

10.0000

 

5.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100387

 

SHIRLEY STRAWMIER

 

PETROSHARE CORP

 

08/10/17

 

ADAMS

 

 

 

 

 

2017000080140

 

T2S R66W

SEC 2: A PORTION OF THE SE BEING ALBECK

SUBDIVISION LOT 1

 

5.0000

 

5.0000

 

2.5000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100388

 

JUAN PEREZ-GUTIERREZ

 

PETROSHARE CORP

 

08/10/17

 

ADAMS

 

 

 

 

 

2017000080130

 

T2S R66W

SEC 2: A SECTION OF THE SE BEING KURTZ TRACT LOT 2

 

5.0000

 

5.0000

 

2.5000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100389

 

JOE L BAKER AND SHARLENE K BAKER, JOINT TENANTS

 

PETROSHARE CORP

 

08/08/17

 

ADAMS

 

 

 

 

 

2017000080132

 

T2S R66W

SEC 2: LOT 1, CHAPMAN TRACT NO 2

 

5.0000

 

5.0000

 

2.5000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100390

 

DALE J QUILLEN TRUSTEE AND ELSIE M QUILLEN TRUSTEE OF THE QUILLEN FAMILY TRUST
DATED APRIL 20, 2011

 

PETROSHARE CORP

 

08/10/17

 

ADAMS

 

 

 

 

 

2017000080499

 

T2S R66W

SEC 2: A PORTION OF THE E2W2SWSE METES AND BOUNDS

PARCEL MORE PARTICULARLY DESCRIBED IN THE LEASE

 

4.1330

 

4.1330

 

2.0665

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100391

 

JONATHAN QUILLEN AND BRENNA QUILLEN, AS JOINT TENANTS

 

PETROSHARE CORP

 

08/10/17

 

ADAMS

 

 

 

 

 

2017000080134

 

T2S R66W

SEC 2: E2W2SWSE, EXCEPT A METES AND BOUNDS PARCEL

MORE PARTICULARLY DESCRIBED IN THE LEASE

 

5.9346

 

5.9346

 

2.9673

 

 

44

--------------------------------------------------------------------------------


 

Lease

 

Lessor Name

 

Lessee Name

 

Eff Date

 

Rec County

 

Book

 

Page

 

Entry

 

Legal Description

 

Gross Acres

 

Net Acres

 

PSC Net Acres

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100392

 

KENNETH QUILLEN AND PAMELA QUILLEN, AS JOINT TENANTS

 

PETROSHARE CORP

 

08/10/17

 

ADAMS

 

 

 

 

 

2017000080135

 

T2S R66W

SEC 2: E2W2W2SWSE

 

5.0344

 

5.0344

 

2.5172

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100393A

 

HASSAN SAM NEKOUIE

 

PETROSHARE CORP

 

08/08/17

 

ADAMS

 

 

 

 

 

2017000087574

 

T2S R66W

SEC 2: S2NWSE

 

20.0000

 

13.3333

 

6.6666

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100393B

 

TROY A EID

 

PETROSHARE CORP

 

08/08/17

 

ADAMS

 

 

 

 

 

2017000087575

 

T2S R66W

SEC 2: S2NWSE

 

20.0000

 

6.6667

 

3.3333

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100394

 

CAROLYN SUE DAVIS AND ROBERT GLENN GOLLIHER, JOINT TENANTS

 

PETROSHARE CORP

 

08/08/17

 

ADAMS

 

 

 

 

 

2017000080138

 

T2S R66W

SEC 2: BLOCK 1 SHADY TREES SUBDIVISION

 

10.0000

 

10.0000

 

0.5000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100395

 

HOWARD L JONES

 

PETROSHARE CORP

 

08/29/17

 

ADAMS

 

 

 

 

 

2017000089092

 

T2S R66W

SEC 2: A PORTION OF THE SE BEING CHAPMAN TRACT NO

2 LOT 2

 

5.0000

 

5.0000

 

2.5000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100397

 

BEN L MORAN

 

PETROSHARE CORP

 

09/01/17

 

ADAMS

 

 

 

 

 

2017000080143

 

T2S R66W

SEC 2: A PORTION OF THE SE BEING LOTS 1, 2, 3, 4,

2A, 3A, 4A AND 3B OF CHAPMAN TRACT NO 1

 

2.5000

 

2.5000

 

1.2500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100398

 

KENNETH W FINLEY, TRUSTEE OF THE KENNETH W AND PATRICIA A FINLEY TRUST DATED
09-20-2002

 

PETROSHARE CORP

 

09/06/17

 

ADAMS

 

 

 

 

 

2017000096715

 

T2S R66W

SEC 2: E2W2SESE

 

10.3670

 

10.3670

 

5.1835

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100400

 

JORGE MARTINEZ AND EDITH MELENDEZ

 

PETROSHARE CORP

 

09/19/17

 

ADAMS

 

 

 

 

 

2017000086714

 

T1S R67W

SEC 28: GLENEAGLE ESTATES SUBDIVISION, AMENDMENT

2, BLOCK 7, LOT 6

 

0.8251

 

0.8251

 

0.4125

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100401

 

MARY PAULINE QUINBY, A/K/A MARY P QUINBY, A/K/A M PAULINE QUINBY

 

PETROSHARE CORP

 

08/25/17

 

ADAMS

 

 

 

 

 

2017000086407

 

T2S R66W

SEC 2: S2E2E2SESE

 

5.0300

 

5.0300

 

2.5150

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100402

 

WILLIAM R DALKE

 

PETROSHARE CORP

 

05/02/17

 

ADAMS

 

 

 

 

 

2017000093481

 

T1S R67W

SEC 28: BLOCK 4, LOT 3 OF THE VILLAGES AT

RIVERDALE FILING #3

 

0.1943

 

0.1943

 

0.0972

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100403

 

KENNETH W FINLEY, WIDOWER AND THE SURVIVING JOINT TENANT OF PATRICIA A FINLEY

 

PETROSHARE CORP

 

09/06/17

 

ADAMS

 

 

 

 

 

2017000086419

 

T2S R66W

SEC 2: E2W2W2SESE

 

5.0000

 

5.0000

 

2.5000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100404

 

RYAN M DANTINO AND KERRI L DANTINO, AS JOINT TENANTS

 

PETROSHARE CORP

 

11/02/17

 

ADAMS

 

 

 

 

 

2017000098777

 

T1S R67W

SEC 28: BLOCK 3, LOT 6 OF THE VILLAGES AT

RIVERDALE FILING #1

 

0.1933

 

0.1933

 

0.0966

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100405

 

CHRISTOPHER R ANDREGG AND JAMI ANDREGG F/K/A JAMI SEVERANCE, AS JOINT TENANTS

 

PETROSHARE CORP

 

11/02/17

 

ADAMS

 

 

 

 

 

2017000098776

 

T1S R67W

SEC 28: BLOCK 2, LOT 10A OF THE VILLAGES AT

RIVERDALE FILING #3, AMENDMENT #1

 

0.2089

 

0.2089

 

0.1045

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100406

 

EVA E TOEDTLI, BY MARK W TOEDTLI ATTORNEY IN FACT

 

PETROSHARE CORP

 

10/31/17

 

ADAMS

 

 

 

 

 

2018000002803

 

T2S R66W

SEC 2: W2W2W2SWSE

 

5.0000

 

2.5000

 

1.2500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100407

 

DEBRA K YOUNG

 

PETROSHARE CORP

 

11/01/17

 

ADAMS

 

 

 

 

 

2017000104731

 

T1S R67W

SEC 28: BLOCK 6, LOT 5 OF THE VILLAGES AT

RIVERDALE FILING 3

 

0.1793

 

0.1793

 

0.0896

 

 

45

--------------------------------------------------------------------------------


 

Lease

 

Lessor Name

 

Lessee Name

 

Eff Date

 

Rec County

 

Book

 

Page

 

Entry

 

Legal Description

 

Gross Acres

 

Net Acres

 

PSC Net Acres

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100408

 

ANDREW J BARGA AND REBECCA BARGA, AS JOINT TENANTS

 

PETROSHARE CORP

 

10/23/17

 

ADAMS

 

 

 

 

 

2017000105259

 

T1S R67W

SEC 28: BLOCK 9, LOT 3 OF THE VILLAGES AT

RIVERDALE FILING #2, AMENDMENT #0

 

0.2400

 

0.2400

 

0.1200

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100409

 

STATE CO 70/8160-S

 

PAN AMERICAN PETROLEUM CORPORATION

 

06/02/70

 

ADAMS

 

1974

 

711

 

68588

 

T2S R66W

SEC 16: SWNE, NESW, N2SE, SWSE

 

200.0000

 

0.0000

 

0.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100410

 

UNION PACIFIC RESOURCES COMPANY

 

ENERGY MINERALS CORPORATION

 

03/24/92

 

ADAMS

 

 

 

 

 

B1075551

 

T1S R65W

SEC 9: SE (LIMITED TO DEPTHS FROM THE SURFACE OF

THE EARTH TO 8154’ SUB SURFACE)

 

160.0000

 

160.0000

 

56.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100411

 

AMOCO PRODUCTION COMPANY

 

CHAMPLIN PETROLEUM COMPANY

 

05/24/72

 

ADAMS

 

 

 

 

 

969029

 

T1S R65W

SEC 17: NW

 

160.0000

 

160.0000

 

56.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100412

 

JOSEPH A MURRAY

 

MID-CONTINENT ENERGY, LLC

 

01/27/17

 

ADAMS

 

 

 

 

 

2017000008279

 

T1S R66W

SEC 17: W2SWSE

 

20.0000

 

20.0000

 

7.5000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100413

 

ED JORDAN AND JULIE A JORDAN, AS JOINT TENANTS

 

MORNING GUN EXPLORATION LLC

 

05/08/17

 

WELD

 

 

 

 

 

4316511

 

T7N R63W

SEC 24: W2NW, LESS A TRACT OF LAND BEING THE

EASTERLY 200 FEET OF THE SOUTHERLY 400 FEET OF THE

W2NW; ALSO A TRACT OF LAND BEING THE WESTERLY 200

FEET OF THE NORTHERLY 400 FEET OF THE E2NW

 

80.0000

 

40.0000

 

20.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100414

 

NEW DIRECTION IRA FBO JULIE A JORDAN IRA 05070772

 

MORNING GUN EXPLORATION LLC

 

05/08/17

 

WELD

 

 

 

 

 

4316510

 

T7N R63W

SEC 24: THAT PART OF THE E2NW AS MORE

PARTICULARLY DESCRIBED IN THE LEASE

 

80.0000

 

80.0000

 

40.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100415

 

LARS T ROESCH AND SYLVIA ROESCH, HUSBAND AND WIFE

 

MORNING GUN EXPLORATION LLC

 

04/28/17

 

WELD

 

 

 

 

 

4312247

 

T7N R63W

SEC 14: N2

 

320.0000

 

320.0000

 

160.0000

 

 

46

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

Surface

 

 

Well Name

 

API #

 

County

 

Twp

 

Rng

 

Sec

 

Loc

 

Operator

ABBOTT LANDS #21-35

 

05-123-11459

 

WELD

 

1N

 

64W

 

35

 

NENW

 

PETROSHARE CORP

ABBOTT LANDS #3

 

05-123-11147

 

WELD

 

1N

 

64W

 

35

 

SWNW

 

PETROSHARE CORP

AMBUSH 13-22

 

05-001-09092

 

ADAMS

 

2S

 

64W

 

22

 

NWSW

 

PETROSHARE CORP

AMBUSH 23-22

 

05-001-09052

 

ADAMS

 

2S

 

64W

 

22

 

NESW

 

PETROSHARE CORP

AMBUSH 24-22

 

05-001-09106

 

ADAMS

 

2S

 

64W

 

22

 

SESW

 

PETROSHARE CORP

AMBUSH 31-22 N/C

 

05-001-09126

 

ADAMS

 

2S

 

64W

 

22

 

NWNE

 

HRM RESOURCES II LLC

AMBUSH 34-22

 

05-001-09070

 

ADAMS

 

2S

 

64W

 

22

 

SWSE

 

PETROSHARE CORP

AMBUSH 44-22

 

05-001-09072

 

ADAMS

 

2S

 

64W

 

22

 

SESE

 

PETROSHARE CORP

AMOCO STATE 41-16

 

05-001-09558

 

ADAMS

 

1S

 

65W

 

16

 

NENE

 

PETROSHARE CORP

AMOCO STATE 42-16

 

05-001-08669

 

ADAMS

 

1S

 

65W

 

16

 

SENE

 

PETROSHARE CORP

AMOCO STATE 43-16

 

05-001-08703

 

ADAMS

 

1S

 

65W

 

16

 

NESE

 

PETROSHARE CORP

ANTELOPE FARMS 23-27

 

05-001-08697

 

ADAMS

 

2S

 

63W

 

27

 

NESW

 

PETROSHARE CORP

BEISEL 42-1

 

05-001-09293

 

ADAMS

 

1S

 

68W

 

1

 

SENE

 

PETROSHARE CORP

BRADBURY A-1

 

05-001-08138

 

ADAMS

 

2S

 

60W

 

13

 

NWNW

 

PETROSHARE CORP

BREDEHOFT 13-6

 

05-001-09291

 

ADAMS

 

1S

 

67W

 

6

 

NWSW

 

PETROSHARE CORP

BRIGHTON LAKES 20-17-1NAH

 

05-001-10087

 

ADAMS

 

1S

 

66W

 

20

 

SESW

 

PETROSHARE CORP

BRIGHTON LAKES 20-17-1NBH

 

05-001-10086

 

ADAMS

 

1S

 

66W

 

20

 

SESW

 

PETROSHARE CORP

BRIGHTON LAKES 20-17-1NBH

 

05-001-10086

 

ADAMS

 

1S

 

66W

 

20

 

SESW

 

PETROSHARE CORP

BRIGHTON LAKES 20-17-2CDH

 

05-001-10084

 

ADAMS

 

1S

 

66W

 

20

 

SESW

 

PETROSHARE CORP

BRIGHTON LAKES 20-17-2NBH

 

05-001-10085

 

ADAMS

 

1S

 

66W

 

20

 

SESW

 

PETROSHARE CORP

BRIGHTON LAKES 20-17-2NCH

 

05-001-10089

 

ADAMS

 

1S

 

66W

 

20

 

SESW

 

PETROSHARE CORP

BRIGHTON LAKES 20-17-3NBH

 

05-001-10088

 

ADAMS

 

1S

 

66W

 

20

 

SESW

 

PETROSHARE CORP

BRNAK 33-31

 

05-123-11906

 

WELD

 

1N

 

63W

 

31

 

NWSE

 

PETROSHARE CORP

BRUCHEZ 1

 

05-005-06531

 

ARAPAHOE

 

4S

 

63W

 

35

 

NWSE

 

PETROSHARE CORP

CARLSON 12-18 N/C

 

05-001-09709

 

ADAMS

 

1S

 

67W

 

18

 

SWNW

 

GREAT WESTERN OPERATING COMPANY LLC

CHAPMAN 1

 

05-001-07810

 

ADAMS

 

1S

 

64W

 

28

 

NWSE

 

PETROSHARE CORP

COMPTON 34-27

 

05-001-08733

 

ADAMS

 

2S

 

63W

 

27

 

SWSE

 

PETROSHARE CORP

CORCILIUS 6E-203

 

05-001-09916

 

ADAMS

 

1S

 

67W

 

6

 

NWNW

 

PETROSHARE CORP

 

--------------------------------------------------------------------------------


 

CORCILIUS 6E-223

 

05-001-09919

 

ADAMS

 

1S

 

67W

 

6

 

NWNW

 

PETROSHARE CORP

CORCILIUS 6E-323

 

05-001-09914

 

ADAMS

 

1S

 

67W

 

6

 

NWNW

 

PETROSHARE CORP

CORCILIUS 6J-203

 

05-001-09920

 

ADAMS

 

1S

 

67W

 

6

 

NWNW

 

PETROSHARE CORP

CORCILIUS 6J-303

 

05-001-09917

 

ADAMS

 

1S

 

67W

 

6

 

NWNW

 

PETROSHARE CORP

CORCILIUS 6J-443

 

05-001-09918

 

ADAMS

 

1S

 

67W

 

6

 

NWNW

 

PETROSHARE CORP

CORCILIUS 6M-243

 

05-001-09921

 

ADAMS

 

1S

 

67W

 

6

 

NWNW

 

PETROSHARE CORP

CORCILIUS 6M-343

 

05-001-09915

 

ADAMS

 

1S

 

67W

 

6

 

NWNW

 

PETROSHARE CORP

DANFORD-CHAMPLIN 14-8

 

05-001-09321

 

ADAMS

 

3S

 

64W

 

8

 

SWSW

 

PETROSHARE CORP

E. MILLER TRUST 44-17

 

05-039-06581

 

ELBERT

 

6S

 

64W

 

17

 

SESE

 

PETROSHARE CORP

EHLER 44-4

 

05-001-09379

 

ADAMS

 

1S

 

67W

 

4

 

SESE

 

PETROSHARE CORP

EVERITT 43-19

 

05-039-06506

 

ELBERT

 

6S

 

64W

 

19

 

NESE

 

PETROSHARE CORP

FRONT RANGE 4

 

05-001-08750

 

ADAMS

 

1S

 

67W

 

18

 

NWNE

 

PETROSHARE CORP

GASPAR 11-1

 

05-001-09396

 

ADAMS

 

1S

 

68W

 

1

 

NWNW

 

PETROSHARE CORP

GUTHRIE 12-2

 

05-001-09564

 

ADAMS

 

1S

 

67W

 

2

 

SWNW

 

PETROSHARE CORP

GUTHRIE 21-2

 

05-001-09463

 

ADAMS

 

1S

 

67W

 

2

 

NENW

 

PETROSHARE CORP

GUTHRIE 22-2

 

05-001-09389

 

ADAMS

 

1S

 

67W

 

2

 

SENW

 

PETROSHARE CORP

GUTHRIE 31-2

 

05-001-09541

 

ADAMS

 

1S

 

67W

 

2

 

NWNE

 

PETROSHARE CORP

GUTHRIE 41-2

 

05-001-09540

 

ADAMS

 

1S

 

67W

 

2

 

NENE

 

PETROSHARE CORP

GUTHRIE 42-2

 

05-001-09563

 

ADAMS

 

1S

 

67W

 

2

 

SENE

 

PETROSHARE CORP

GUTHRIE ABNER 1

 

05-001-06251

 

ADAMS

 

1S

 

67W

 

2

 

SWNE

 

PETROSHARE CORP

HABEL A-1

 

05-001-06571

 

ADAMS

 

2S

 

62W

 

22

 

SENW

 

PETROSHARE CORP

HABEL A-2

 

05-001-09429

 

ADAMS

 

2S

 

62W

 

22

 

NWSW

 

PETROSHARE CORP

HABEL B-1

 

05-001-06615

 

ADAMS

 

2S

 

62W

 

23

 

SWNW

 

PETROSHARE CORP

HAREN K 21-28

 

05-123-28122

 

WELD

 

4N

 

66W

 

16

 

SESW

 

NOBLE ENERGY INC

HAREN K 21-29

 

05-123-28123

 

WELD

 

4N

 

66W

 

16

 

SWSW

 

NOBLE ENERGY INC

HARTNAGLE 14-35

 

05-001-08473

 

ADAMS

 

1S

 

64W

 

35

 

SWSW

 

PETROSHARE CORP

JACOBUCCI 32K-243

 

05-123-41170

 

ADAMS

 

1N

 

67W

 

32

 

NWSW

 

PDC ENERGY, INC

JACOBUCCI 32K-323

 

05-123-41168

 

ADAMS

 

1N

 

67W

 

32

 

NWSW

 

PDC ENERGY, INC

JACOBUCCI 32K-403

 

05-123-41169

 

ADAMS

 

1N

 

67W

 

32

 

NWSW

 

PDC ENERGY, INC

JACOBUCCI 32K-443

 

05-123-41250

 

ADAMS

 

1N

 

67W

 

32

 

NWSW

 

PDC ENERGY, INC

JACOBUCCI 32O-203

 

05-123-41184

 

ADAMS

 

1N

 

67W

 

32

 

NESW

 

PDC ENERGY, INC

JACOBUCCI 32O-303

 

05-123-41191

 

ADAMS

 

1N

 

67W

 

32

 

NESW

 

PDC ENERGY, INC

JACOBUCCI 32O-423

 

05-123-41193

 

ADAMS

 

1N

 

67W

 

32

 

NESW

 

PDC ENERGY, INC

JACOBUCCI 32O-443

 

05-123-41190

 

ADAMS

 

1N

 

67W

 

32

 

NESW

 

PDC ENERGY, INC

JACOBUCCI 32S-203

 

05-123-41941

 

ADAMS

 

1N

 

67W

 

32

 

NWSE

 

PDC ENERGY, INC

JACOBUCCI 32S-303

 

05-123-41942

 

ADAMS

 

1N

 

67W

 

32

 

NWSE

 

PDC ENERGY, INC

 

--------------------------------------------------------------------------------


 

JACOBUCCI 32S-323

 

05-123-41940

 

ADAMS

 

1N

 

67W

 

32

 

NWSE

 

PDC ENERGY, INC

JACOBUCCI 32S-343

 

05-123-41944

 

ADAMS

 

1N

 

67W

 

32

 

NWSE

 

PDC ENERGY, INC

JACOBUCCI 32S-403

 

05-123-41943

 

ADAMS

 

1N

 

67W

 

32

 

NWSE

 

PDC ENERGY, INC

JACOBUCCI 32S-423

 

05-123-42023

 

ADAMS

 

1N

 

67W

 

32

 

NWSE

 

PDC ENERGY, INC

KALCEVIC 22-3

 

05-001-08362

 

ADAMS

 

2S

 

63W

 

3

 

SENW

 

PETROSHARE CORP

KALCEVIC 24-3

 

05-001-08506

 

ADAMS

 

2S

 

63W

 

3

 

SESW

 

PETROSHARE CORP

KALCEVIC 33-3

 

05-001-08480

 

ADAMS

 

2S

 

63W

 

3

 

NWSE

 

PETROSHARE CORP

KISSLER 1

 

05-123-10935

 

WELD

 

4N

 

66W

 

21

 

NENW

 

PETROSHARE CORP

KISSLER 2

 

05-123-23527

 

WELD

 

4N

 

66W

 

21

 

NWNW

 

PETROSHARE CORP

KISSLER K21-18D

 

05-123-31502

 

WELD

 

4N

 

66W

 

21

 

NESW

 

NOBLE ENERGY INC

KOWACH #3-25

 

05-081-07779

 

MOFFAT

 

6N

 

90W

 

6

 

LOT 11

 

PETROSHARE CORP

LAYTON GREEN 1 N/C

 

05-001-06281

 

ADAMS

 

1S

 

67W

 

18

 

SWSW

 

GREAT WESTERN OPERATING COMPANY LLC

LEISLE 8-5

 

05-001-08696

 

ADAMS

 

1S

 

67W

 

8

 

NENE

 

PETROSHARE CORP

LW MOORE GAS UNIT #1

 

05-001-07074

 

ADAMS

 

1S

 

67W

 

10

 

NENE

 

PETROSHARE CORP

MARCUS LD 11-374HC N/C

 

05-123-42585

 

ADAMS

 

1S

 

67W

 

11

 

SESE

 

GREAT WESTERN OPERATING COMPANY LLC

MARCUS LD 11-374HN N/C

 

05-123-41121

 

ADAMS

 

1S

 

67W

 

11

 

SESE

 

GREAT WESTERN OPERATING COMPANY LLC

MARCUS LD 11-376HN N/C

 

05-123-42588

 

ADAMS

 

1S

 

67W

 

11

 

SESE

 

GREAT WESTERN OPERATING COMPANY LLC

MARCUS LD 11-377HC N/C

 

05-123-41131

 

ADAMS

 

1S

 

67W

 

11

 

SESE

 

GREAT WESTERN OPERATING COMPANY LLC

MARCUS LD 11-377HN N/C

 

05-123-42586

 

ADAMS

 

1S

 

67W

 

11

 

SESE

 

GREAT WESTERN OPERATING COMPANY LLC

MARCUS LD 11-378HN N/C

 

05-123-42584

 

ADAMS

 

1S

 

67W

 

11

 

SESE

 

GREAT WESTERN OPERATING COMPANY LLC

MARCUS LD 11-379HC N/C

 

05-123-42587

 

ADAMS

 

1S

 

67W

 

11

 

SESE

 

GREAT WESTERN OPERATING COMPANY LLC

MARCUS LD 11-379HN

 

05-123-42867

 

ADAMS

 

1S

 

67W

 

11

 

SESE

 

GREAT WESTERN OPERATING COMPANY LLC

MARCUS LD 11-380HN

 

05-123-42866

 

ADAMS

 

1S

 

67W

 

11

 

SESE

 

GREAT WESTERN OPERATING COMPANY LLC

MARLATT 1

 

05-001-08275

 

ADAMS

 

2S

 

64W

 

22

 

NWNW

 

PETROSHARE CORP

MARLATT 12-22

 

05-001-09078

 

ADAMS

 

2S

 

64W

 

22

 

SWNW

 

PETROSHARE CORP

MARLATT 21-22

 

05-001-09127

 

ADAMS

 

2S

 

64W

 

22

 

NENW

 

PETROSHARE CORP

MARLATT 22-22

 

05-001-09108

 

ADAMS

 

2S

 

64W

 

22

 

SENW

 

PETROSHARE CORP

MATHENA 1-15

 

05-014-08666

 

BROOMFIELD

 

1S

 

68W

 

15

 

NWNW

 

EXTRACTION OIL & GAS LLC

MUNDELL 12-21

 

05-001-08415

 

ADAMS

 

2S

 

64W

 

21

 

SWNW

 

PETROSHARE CORP

MUNDELL 23-15

 

05-001-09186

 

ADAMS

 

2S

 

64W

 

15

 

NESW

 

PETROSHARE CORP

MUNDELL 24-15

 

05-001-09130

 

ADAMS

 

2S

 

64W

 

15

 

SESW

 

PETROSHARE CORP

NORDMAN TRUST 32-20

 

05-039-06502

 

ELBERT

 

6S

 

64W

 

20

 

SWNE

 

PETROSHARE CORP

NORDMAN TRUST 33-20

 

05-039-06524

 

ELBERT

 

6S

 

64W

 

20

 

NWSE

 

PETROSHARE CORP

NORDMAN TRUST 41-20

 

05-039-06553

 

ELBERT

 

6S

 

64W

 

20

 

NENE

 

PETROSHARE CORP

NORDMAN TRUST 42-20X

 

05-039-06541

 

ELBERT

 

6S

 

64W

 

20

 

SENE

 

PETROSHARE CORP

NORTH HURON 1-22

 

05-001-09035

 

ADAMS

 

1S

 

68W

 

22

 

NWNW

 

EXTRACTION OIL & GAS LLC

 

--------------------------------------------------------------------------------


 

NORTH HURON 1-22 CN

 

05-001-09035

 

ADAMS

 

1S

 

68W

 

22

 

NWNW

 

EXTRACTION OIL & GAS LLC

OTTER 1

 

05-001-08510

 

ADAMS

 

2S

 

66W

 

2

 

NESW

 

PETROSHARE CORP

OWENS K 21-30D

 

05-123-28167

 

WELD

 

4N

 

66W

 

17

 

SESE

 

NOBLE ENERGY INC

RHINE 01

 

05-005-06815

 

ARAPAHOE

 

5S

 

62W

 

29

 

NWSW

 

PETROSHARE CORP

RIVERDALE 15-2-11HC

 

05-001-09926

 

ADAMS

 

1S

 

67W

 

14

 

NWSW

 

WARD PETROLEUM CORPORATION

RUNNING CREEK 11-21

 

05-039-06558

 

ELBERT

 

6S

 

64W

 

21

 

NWNW

 

PETROSHARE CORP

SACK 11-6

 

05-001-09464

 

ADAMS

 

1S

 

67W

 

6

 

NWNW

 

PETROSHARE CORP

SACK 12-6

 

05-001-09391

 

ADAMS

 

1S

 

67W

 

6

 

SWNW

 

PETROSHARE CORP

SACK 23-6

 

05-001-09578

 

ADAMS

 

1S

 

67W

 

6

 

SENW

 

PETROSHARE CORP

SELTZER G U 2-4

 

05-001-09025

 

ADAMS

 

1S

 

67W

 

4

 

NWSE

 

PETROSHARE CORP

SHOOK 3-10-1CDH

 

05-001-09968

 

ADAMS

 

1S

 

67W

 

3

 

NWSE

 

PETROSHARE CORP

SHOOK 3-10-1NAH

 

05-001-09978

 

ADAMS

 

1S

 

67W

 

3

 

NWSE

 

PETROSHARE CORP

SHOOK 3-10-1NBH

 

05-001-09970

 

ADAMS

 

1S

 

67W

 

3

 

NWSE

 

PETROSHARE CORP

SHOOK 3-10-1NCH

 

05-001-09975

 

ADAMS

 

1S

 

67W

 

3

 

NWSE

 

PETROSHARE CORP

SHOOK 3-10-2CDH

 

05-001-09973

 

ADAMS

 

1S

 

67W

 

3

 

NWSE

 

PETROSHARE CORP

SHOOK 3-10-2NAH

 

05-001-09972

 

ADAMS

 

1S

 

67W

 

3

 

NWSE

 

PETROSHARE CORP

SHOOK 3-10-2NBH

 

05-001-09971

 

ADAMS

 

1S

 

67W

 

3

 

NWSE

 

PETROSHARE CORP

SHOOK 3-10-2NCH

 

05-001-09980

 

ADAMS

 

1S

 

67W

 

3

 

NWSE

 

PETROSHARE CORP

SHOOK 3-10-3CDH

 

05-001-09969

 

ADAMS

 

1S

 

67W

 

3

 

NWSE

 

PETROSHARE CORP

SHOOK 3-10-3NBH

 

05-001-09977

 

ADAMS

 

1S

 

67W

 

3

 

NWSE

 

PETROSHARE CORP

SHOOK 3-10-4CDH

 

05-001-09974

 

ADAMS

 

1S

 

67W

 

3

 

NWSE

 

PETROSHARE CORP

SHOOK 3-10-4NBH

 

05-001-09976

 

ADAMS

 

1S

 

67W

 

3

 

NWSE

 

PETROSHARE CORP

SHOOK 3-10-5CDH

 

05-001-09979

 

ADAMS

 

1S

 

67W

 

3

 

NWSE

 

PETROSHARE CORP

SHOOK 3-10-6CDH

 

05-001-09981

 

ADAMS

 

1S

 

67W

 

3

 

NWSE

 

PETROSHARE CORP

STATE OF COLORADO AB 1

 

05-001-06455

 

ADAMS

 

2S

 

66W

 

16

 

NESE

 

PETROSHARE CORP

STERKEL 21-1

 

05-001-09438

 

ADAMS

 

1S

 

68W

 

1

 

NENW

 

PETROSHARE CORP

STEVENS 34-15

 

05-001-08741

 

ADAMS

 

1S

 

65W

 

15

 

SWSE

 

PETROSHARE CORP

STONEHOCKER 32-8

 

05-001-09387

 

ADAMS

 

1S

 

67W

 

8

 

SWNE

 

PETROSHARE CORP

TSUZUKI 1

 

05-001-06713

 

WELD

 

4N

 

66W

 

21

 

NENE

 

PETROSHARE CORP

UNRUH 13-23

 

05-001-09430

 

ADAMS

 

1S

 

65W

 

23

 

NWSW

 

PETROSHARE CORP

UNRUH 23-23

 

05-001-08340

 

ADAMS

 

1S

 

65W

 

23

 

NESW

 

PETROSHARE CORP

VOLOSHIN #3-25

 

05-081-07778

 

MOFFAT

 

6N

 

90W

 

25

 

LOT 11

 

PETROSHARE CORP

WAGNER 12-19

 

05-001-08361

 

ADAMS

 

1S

 

64W

 

19

 

SWNW

 

PETROSHARE CORP

WAILES 1

 

05-001-08210

 

ADAMS

 

2S

 

63W

 

8

 

NESE

 

PETROSHARE CORP

WAILES FARM 2-8

 

05-001-09033

 

ADAMS

 

2S

 

63W

 

8

 

SWNE

 

PETROSHARE CORP

 

--------------------------------------------------------------------------------


 

WEIGANDT 43-3

 

05-001-09095

 

ADAMS

 

1S

 

67W

 

3

 

NESE

 

PETROSHARE CORP

WILLIAMS 44-27

 

05-001-08393

 

ADAMS

 

2S

 

64W

 

27

 

SESE

 

PETROSHARE CORP

WILLOW BEND LD 18-22HC N/C

 

05-001-09774

 

ADAMS

 

1S

 

67W

 

18

 

NENE

 

GREAT WESTERN OPERATING COMPANY LLC

WILLOW BEND LD 18-22HN N/C

 

05-001-09772

 

ADAMS

 

1S

 

67W

 

18

 

NENE

 

GREAT WESTERN OPERATING COMPANY LLC

WILLOW BEND LD 18-23HC N/C

 

05-001-09776

 

ADAMS

 

1S

 

67W

 

18

 

NENE

 

GREAT WESTERN OPERATING COMPANY LLC

WILLOW BEND LD 18-23HN N/C

 

05-001-09773

 

ADAMS

 

1S

 

67W

 

18

 

NENE

 

GREAT WESTERN OPERATING COMPANY LLC

WILLOW BEND LD 18-361HC N/C

 

05-001-09841

 

ADAMS

 

1S

 

67W

 

18

 

NENE

 

GREAT WESTERN OPERATING COMPANY LLC

WILLOW BEND LD 18-361HN N/C

 

05-001-09832

 

ADAMS

 

1S

 

67W

 

18

 

NENE

 

GREAT WESTERN OPERATING COMPANY LLC

WILLOW BEND LD 18-366HC N/C

 

05-001-09777

 

ADAMS

 

1S

 

67W

 

18

 

NENE

 

GREAT WESTERN OPERATING COMPANY LLC

WILLOW BEND LD 18-37HN N/C

 

05-001-09775

 

ADAMS

 

1S

 

67W

 

18

 

NENE

 

GREAT WESTERN OPERATING COMPANY LLC

WYMAN 34-6

 

05-001-09292

 

ADAMS

 

1S

 

67W

 

6

 

SWSE

 

PETROSHARE CORP

ZABKA K 21-31

 

05-123-26944

 

WELD

 

4N

 

66W

 

20

 

NENE

 

NOBLE ENERGY INC

ZARLENGO 14-4

 

05-001-09384

 

ADAMS

 

1S

 

67W

 

4

 

SWSW

 

PETROSHARE CORP

ZARLENGO 2

 

05-001-08810

 

ADAMS

 

1S

 

67W

 

4

 

NWNW

 

PETROSHARE CORP

ZARLENGO 21-4

 

05-001-09468

 

ADAMS

 

1S

 

67W

 

4

 

NENW

 

PETROSHARE CORP

ZARLENGO 23-4

 

05-001-09555

 

ADAMS

 

1S

 

67W

 

4

 

NESW

 

PETROSHARE CORP

ZARLENGO 24-4

 

05-001-09377

 

ADAMS

 

1S

 

67W

 

4

 

SESW

 

PETROSHARE CORP

MARCUS LD 11-361HNX

 

05-123-45381

 

ADAMS

 

1N

 

67W

 

34

 

SESE

 

GREAT WESTERN OPERATING COMPANY LLC

MARCUS LD 11-361HN

 

05-123-43945

 

ADAMS

 

1N

 

67W

 

34

 

SESE

 

GREAT WESTERN OPERATING COMPANY LLC

MARCUS LD 11-362HC

 

05-123-43991

 

ADAMS

 

1N

 

67W

 

34

 

SESE

 

GREAT WESTERN OPERATING COMPANY LLC

MARCUS LD 11-362HN

 

05-123-43946

 

ADAMS

 

1N

 

67W

 

34

 

SESE

 

GREAT WESTERN OPERATING COMPANY LLC

MARCUS LD 11-365HNX

 

05-123-45386

 

ADAMS

 

1N

 

67W

 

34

 

SESE

 

GREAT WESTERN OPERATING COMPANY LLC

MARCUS LD 11-368HNX

 

05-123-45384

 

ADAMS

 

1N

 

67W

 

34

 

SESE

 

GREAT WESTERN OPERATING COMPANY LLC

MARCUS LD 11-371HNX

 

05-123-45383

 

ADAMS

 

1N

 

67W

 

34

 

SESE

 

GREAT WESTERN OPERATING COMPANY LLC

MARCUS LD 11-373HNX

 

05-123-45380

 

ADAMS

 

1N

 

67W

 

34

 

SESE

 

GREAT WESTERN OPERATING COMPANY LLC

MARCUS LD 11-376HNX

 

05-123-45385

 

ADAMS

 

1N

 

67W

 

34

 

SESE

 

GREAT WESTERN OPERATING COMPANY LLC

MARCUS LD 11-378HNX

 

05-123-45387

 

ADAMS

 

1N

 

67W

 

34

 

SESE

 

GREAT WESTERN OPERATING COMPANY LLC

MARCUS LD 11-380HNX

 

05-123-45388

 

ADAMS

 

1N

 

67W

 

34

 

SESE

 

GREAT WESTERN OPERATING COMPANY LLC

OCHO LD 17-363HN

 

05-001-10002

 

ADAMS

 

1S

 

67W

 

8

 

NENW

 

GREAT WESTERN OPERATING COMPANY LLC

OCHO LD 17-364HC

 

05-001-09996

 

ADAMS

 

1S

 

67W

 

8

 

NENW

 

GREAT WESTERN OPERATING COMPANY LLC

OCHO LD 17-364HN

 

05-001-10006

 

ADAMS

 

1S

 

67W

 

8

 

NENW

 

GREAT WESTERN OPERATING COMPANY LLC

OCHO LD 17-365HC

 

 

 

ADAMS

 

1S

 

67W

 

8

 

NENW

 

GREAT WESTERN OPERATING COMPANY LLC

OCHO LD 17-365HN

 

05-001-10001

 

ADAMS

 

1S

 

67W

 

8

 

NENW

 

GREAT WESTERN OPERATING COMPANY LLC

OCHO LD 17-367HC

 

05-001-09993

 

ADAMS

 

1S

 

67W

 

8

 

NENW

 

GREAT WESTERN OPERATING COMPANY LLC

 

--------------------------------------------------------------------------------


 

OCHO LD 17-367HN

 

05-001-09994

 

ADAMS

 

1S

 

67W

 

8

 

NENW

 

GREAT WESTERN OPERATING COMPANY LLC

OCHO LD 17-368HN

 

05-001-09997

 

ADAMS

 

1S

 

67W

 

8

 

NENW

 

GREAT WESTERN OPERATING COMPANY LLC

OCHO LD 17-369HC

 

05-001-10000

 

ADAMS

 

1S

 

67W

 

8

 

NENW

 

GREAT WESTERN OPERATING COMPANY LLC

OCHO LD 17-369HN

 

05-001-09998

 

ADAMS

 

1S

 

67W

 

8

 

NENW

 

GREAT WESTERN OPERATING COMPANY LLC

OCHO LD 17-370HN

 

05-001-09987

 

ADAMS

 

1S

 

67W

 

8

 

NENW

 

GREAT WESTERN OPERATING COMPANY LLC

OCHO LD 17-372HC

 

05-001-09986

 

ADAMS

 

1S

 

67W

 

8

 

NENW

 

GREAT WESTERN OPERATING COMPANY LLC

OCHO LD 17-373HN

 

05-001-09990

 

ADAMS

 

1S

 

67W

 

8

 

NENW

 

GREAT WESTERN OPERATING COMPANY LLC

OCHO LD 17-374HC

 

05-001-09996

 

ADAMS

 

1S

 

67W

 

8

 

NENW

 

GREAT WESTERN OPERATING COMPANY LLC

OCHO LD 17-374HN

 

05-001-10006

 

ADAMS

 

1S

 

67W

 

8

 

NENW

 

GREAT WESTERN OPERATING COMPANY LLC

OCHO LD 17-375HN

 

05-001-09992

 

ADAMS

 

1S

 

67W

 

8

 

NENW

 

GREAT WESTERN OPERATING COMPANY LLC

OCHO LD 17-377HC

 

05-001-09989

 

ADAMS

 

1S

 

67W

 

8

 

NENW

 

GREAT WESTERN OPERATING COMPANY LLC

OCHO LD 17-377HN

 

05-001-09991

 

ADAMS

 

1S

 

67W

 

8

 

NENW

 

GREAT WESTERN OPERATING COMPANY LLC

OCHO LD 17-378HN

 

05-001-09988

 

ADAMS

 

1S

 

67W

 

8

 

NENW

 

GREAT WESTERN OPERATING COMPANY LLC

KALLSEN A-1

 

05-001-09073

 

ADAMS

 

1S

 

65W

 

9

 

SWSE

 

PETROSHARE CORP

CHAVEZ 7-17

 

05-001-09524

 

ADAMS

 

1S

 

65W

 

17

 

SWNE

 

PETROSHARE CORP

MARCUS LD 11-363HN

 

05-123-44053

 

ADAMS

 

1N

 

67W

 

34

 

SESE

 

GREAT WESTERN OPERATING COMPANY LLC

MARCUS LD 11-364HN

 

05-123-43994

 

ADAMS

 

1N

 

67W

 

34

 

SESE

 

GREAT WESTERN OPERATING COMPANY LLC

MARCUS LD 11-365HC

 

05-123-43993

 

ADAMS

 

1N

 

67W

 

34

 

SESE

 

GREAT WESTERN OPERATING COMPANY LLC

MARCUS LD 11-365HN

 

05-123-43995

 

ADAMS

 

1N

 

67W

 

34

 

SESE

 

GREAT WESTERN OPERATING COMPANY LLC

MARCUS LD 11-367HN

 

05-123-44037

 

ADAMS

 

1N

 

67W

 

34

 

SESE

 

GREAT WESTERN OPERATING COMPANY LLC

MARCUS LD 11-367HC

 

05-123-44038

 

ADAMS

 

1N

 

67W

 

34

 

SESE

 

GREAT WESTERN OPERATING COMPANY LLC

MARCUS LD 11-368HN

 

05-123-44036

 

ADAMS

 

1N

 

67W

 

34

 

SESE

 

GREAT WESTERN OPERATING COMPANY LLC

MARCUS LD 11-369HN

 

05-123-44041

 

ADAMS

 

1N

 

67W

 

34

 

SESE

 

GREAT WESTERN OPERATING COMPANY LLC

MARCUS LD 11-370HC

 

05-123-44042

 

ADAMS

 

1N

 

67W

 

34

 

SESE

 

GREAT WESTERN OPERATING COMPANY LLC

MARCUS LD 11-371HN

 

05-123-44040

 

ADAMS

 

1N

 

67W

 

34

 

SESE

 

GREAT WESTERN OPERATING COMPANY LLC

MARCUS LD 11-372HN

 

05-123-44043

 

ADAMS

 

1N

 

67W

 

34

 

SESE

 

GREAT WESTERN OPERATING COMPANY LLC

B FARM LD 18-034HC

 

05-001-10098

 

ADAMS

 

1S

 

67W

 

7

 

LOT1

 

GREAT WESTERN OPERATING COMPANY LLC

B FARM LD 18-034HN

 

05-001-10095

 

ADAMS

 

1S

 

67W

 

7

 

LOT1

 

GREAT WESTERN OPERATING COMPANY LLC

B FARM LD 18-036HN

 

05-001-10092

 

ADAMS

 

1S

 

67W

 

7

 

LOT1

 

GREAT WESTERN OPERATING COMPANY LLC

B FARM LD 18-037HC

 

05-001-10091

 

ADAMS

 

1S

 

67W

 

7

 

LOT1

 

GREAT WESTERN OPERATING COMPANY LLC

B FARM LD 18-039HC

 

05-001-10090

 

ADAMS

 

1S

 

67W

 

7

 

LOT1

 

GREAT WESTERN OPERATING COMPANY LLC

MARCUS LD 11-372HC

 

05-123-44039

 

WELD

 

1N

 

67W

 

34

 

SESE

 

GREAT WESTERN OPERATING COMPANY LLC

MARCUS LD 11-373HN

 

05-123-44053

 

WELD

 

41

 

67W

 

34

 

SESE

 

GREAT WESTERN OPERATING COMPANY LLC

 

--------------------------------------------------------------------------------


 

EXHIBIT A
FORM OF PROMISSORY NOTE

 

$[                 ]

 

February 1, 2018

 

FOR VALUE RECEIVED, PETROSHARE CORP., a Colorado corporation (the “Borrower”),
hereby promises to pay to the order of [          ] (the “Lender”), the
principal sum of [TWENTY-FIVE MILLION DOLLARS ($25,000,000)] (or such lesser
amount as shall equal the aggregate unpaid principal amount of the Loans made by
the Lender to the Borrower under the Credit Agreement, as hereinafter defined),
in lawful money of the United States of America and in immediately available
funds, on the dates and in the principal amounts provided in the Credit
Agreement, and to pay interest on the unpaid principal amount of each such Loan,
at such office, in like money and funds, for the period commencing on the date
of such Loan until such Loan shall be paid in full, at the rates per annum and
on the dates provided in the Credit Agreement.

 

This Promissory Note (this “Note”) is the Note referred to in, and is subject to
the terms of, the Secured Term Credit Agreement dated as of February 1, 2018
between the Borrower, the Lender, each other lender party thereto, and
Providence Wattenberg, LP, as administrative agent to such lenders (in such
capacity, the “Agent”), and evidences the Loan made by the Lender thereunder
(such Credit Agreement as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”). 
Capitalized terms used in this Note have the respective meanings assigned to
them in the Credit Agreement.

 

This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits provided for in the Credit Agreement and the other Loan Documents.  The
Credit Agreement, among other things, (a) provides for the making of the Loans
by the Lender to the Borrower in an aggregate amount not to exceed at any time
outstanding the dollar amount first above mentioned, the indebtedness of the
Borrower resulting from each such Loan being evidenced by this Note, and
(b) provides for the acceleration of the maturity of this Note upon the
occurrence of certain events, for prepayments of Loans upon the terms and
conditions specified therein and other provisions relevant to this Note.

 

Both principal and interest are payable in lawful money of the United States of
America to the Lender (or to the Agent on behalf of the Lender) at the location
or address specified in writing by the Lender (or the Agent) to the Borrower in
same day funds.  The date, amount, interest rate, and payment period of each
Loan made by the Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Lender on its books and, prior to
any transfer of this Note, may be endorsed by the Lender on the schedules
attached hereto or any continuation thereof or on any separate record maintained
by the Lender.  Failure to make any such notation or to attach a schedule shall
not affect any Lender’s or the Borrower’s rights or obligations in respect of
such Loans or affect the validity of such transfer by any Lender of this Note.

 

This Note is secured by the Security Instruments.

 

1

--------------------------------------------------------------------------------


 

Except as specifically provided in the Credit Agreement, the Borrower hereby
waives presentment, demand, protest, notice of intent to accelerate, notice of
acceleration, and any other notice of any kind.  No failure to exercise, and no
delay in exercising, any rights hereunder on the part of the holder of this Note
shall operate as a waiver of such rights.  In the event of any explicit or
implicit conflict between any provision of this Note and any provision of the
Credit Agreement, the terms of the Credit Agreement shall be controlling.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL
LAWS OF THE STATE OF COLORADO.

 

This Note and the other Loan Documents represent the final agreement among the
parties and may not be contradicted by evidence of prior, contemporaneous, or
subsequent oral agreements of the parties.  There are no unwritten oral
agreements among the parties.

 

[Signature page follows]

 

2

--------------------------------------------------------------------------------


 

EXECUTED as of the day and year first above written.

 

 

PETROSHARE CORP.,

 

a Colorado corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE

 

For the Period From           , 20     to           , 20   (“Calculation
Period”)

 

The undersigned hereby certifies that he/she is the [          ] of PETROSHARE
CORP., a Colorado corporation (the “Borrower”), and that as such he/she is
authorized to execute this certificate on behalf of the Borrower.  With
reference to the Secured Term Credit Agreement dated as of February 1, 2018 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Agreement”) between the Borrower and Providence Wattenberg,
LP, as Administrative Agent and Lender, and 5NR Wattenberg, LLC, as the lender,
the Borrower represents and warrants as follows (each capitalized term used
herein having the same meaning given to it in the Agreement unless otherwise
specified):

 

There exists no Default or Event of Default [or specify Default, describe and
describe any steps taken to rectify default].

 

Attached hereto as Schedule A is a detailed spreadsheet reflecting the
calculations and computations necessary to determine whether the Borrower is in
compliance with the Total Leverage Ratio and the PDP PV Coverage Ratio, as
reflected in this certificate.

 

COMPLIANCE WITH TOTAL LEVERAGE RATIO                            YES        NO

 

COMPLIANCE WITH PDP PV COVERAGE RATIO                            YES        NO

 

[There has been no change in the application of GAAP to the financial statements
being delivered in connection with this Compliance Certificate since the date of
the most recently delivered financial statements.][The following changes have
been made in the application of GAAP to the financial statements being delivered
in connection with this Compliance Certificate, which changes have had the
following effects on such financial statements: [               ].]

 

[Signature page follows.]

 

1

--------------------------------------------------------------------------------


 

IN WITNESS THEREOF, I have hereto signed my name to this Compliance Certificate,
in my capacity as a Financial Officer of the Borrower and not individually, as
of                  , 20  .

 

 

PETROSHARE CORP.,

 

a Colorado corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Compliance Certificate

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

--------------------------------------------------------------------------------


 

EXHIBIT C


LIST OF SECURITY INSTRUMENTS

 

Deed of Trust, Mortgage, Assignment of Production, Security Agreement and
Financing Statement

 

--------------------------------------------------------------------------------


 

Exhibit D

 

Form of Disbursement Request

EXAMPLE ONLY

Attached to that certain Credit Agreement by and between

PetroShare Corp (Borrower) and PEO/FNR (Lenders)

dated January 31, 2018.

 

 

EXCESS LIMIT AMOUNT            $ 1,000,000

 

Category

 

General Description

 

Vendor

 

Invoice Date

 

Due Date

 

Terms

 

Amount

 

Aging

 

G&A

 

General Monthly G&A per Budget

 

Various

 

3/1/2018

 

3/1/2018

 

0

 

$

550,000

 

0

 

LOAN INTEREST EXPENSE

 

Monthly Secured Loan Interest Due

 

PEO/Fifth

 

3/1/2018

 

3/1/2018

 

0

 

$

340,000

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXCESS LIMIT REQUEST - G&A

 

N/A

 

N/A

 

 

 

 

 

NET 15

 

$

—

 

0

 

EXCESS LIMIT REQUEST - DEBT PAYOFF

 

N/A

 

N/A

 

 

 

 

 

NET 15

 

$

—

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DISTRIBUTION REQUEST - G&A and INTEREST

 

 

 

 

 

 

 

 

 

 

 

$

890,000

 

 

 

 

Category

 

General Description

 

Vendor

 

Invoice Date

 

Due Date

 

Terms

 

Amount

 

Aging

 

LAND

 

Lease Acquisition - Wakeman Pad
40 acres @ $5000/acre

 

Company X

 

3/15/2018

 

3/31/2018

 

NET15

 

$

200,000

 

15

 

EXCESS LIMIT REQUEST - LAND

 

Lease Acquisition

 

Company Y

 

3/1/2018

 

3/31/2018

 

NET30

 

$

—

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DISTRIBUTION REQUEST - LAND

 

 

 

 

 

 

 

 

 

 

 

$

200,000

 

 

 

 

Category

 

General Description

 

Vendor

 

Invoice Date

 

Due Date

 

Terms

 

Amount

 

Aging

 

OPERATIONS

 

Working Capital & Op Expense

 

Various

 

3/1/2018

 

3/31/2018

 

NET30

 

$

 200,000

 

15

 

OPERATIONS

 

Drilling, Completion & Workover

 

Various

 

3/15/2018

 

3/31/2018

 

NET15

 

$

 200,000

 

15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXCESS LIMIT REQUEST - OPER

 

Halliburton - Stimulation - Shook

 

Halliburton

 

3/1/2018

 

3/31/2018

 

NET30

 

$

 1,500,000

 

30

 

 

 

Drilling Contractor - Brighton Lakes

 

Precision

 

3/15/2018

 

3/31/2018

 

NET30

 

$

 1,000,000

 

30

 

 

 

Tubulars

 

CTAP

 

3/1/2018

 

3/31/2018

 

NET30

 

$

 1,600,000

 

30

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DISTRIBUTION REQUEST - OPERATING

 

 

 

 

 

 

 

 

 

 

 

$

 4,500,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL MONTHLY DISTRIBUTION REQUEST

 

 

 

 

 

 

 

 

 

 

 

$

   5,590,000

 

 

 

 

Comments:

 

 

 

Date:

(Insert Date)

For Month Ended:

(Insert Month Ended)

Amount Requested:

5,590,000

 

The Borrower hereby certififies that there is currently no Default under the
Credit Agreement and that no Default will result from the Distribution.

 

Respectfully submitted,

 

Paul D. Maniscalco

Chief Financial Officer

PetroShare Corp.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT E

Credit Agreement by and between PetroShare Corp (Borrower) and PEO/5NR
(Lender(s)

 

PetroShare Corp

PDP PV Coverage Ratio Report

 

Coverage Ratio Report Date:

 

August 31, 2018

Effective Reserve Report Date:

 

June 30, 2018

 

PDP Coverage Ratio:

 

Total Term Loan Balance

 

25,000,000

 

PDP - PV10 per Reserve Report as updated

 

30,000,000

 

Ratio

 

1.20

 

Credit Agreement PDP PV Ratio Requirement

 

1.10

 

Excess Coverage (Deficit)

 

0.10

 

 

 

 

Frederick J. Witsell

 

President

 

PetroShare Corp

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

NOTICE OF CONVERSION

 

To:                             PETROSHARE CORP.

 

The undersigned hereby elects to convert $                  principal amount of
the Loans (as defined in the Credit Agreement between PetroShare, as Borrower,
Providence Wattenberg, LP as Administrative Agent and Lender, and 5NR
Wattenberg, LLC as Lender dated as of February 1, 2018) into shares of common
stock of the PetroShare (“Common Stock”).  Capitalized terms used herein and not
defined are defined in the Credit Agreement.

 

The undersigned further elects that the maximum principal amount permitted under
the Credit Agreement be converted at the Minimum Conversion Price and the
remainder be converted at the Maximum Conversion Price.  The undersigned
understands that if the Common Stock into which the Loans are converted has not
been registered under the Securities Act of 1933, as amended, and applicable
state securities laws that the certificate representing the Common Stock will
bear a restrictive legend as required by the provisions of those laws.

 

Please issue a certificate or certificates representing said shares of Common
Stock in the name of the undersigned or in such other name as is specified
below:

 

 

 

 

 

(Name)

 

 

 

 

 

(Address)

 

 

 

 

Dated:

 

 

 

 

 

 

Signature

 

--------------------------------------------------------------------------------


 

EXHIBIT G

NOTICE OF EXERCISE

 

To:                             PETROSHARE CORP.

 

The undersigned hereby elects to exercise its option to purchase shares of
Common Stock (the “Common Stock”) of PETROSHARE CORP. (the “Company”), pursuant
to the terms of Section 7.15(a) of the Credit Agreement between PetroShare, as
Borrower, Providence Wattenberg, LP as Administrative Agent and Lender, and 5NR
Wattenberg, LLC as Lender, dated as of February 1, 2018.  Please notify the
undersigned as to the purchase price per share of Common Stock as determined in
the Credit Agreement and the aggregate sales price of the Common Stock.  The
undersigned hereby promises to pay to the Company the purchase price within 30
days of the date hereof.

 

The undersigned understands that if the Common Stock has not been registered
under the Securities Act of 1933, as amended, and applicable state securities
laws that the certificate representing the Common Stock will bear a restrictive
legend as required by the provisions of those laws.

 

Please issue a certificate or certificates representing said shares of Common
Stock in the name of the undersigned or in such other name as is specified
below:

 

 

 

 

 

(Name)

 

 

 

 

 

 

 

 

(Address)

 

 

 

 

 

Dated:

 

 

 

 

 

 

 

 

Signature

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

NEITHER THIS WARRANT NOR THE SHARES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN
REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION (THE
“COMMISSION”) OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN EXEMPTION
FROM REGISTRATION UNDER SECTION 4(A)(2) OF THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) AND/OR REGULATION D PROMULGATED THEREUNDER. 
NEITHER THIS WARRANT NOR THE SHARES ISSUABLE UPON EXERCISE HEREOF MAY BE SOLD,
PLEDGED, TRANSFERRED OR ASSIGNED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT AND UNDER APPLICABLE STATE SECURITIES LAWS,
OR IN A TRANSACTION WHICH IS EXEMPT FROM REGISTRATION UNDER THE PROVISIONS OF
THE SECURITIES ACT AND UNDER PROVISIONS OF APPLICABLE STATE SECURITIES LAWS.

 

Warrant 2018 P-

 

STOCK PURCHASE WARRANT

 

To Purchase [1,500,000] Shares of Common Stock of

 

PETROSHARE CORP.,

a Colorado corporation

 

THIS CERTIFIES that, for value received,                       , or assigns (the
“Holder”), is entitled, upon the terms and subject to the conditions hereinafter
set forth, at any time or from time to time on or after the date of issuance of
this Warrant (the “Initial Exercise Date”) and on or prior to 5 P.M. Denver time
on February 1, 2020 (the “Expiration Date”) but not thereafter, to subscribe for
and purchase from PetroShare Corp., a Colorado corporation (the “Company”), up
to [One Million Five Hundred Thousand (1,500,000)] shares (the “Warrant Shares”)
of common stock, $0.001 par value per share of the Company (the “Common
Stock”).  The purchase price of one share of Common Stock (as may be adjusted in
accordance with the provisions hereof, the “Exercise Price”) under this Warrant
shall be $0.01.

 

1.             Transferability of Warrant.  Prior to the expiration hereof and
subject to compliance with applicable laws, this Warrant and all rights
hereunder are transferable, in whole or in part, at the office or agency of the
Company by the Holder in person or by duly authorized attorney, upon surrender
of this Warrant together with the Assignment Form annexed hereto properly
endorsed.

 

2.             Authorization of Shares.  The Company covenants that all shares
of Common Stock which may be issued upon the exercise of rights represented by
this Warrant will, upon exercise of the rights represented by this Warrant and
payment of the then-applicable Exercise Price, be duly authorized, validly
issued, fully paid and non-assessable and free from all liens and charges in
respect of the issue thereof (other than charges in respect of any transfer
occurring contemporaneously with such issue).

 

3.             Exercise of Warrant.  Exercise of the purchase rights represented
by this Warrant may be made at any time or times on or after the Initial
Exercise Date, and before the Expiration Date, by the surrender of this Warrant
and the Notice of Exercise Form annexed hereto duly executed at the office of
the Company (or such other office or agency of the Company as it may designate
by notice in writing to the Holder at the address of such Holder appearing on
the books of the Company) and upon payment of the Exercise Price of the shares
thereby purchased in the manner provided for herein.  Upon such exercise, the
Holder shall be entitled to receive a certificate for the number of shares of
Common Stock so purchased. Certificates for shares purchased hereunder shall be
delivered to the Holder within five (5)

 

--------------------------------------------------------------------------------


 

business days after the date on which this Warrant shall have been exercised as
aforesaid. This Warrant shall be deemed to have been exercised and such
certificate or certificates shall be deemed to have been issued, and Holder or
any other person so designated to be named therein shall be deemed to have
become a holder of record of such shares for all purposes, as of the date the
Warrant has been exercised, provided such date is a day on which the NYSE is
conducting business and provided that the Notice of Exercise and payment are
received by the Company on or before 5:00 P.M. Mountain Time, and if not, on the
next succeeding business day.  If this Warrant shall have been exercised in
part, the Company shall, at the time of delivery of the certificate or
certificates representing Warrant Shares, deliver to Holder a new Warrant
evidencing the rights of Holder to purchase the remaining shares of Common Stock
called for by this Warrant, which new Warrant shall in all other respects be
identical with this Warrant.

 

4.             Manner of Payment.  The exercise price of each Warrant shall be
paid in cash, certified funds, wire transfer or other collectible funds at the
time the Warrant is exercised.

 

5.             No Fractional Shares or Scrip.  No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant.  As to any fraction of a share which Holder would otherwise be entitled
to purchase upon such exercise, the Company shall round the number of shares to
be issued to the next highest number.

 

6.             Charges, Taxes and Expenses.  Issuance of certificates for
Warrant Shares upon the exercise of this Warrant shall be made without charge to
the Holder for any issue or transfer tax or other incidental expense in respect
of the issuance of such certificate, all of which taxes and expenses shall be
paid by the Company, and such certificates shall be issued in the name of the
Holder or in such name or names as may be directed by the Holder; provided,
however, that in the event certificates for shares of Common Stock are to be
issued in a name other than the name of the Holder, this Warrant when
surrendered for exercise shall be accompanied by the Assignment Form attached
hereto duly executed by the Holder; and provided further, that upon any transfer
involving the issuance or delivery of any certificates for shares of Common
Stock, the Company may require, as a condition thereto, the payment of a sum
sufficient to reimburse it for any transfer tax incidental thereto and an
opinion of counsel that such assignment is permissible under applicable
securities laws.

 

7.             Closing of Books.  The Company will not close its shareholder
books or records in any manner which prevents the timely exercise of this
Warrant.

 

8.             Transfer, Division and Combination.

 

(a)           Subject to compliance with any applicable securities laws
(including the provision to the Company of an opinion of counsel for the
assignor of this Warrant), transfer of this Warrant and all rights hereunder, in
whole or in part, shall be registered on the books of the Company to be
maintained for such purpose, upon surrender of this Warrant at the principal
office of the Company, together with the Assignment Form attached hereto duly
executed by Holder or its agent or attorney, funds sufficient to pay any
transfer taxes payable upon the making of such transfer and an opinion of
counsel that such assignment is permissible under applicable securities laws. 
Upon such surrender and, if required, such payment, the Company shall execute
and deliver a new Warrant or Warrants in the name of the assignee or assignees
and in the denomination specified in such instrument of assignment, and shall
issue to the assignor a new Warrant evidencing the portion of this Warrant not
so assigned, and this Warrant shall promptly be cancelled.  A Warrant, if
properly assigned, may be exercised by a new Holder for the purchase of shares
of Common Stock without having a new Warrant issued.

 

2

--------------------------------------------------------------------------------


 

(b)           This Warrant may be divided or combined with other Warrants upon
presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by Holder or its agent or attorney.  Subject to compliance
with Paragraph 8(a), as to any transfer which may be involved in such division
or combination, the Company shall execute and deliver a new Warrant or Warrants
in exchange for the Warrant or Warrants to be divided or combined in accordance
with such notice.

 

(c)           The Company shall prepare, issue and deliver at its own expense
(other than transfer taxes) the new Warrant or Warrants under this paragraph 8.

 

(d)           The Company agrees to maintain, at its aforesaid office, books for
the registration and the registration of transfer of the Warrants.

 

9.             No Rights as Shareholder until Exercise.  This Warrant does not
entitle the Holder to any voting rights or other rights as a shareholder of the
Company prior to the exercise hereof.  Upon the exercise (as described in
paragraph 3), the Warrant Shares so purchased shall be and be deemed to be
issued to such holder as the record owner of such shares as of the close of
business on such date.

 

10.          Loss, Theft, Destruction or Mutilation of Warrant.  The Company
represents and warrants that upon receipt by the Company of evidence reasonably
satisfactory to it of the loss, theft, destruction or mutilation of this Warrant
certificate or any stock certificate relating to the Warrant Shares, and in case
of loss, theft or destruction, of indemnity or security reasonably satisfactory
to it, and upon surrender and cancellation of such Warrant or stock certificate,
if mutilated, the Company will make and deliver a new Warrant or stock
certificate of like tenor and dated as of such cancellation, in lieu of such
Warrant or stock certificate.

 

11.          Saturdays, Sundays, Holidays, etc.  If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall be a Saturday, Sunday or a legal holiday, then such action may be
taken or such right may be exercised on the next succeeding day not a Saturday,
Sunday or legal holiday.

 

12.          Adjustments of Exercise Price and Number of Warrant Shares.

 

(a)           Stock Splits, etc. The number and kind of securities purchasable
upon the exercise of this Warrant and the Exercise Price shall be subject to
adjustment from time to time upon the happening of any of the following (each,
an “Adjustment Event”): The Company shall (i) pay a dividend in shares of Common
Stock or make a distribution in shares of Common Stock to holders of its
outstanding Common Stock, (ii) subdivide its outstanding shares of Common Stock
into a greater number of shares of Common Stock, (iii) combine its outstanding
shares of Common Stock into a smaller number of shares of Common Stock or
(iv) issue any shares of its capital stock in a reclassification of the Common
Stock. Upon the occurrence of an Adjustment Event, the number of Warrant Shares
purchasable upon exercise of this Warrant immediately prior thereto shall be
adjusted so that the Holder shall be entitled to receive the kind and number of
Warrant Shares or other securities of the Company which he would have owned or
have been entitled to receive had such Warrant been exercised in advance
thereof.  Upon each such adjustment of the kind and number of Warrant Shares or
other securities of the Company which are purchasable hereunder, the Holder
shall thereafter be entitled to purchase the number of Warrant Shares or other
securities resulting from such adjustment at an Exercise Price per such Warrant

 

3

--------------------------------------------------------------------------------


 

Share or other security obtained by multiplying the Exercise Price in effect
immediately prior to such adjustment by the number of Warrant Shares purchasable
pursuant hereto immediately prior to such adjustment and dividing by the number
of Warrant Shares or other securities of the Company resulting from such
adjustment.  An adjustment made pursuant to this paragraph shall become
effective immediately after the effective date of such event retroactive to the
record date, if any, for such Adjustment Event.

 

(b)           Reorganization, Reclassification, Merger, Consolidation or
Disposition of Assets.  In case (i) the Company shall (A) reorganize its
capital, (B) reclassify its capital stock, consolidate or merge with or into
another corporation (where the Company is not the surviving corporation or where
there is a change in or distribution with respect to the Common Stock of the
Company), or (C) sell, transfer or otherwise dispose of all or substantially all
its property, assets or business to another corporation (a “Fundamental Change”)
and, (ii) pursuant to the terms of such Fundamental Change, shares of common
stock of the successor or acquiring corporation, or any cash, shares of stock or
other securities or property of any nature whatsoever (including warrants or
other subscription or purchase rights) in addition to or in lieu of common stock
of the successor or acquiring corporation (“Other Property”), are to be received
by or distributed to the holders of Common Stock of the Company, then the Holder
shall have the right thereafter to receive, upon exercise of this Warrant, the
number of shares of common stock of the successor or acquiring corporation or of
the Company, if it is the surviving corporation, and Other Property receivable
upon or as a result of such Fundamental Change by a holder of the number of
shares of Common Stock for which this Warrant is exercisable immediately prior
to such event.  In case of any such reorganization, reclassification, merger,
consolidation or disposition of assets, the successor or acquiring corporation
(if other than the Company) shall expressly assume the due and punctual
observance and performance of each and every covenant and condition of this
Warrant to be performed and observed by the Company and all the obligations and
liabilities hereunder, subject to such modifications as may be deemed
appropriate (as determined by resolution of the Board of Directors of the
Company) in order to provide for adjustments of shares of Common Stock for which
this Warrant is exercisable which shall be as nearly equivalent as practicable
to the adjustments provided for in this Section 12.  For purposes of this
Paragraph 12, “common stock of the successor or acquiring corporation” shall
include stock of such corporation of any class which is not preferred as to
dividends or assets over any other class of stock of such corporation and which
is not subject to redemption and shall also include any evidences of
indebtedness, shares of stock or other securities which are convertible into or
exchangeable for any such stock, either immediately or upon the arrival of a
specified date or the happening of a specified event and any warrants or other
rights to subscribe for or purchase any such stock.  The foregoing provisions of
this Paragraph 12 shall similarly apply to successive Fundamental Changes.

 

(c)           No Adjustment for Small Amounts.  Anything in this Section 12 to
the contrary notwithstanding, the Company shall not be required to give effect
to any adjustment in the Exercise Price unless and until the net effect of one
or more adjustments, determined as above provided, shall have required a change
of the Exercise Price by at least one-hundredth  of one cent ($0.0001), but when
the cumulative net effect of more than one adjustment so determined shall be to
change the actual Exercise Price by at least one cent, such change in the
Exercise Price shall thereupon be given effect.

 

13.          Voluntary Adjustment by the Company.  The Company may at any time
during the term of this Warrant, (i) extend the Expiration Date or (ii) reduce
the then current Exercise Price to any amount and for any period of time deemed
appropriate by the Board of Directors of the Company.

 

4

--------------------------------------------------------------------------------


 

14.          Notice of Adjustment.  Whenever the number of Warrant Shares or
number or kind of securities or other property purchasable upon the exercise of
this Warrant or the Exercise Price is adjusted, as herein provided, the Company
shall promptly mail by registered or certified mail, return receipt requested,
to the Holder notice of such adjustment or adjustments setting forth the number
of Warrant Shares (and other securities or property) purchasable upon the
exercise of this Warrant and the Exercise Price of such Warrant Shares (and
other securities or property) after such adjustment, setting forth a brief
statement of the facts requiring such adjustment and setting forth the
computation by which such adjustment was made.  Such notice, in absence of
manifest error, shall be conclusive evidence of the correctness of such
adjustment.

 

15.          Notice of Corporate Action.  If at any time:

 

(a)                                 the Company shall take a record of the
holders of its Common Stock for the purpose of entitling them to receive a
dividend or other distribution, or any right to subscribe for or purchase any
evidences of its indebtedness, any shares of stock of any class or any other
securities or property, or to receive any other right, or

 

(b)                                 any Fundamental Change; or

 

(c)           there shall be a voluntary or involuntary dissolution, liquidation
or winding up of the Company;

 

then, in any one or more of such cases, the Company shall give to Holder (i) at
least 10 days’ prior written notice of the record date for such dividend,
distribution or right, Fundamental Change  or liquidation or winding up, and
(ii) in the case of any Fundamental Change or any such dissolution, liquidation
or winding up, at least 30 days’ prior written notice of the date when the same
shall take place.  Such notice in accordance with the foregoing clause also
shall specify (i) the date on which the holders of Common Stock shall be
entitled to any such dividend, distribution or right, and the amount and
character thereof, and (ii) the date on which any Fundamental Change or any such
dissolution, liquidation or winding up is to take place and the time, if any
such time is to be fixed, as of which the holders of Common Stock shall be
entitled to exchange their shares of Common Stock for securities or other
property deliverable upon such Fundamental Change or dissolution, liquidation or
winding up.  Each such written notice shall be sufficiently given if addressed
to Holder at the last address of Holder appearing on the books of the Company
and delivered in accordance with Section 17(d).

 

16.          Authorized Shares.  The Company covenants that during the period
the Warrant is outstanding, it will reserve from its authorized and unissued
Common Stock a sufficient number of shares to provide for the issuance of the
Warrant Shares upon the exercise of any purchase rights under this Warrant.  The
Company further covenants that its issuance of this Warrant shall constitute
full authority to its officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for the Warrant
Shares upon the exercise of the purchase rights under this Warrant.  The Company
will take all such reasonable action as may be necessary to assure that such
Warrant Shares may be issued as provided herein without violation of any
applicable law or regulation or any domestic securities exchange upon which the
Common Stock may be listed.

 

5

--------------------------------------------------------------------------------


 

17.          Miscellaneous.

 

(a)           Jurisdiction. This Warrant shall be binding upon any successors or
assigns of the Company.  This Warrant shall constitute a contract under the laws
of the State of Colorado without regard to its conflict of law principles or
rules.

 

(b)           Restrictions.  The Holder acknowledges that the Warrant Shares
acquired upon the exercise of this Warrant, if not registered, will have
restrictions upon resale imposed by state and federal securities laws.

 

(c)           Non-waiver.  No waiver of any breach of this Warrant shall act as
a waiver of any preceding or succeeding breach of any of the same or any other
covenant contained herein.

 

(d)           Notices.  Any notice, request or other document required or
permitted to be given or delivered to the Holder hereof by the Company shall be
deemed delivered if delivered in person, by recognized overnight courier or
registered or certified mail, postage prepaid.  Notice shall be effective when
delivered in person, one day after placing the notice with the overnight courier
or three days after mailing.  Notice shall be delivered to the Holder at the
address maintained in the Company’s records.

 

(e)           Limitation of Liability.  No provision hereof, in the absence of
affirmative action by Holder to purchase shares of Common Stock, and no
enumeration herein of the rights or privileges of Holder hereof, shall give rise
to any liability of Holder for the purchase price of any Common Stock or as a
stockholder of the Company, whether such liability is asserted by the Company or
by creditors of the Company.

 

(f)            Remedies.  Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant.  The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive the defense in any action for specific performance that a remedy at law
would be adequate.

 

(g)           Successors and Assigns.  Subject to applicable securities laws,
this Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and permitted assigns of Holder.  The provisions of this Warrant are intended to
be for the benefit of all Holders from time to time of this Warrant and shall be
enforceable by any such Holder or holder of Warrant Shares.

 

(h)           Cooperation.  The Company shall cooperate with Holder in supplying
such information as may be reasonably necessary for Holder to complete and file
any information reporting forms presently or hereafter required by the SEC as a
condition to the availability of an exemption from the Securities Act for the
sale of any Warrant or any Warrant Shares.

 

(i)            Amendment.  This Warrant may be modified or amended or the
provisions hereof waived only with the written consent of the Company and the
Holder.

 

(j)            Severability.  Wherever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Warrant.

 

6

--------------------------------------------------------------------------------


 

(k)           Headings.  The headings used in this Warrant are for the
convenience of reference only and shall not, for any purpose, be deemed a part
of this Warrant.

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.

 

Dated:  February 1, 2018

 

 

PETROSHARE CORP.,

 

a Colorado corporation

 

 

 

 

By:

 

 

 

Stephen J. Foley, Chief Executive Officer

 

7

--------------------------------------------------------------------------------


 

NOTICE OF EXERCISE

 

To:          PETROSHARE CORP.

 

The undersigned hereby elects to purchase          shares of Common Stock (the
“Common Stock”), of PETROSHARE CORP.,  pursuant to the terms of the attached
Warrant, and tenders herewith payment of the exercise price in full, together
with all applicable transfer taxes or charges, if any.

 

Please issue a certificate or certificates representing said shares of Common
Stock in the name of the undersigned or in such other name as is specified
below:

 

 

 

 

 

(Name)

 

 

 

 

 

 

 

 

(Address)

 

 

 

 

 

Dated:

 

 

 

 

 

 

 

 

Signature

 

--------------------------------------------------------------------------------


 

ASSIGNMENT FORM

 

(To assign the foregoing warrant, execute

this form and supply required information.

Do not use this form to exercise the warrant.)

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby

assigned to                                                            whose
address is
                                                                                                                .

 

 

 

Dated:                          ,            

 

 

 

 

Holder’s Signature:

 

 

 

 

 

Holder’s Address:

 

 

 

 

 

 

Signature Guaranteed:

 

 

 

NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company.  Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

 

--------------------------------------------------------------------------------